Exhibit 10.1

EXECUTION VERSION

 

 

 

THIRD AMENDED AND RESTATED CREDIT AGREEMENT

dated as of

May 21, 2013

among

PDC ENERGY, INC.,

as Borrower

CERTAIN SUBSIDIARIES OF BORROWER,

as Guarantors

The Lenders Party Hereto

JPMORGAN CHASE BANK, N.A.,

as Administrative Agent

and

J.P. MORGAN SECURITIES LLC,

as Sole Bookrunner and Co-Lead Arranger

WELLS FARGO BANK, N.A.,

as Syndication Agent

and

WELLS FARGO SECURITIES, LLC,

as Co-Lead Arranger

$1,000,000,000 Senior Secured Credit Facility

 

 

 

 

LOGO [g544132g40j61.jpg]



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 

Article I Definitions

     1   

Section 1.01. Defined Terms

     1   

Section 1.02. Types of Loans and Borrowings

     33   

Section 1.03. Terms Generally

     33   

Section 1.04. Accounting Terms; GAAP

     33   

Section 1.05. Oil and Gas Definitions

     33   

Section 1.06. Time of Day

     33   

Article II The Credits

     34   

Section 2.01. Commitments

     34   

Section 2.02. Termination and Reduction of the Aggregate Commitment

     34   

Section 2.03. Additional Lenders; Increases in the Aggregate Commitment

     35   

Section 2.04. Loans and Borrowings

     35   

Section 2.05. Requests for Borrowings

     36   

Section 2.06. Letters of Credit

     37   

Section 2.07. Funding of Borrowings

     41   

Section 2.08. Interest Elections

     42   

Section 2.09. Repayment of Loans; Evidence of Debt

     43   

Section 2.10. Optional Prepayment of Loans

     44   

Section 2.11. Mandatory Prepayment of Loans

     44   

Section 2.12. Fees

     46   

Section 2.13. Interest

     47   

Section 2.14. Alternate Rate of Interest

     47   

Section 2.15. Increased Costs

     48   

Section 2.16. Break Funding Payments

     49   

Section 2.17. Taxes

     49   

Section 2.18. Payments Generally; Allocation of Proceeds; Sharing of Set-offs

     53   

Section 2.19. Mitigation Obligations; Replacement of Lenders

     56   

Section 2.20. Defaulting Lenders

     57   

Section 2.21. Returned Payments

     59   

Section 2.22. Collection of Proceeds of Production

     59   

 

i



--------------------------------------------------------------------------------

Article III Borrowing Base

     59   

Section 3.01. Initial Borrowing Base

     59   

Section 3.02. Scheduled and Interim Redeterminations

     59   

Section 3.03. Scheduled and Interim Redetermination Procedure

     60   

Section 3.04. Effectiveness of a Redetermined Borrowing Base

     61   

Section 3.05. Lenders’ Sole Discretion

     61   

Section 3.06. Reduction of Borrowing Base Upon Issuance of Senior Notes

     62   

Article IV Representations and Warranties

     62   

Section 4.01. Organization; Powers

     62   

Section 4.02. Authorization; Enforceability

     62   

Section 4.03. Governmental Approvals; No Conflicts

     62   

Section 4.04. Financial Condition; No Material Adverse Change

     63   

Section 4.05. Properties

     63   

Section 4.06. Litigation and Environmental Matters

     64   

Section 4.07. Compliance with Laws and Agreements; No Defaults or Borrowing Base
Deficiency

     64   

Section 4.08. Investment Company Status

     64   

Section 4.09. Taxes

     65   

Section 4.10. ERISA

     65   

Section 4.11. Disclosure

     65   

Section 4.12. Labor Matters

     65   

Section 4.13. Capitalization

     65   

Section 4.14. Margin Stock

     66   

Section 4.15. Oil and Gas Interests

     66   

Section 4.16. Insurance

     67   

Section 4.17. Solvency

     67   

Section 4.18. Maintenance of Properties

     67   

Section 4.19. Marketing of Production

     68   

Section 4.20. Swap Agreements

     68   

Section 4.21. Security Interest in Collateral

     68   

Section 4.22. Foreign Corrupt Practices

     69   

Section 4.23. OFAC

     69   

Article V Conditions

     69   

Section 5.01. Effective Date

     69   

Section 5.02. Each Credit Event

     72   

 

ii



--------------------------------------------------------------------------------

Article VI Affirmative Covenants

     73   

Section 6.01. Financial Statements; Other Information

     73   

Section 6.02. Notices of Material Events

     75   

Section 6.03. Existence; Conduct of Business

     76   

Section 6.04. Payment of Obligations

     77   

Section 6.05. Insurance

     77   

Section 6.06. Operation and Maintenance of Properties

     77   

Section 6.07. Books and Records; Inspection Rights

     78   

Section 6.08. Compliance with Laws

     78   

Section 6.09. Use of Proceeds and Letters of Credit

     78   

Section 6.10. Reserve Reports

     79   

Section 6.11. Mortgages and Other Security

     80   

Section 6.12. Title Data

     80   

Section 6.13. Swap Agreements

     81   

Section 6.14. Restricted Subsidiaries

     82   

Section 6.15. Pledged Equity Interests

     82   

Section 6.16. Hedge Modifications

     83   

Section 6.17. Unrestricted Subsidiaries

     83   

Section 6.18. Further Assurances

     83   

Section 6.19. Post Closing Covenant

     84   

Article VII Negative Covenants

     84   

Section 7.01. Indebtedness

     84   

Section 7.02. Liens

     86   

Section 7.03. Fundamental Changes

     87   

Section 7.04. Investments, Loans, Advances, Guarantees and Acquisitions

     89   

Section 7.05. Swap Agreements

     91   

Section 7.06. Restricted Payments

     92   

Section 7.07. Transactions with Affiliates

     93   

Section 7.08. Restrictive Agreements

     93   

Section 7.09. Disqualified Stock

     94   

Section 7.10. Amendments to Organizational Documents

     94   

Section 7.11. Financial Covenants

     94   

Section 7.12. Sale and Leaseback Transactions and other Off-Balance Sheet
Liabilities

     94   

Section 7.13. Senior Notes Restrictions

     94   

Section 7.14. Marcellus JV Documents

     95   

Section 7.15. Marketing Activities

     95   

 

iii



--------------------------------------------------------------------------------

Article VIII Guarantee of Obligations

     96   

Section 8.01. Guaranty

     96   

Section 8.02. Guaranty of Payment

     96   

Section 8.03. No Discharge or Diminishment of Guaranty

     96   

Section 8.04. Defenses Waived

     97   

Section 8.05. Rights of Subrogation

     98   

Section 8.06. Reinstatement; Stay of Acceleration

     98   

Section 8.07. Information

     98   

Section 8.08. Termination

     98   

Section 8.09. Taxes

     98   

Section 8.10. Maximum Liability

     99   

Section 8.11. Contribution

     99   

Section 8.12. Liability Cumulative

     99   

Section 8.13. Subordination

     100   

Section 8.14. Keepwell

     100   

Article IX Events of Default

     101   

Article X The Administrative Agent

     103   

Article XI Miscellaneous

     106   

Section 11.01. Notices

     106   

Section 11.02. Waivers; Amendments

     107   

Section 11.03. Expenses; Indemnity; Damage Waiver

     109   

Section 11.04. Successors and Assigns

     111   

Section 11.05. Survival

     114   

Section 11.06. Counterparts; Integration; Effectiveness

     115   

Section 11.07. Severability

     115   

Section 11.08. Right of Setoff

     115   

Section 11.09. GOVERNING LAW; JURISDICTION; CONSENT TO SERVICE OF PROCESS

     116   

Section 11.10. WAIVER OF JURY TRIAL

     117   

Section 11.11. Headings

     117   

Section 11.12. Confidentiality

     117   

Section 11.13. Interest Rate Limitation

     118   

Section 11.14. USA PATRIOT Act

     118   

 

iv



--------------------------------------------------------------------------------

Section 11.15. Original Credit Agreement

     118   

Section 11.16. Reaffirmation and Grant of Security Interest

     118   

Section 11.17. Reallocation of Commitments and Loans

     119   

Section 11.18. Flood Insurance Regulations

     119   

Section 11.19. No Fiduciary Duty

     120   

 

v



--------------------------------------------------------------------------------

EXHIBITS:

Exhibit A – Form of Assignment and Assumption

Exhibit B – Form of Opinion of Counsel for the Borrower

Exhibit C – Form of Counterpart Agreement

Exhibit D – Form of Interest Election Request

Exhibit E – Form of Note

Exhibit F – Form of Lender Certificate

Exhibit G – Form of Reserve Report Certificate

Exhibit H-1 – Form of U.S. Tax Certificate (for Non-U.S. [Lenders]
[Participants] That Are Not Partnerships)

Exhibit H-2 – Form of U.S. Tax Certificate (for Non-U.S. [Lenders][Participants]
That are Partnerships)

SCHEDULES:

Schedule 1.01 – Existing Letters of Credit

Schedule 2.01 – Applicable Percentages and Commitments

Schedule 4.06 – Disclosed Matters

Schedule 4.13 – Capitalization

Schedule 4.19 – Marketing Contracts

Schedule 4.20 – Swap Agreements

Schedule 7.01 – Existing Indebtedness

Schedule 7.02 – Existing Liens

Schedule 7.04 – Existing Investments

Schedule 7.07 – Transactions with Affiliates

Schedule 7.08 – Existing Restrictions

 

vi



--------------------------------------------------------------------------------

THIRD AMENDED AND RESTATED CREDIT AGREEMENT

This THIRD AMENDED AND RESTATED CREDIT AGREEMENT, dated as of May 21, 2013,
among PDC ENERGY, INC., a Nevada corporation, as Borrower, CERTAIN SUBSIDIARIES
OF BORROWER, as Guarantors, the LENDERS party hereto, JPMORGAN CHASE BANK, N.A.,
as Administrative Agent and WELLS FARGO BANK, N.A., as Syndication Agent.

RECITALS

WHEREAS, the Borrower, certain Subsidiaries of the Borrower, certain of the
Lenders and JPMorgan Chase Bank, N.A., as administrative agent, have entered
into that certain Second Amended and Restated Credit Agreement, dated as of
November 5, 2010 (as amended, supplemented or otherwise modified from time to
time prior to the Effective Date, the “Original Credit Agreement”), pursuant to
which the lenders party thereto agreed to provide the Borrower with a revolving
credit facility in the form and upon the terms and conditions set forth therein;

WHEREAS, the Borrower has requested that the Administrative Agent and the
Lenders amend and restate the Original Credit Agreement in its entirety, and the
Administrative Agent and the Lenders have agreed to do so upon the terms and
conditions set forth herein; and

WHEREAS, it is the intent of the parties hereto that this Agreement shall not
constitute a novation of the obligations and liabilities existing under the
Original Credit Agreement or constitute repayment of any such obligations and
liabilities and that this Agreement shall amend and restate the Original Credit
Agreement in its entirety.

NOW, THEREFORE, in consideration of the mutual covenants and agreements
contained herein, the parties hereto hereby agree that the Original Credit
Agreement is hereby amended and restated in its entirety to read as set forth
herein:

Article I

Definitions

Section 1.01. Defined Terms. As used in this Agreement, the following terms have
the meanings specified below:

“ABR”, when used in reference to any Loan or Borrowing, refers to whether such
Loan, or the Loans comprising such Borrowing, are bearing interest at a rate
determined by reference to the Alternate Base Rate.

“Acquisition” means, the acquisition by the Borrower or any Restricted
Subsidiary, whether by purchase, merger (and, in the case of a merger with any
such Person, with such Person being the surviving corporation) or otherwise, of
all or substantially all of the Equity Interest of, or the business, property or
fixed assets of or business line or unit or a division of, any other Person
primarily engaged in the business of producing oil or natural gas or the
acquisition by the Borrower or any Restricted Subsidiary of Property or assets
consisting of Oil and Gas Interests.

 

PDC CREDIT AGREEMENT – Page 1



--------------------------------------------------------------------------------

“Adjusted LIBO Rate” means, with respect to any Eurodollar Borrowing for any
Interest Period or for any ABR Borrowing, an interest rate per annum (rounded
upwards, if necessary, to the next 1/16 of 1%) equal to (a) the LIBO Rate for
such Interest Period multiplied by (b) the Statutory Reserve Rate.

“Administrative Agent” means JPMorgan Chase Bank, N.A., in its capacity as
contractual representative of the Lenders hereunder pursuant to Article X and
not in its individual capacity as a Lender, and any successor agent appointed
pursuant to Article X.

“Administrative Questionnaire” means an Administrative Questionnaire in a form
supplied by the Administrative Agent.

“Advance Payment Contract” means any contract whereby any Credit Party either
(a) receives or becomes entitled to receive (either directly or indirectly) any
payment (an “Advance Payment”) to be applied toward payment of the purchase
price of Hydrocarbons produced or to be produced from Oil and Gas Interests
owned by any Credit Party and which Advance Payment is, or is to be, paid in
advance of actual delivery of such production to or for the account of the
purchaser regardless of such production, or (b) grants an option or right of
refusal to the purchaser to take delivery of such production in lieu of payment,
and, in either of the foregoing instances, the Advance Payment is, or is to be,
applied as payment in full for such production when sold and delivered or is, or
is to be, applied as payment for a portion only of the purchase price thereof or
of a percentage or share of such production; provided that inclusion of the
standard “take or pay” provision in any gas sales or purchase contract or any
other similar contract shall not, in and of itself, constitute such contract as
an Advance Payment Contract for the purposes hereof.

“Affiliate” means, with respect to a specified Person, another Person that
directly, or indirectly through one or more intermediaries, Controls or is
Controlled by or is under common Control with the Person specified.

“Aggregate Commitment” means, at any time, the sum of the Commitments of all of
the Lenders at such time, as such amount may be reduced or increased from time
to time pursuant to Section 2.02 or Section 2.03; provided that such amount
shall not at any time exceed the lesser of (a) the Maximum Facility Amount and
(b) the Borrowing Base then in effect. If at any time the Borrowing Base is
reduced below the Aggregate Commitment, the Aggregate Commitment shall be
reduced automatically to the amount of the Borrowing Base in effect at such
time. As of the Effective Date, the Aggregate Commitment is $450,000,000.

“Aggregate Commitment Usage” means, as of any date and for all purposes, the
quotient, expressed as a percentage, of (a) the Aggregate Credit Exposure as of
such date, divided by (b) the Aggregate Commitment as of such date.

“Aggregate Credit Exposure” means, as of any date of determination, the sum of
the Credit Exposure of all of the Lenders as of such date.

 

PDC CREDIT AGREEMENT – Page 2



--------------------------------------------------------------------------------

“Agreement” means this Credit Agreement, dated as of May 21, 2013, as it may be
amended, amended and restated, supplemented or otherwise modified from time to
time.

“Allocated Partnership Volumes” means, with respect to each Sponsored
Partnership at any time, the volumes of Crude Oil, Natural Gas and Natural Gas
Liquids under any Swap Agreement then in effect allocated by the Borrower to the
Other Attributed Interests.

“Alternate Base Rate” means, for any day, a rate per annum equal to the greatest
of (a) the Prime Rate in effect on such day, (b) the Federal Funds Effective
Rate in effect on such day plus one-half of one percent (  1/2 of 1%) and
(c) the Adjusted LIBO Rate for a one month Interest Period on such day (or if
such day is not a Business Day, the immediately preceding Business Day) plus 1%,
provided that, with respect to the determination of the Alternate Base Rate, the
Adjusted LIBO Rate for any day shall be based on the rate appearing on the
Reuters Screen LIBOR01 Page (or on any successor or substitute page) at
approximately 11:00 a.m. London time on such day (without any rounding). Any
change in the Alternate Base Rate due to a change in the Prime Rate, the Federal
Funds Effective Rate or the Adjusted LIBO Rate shall be effective from and
including the effective date of such change in the Prime Rate, the Federal Funds
Effective Rate or the Adjusted LIBO Rate, respectively.

“Applicable Percentage” means, with respect to any Lender at any time, the
percentage of the Aggregate Commitment represented by such Lender’s Commitment
at such time; provided that in the case of Section 2.20 only, when a Defaulting
Lender exists, “Applicable Percentage” shall mean the percentage of the
Aggregate Commitment (disregarding any Defaulting Lender’s Commitment)
represented by such Lender’s Commitment. The initial amount of each Lender’s
Applicable Percentage is as set forth on Schedule 2.01. If the Aggregate
Commitment has terminated or expired, the Applicable Percentage of any Lender
shall be determined based upon the Aggregate Commitment most recently in effect,
giving effect to any assignments and to any Lender’s status as a Defaulting
Lender at the time of determination.

“Applicable Rate” means, with respect to any ABR Loan or Eurodollar Loan, or
with respect to the Unused Commitment Fees payable hereunder, as the case may
be, the applicable rate per annum set forth below under the caption “ABR
Spread”, “Eurodollar Spread” or “Unused Commitment Fee Rate”, as the case may
be, based upon the Borrowing Base Usage applicable on such date:

 

Borrowing Base Usage:

   ABR
Spread     Eurodollar
Spread     Unused
Commitment Fee
Rate  

Equal to or greater than 90%

     1.500 %      2.500 %      0.500 % 

Equal to or greater than 75% and less than 90%

     1.250 %      2.250 %      0.500 % 

Equal to or greater than 50% and less than 75%

     1.000 %      2.000 %      0.500 % 

Equal to or greater than 25% and less than 50%

     0.750 %      1.750 %      0.375 % 

Less than 25%

     0.500 %      1.500 %      0.375 % 

 

PDC CREDIT AGREEMENT – Page 3



--------------------------------------------------------------------------------

Each change in the Applicable Rate shall apply during the period commencing on
the effective date of such change and ending on the date immediately preceding
the effective date of the next change.

“Approved Counterparty” means, at any time and from time to time, (a) any Person
engaged in the business of writing Swap Agreements for commodity, interest rate
or currency risk that is acceptable to the Administrative Agent and has (or the
credit support provider of such Person has), at the time the Borrower or any
Restricted Subsidiary enters into a Swap Agreement with such Person, a long term
senior unsecured debt credit rating of A- or better from S&P or A3 or better
from Moody’s and (b) any Lender Counterparty.

“Approved Fund” has the meaning assigned to such term in Section 11.04.

“Approved Petroleum Engineer” means Ryder Scott or any other reputable firm of
independent petroleum engineers selected by the Borrower and reasonably
acceptable to the Administrative Agent and the Required Lenders.

“Assignment and Assumption” means an assignment and assumption entered into by a
Lender and an Eligible Assignee, and accepted by the Administrative Agent, in
the form of Exhibit A or any other form approved by the Administrative Agent.

“Attributed Interests” means any Oil and Gas Interests indirectly owned by any
Credit Party through the ownership of Partnership Interests and attributed to
such Credit Party in proportion to such Credit Party’s ownership of such
Partnership Interests; provided such Partnership Interests are subject to a
first priority security interest in favor of the Administrative Agent, for the
benefit of the Secured Parties, as required under Section 6.15.

“Availability Period” means the period from and including the Effective Date to
but excluding the earlier of the Maturity Date and the date of termination of
the Aggregate Commitment.

“Bankruptcy Event” means, with respect to any Person, such Person becomes the
subject of a bankruptcy or insolvency proceeding, or has had a receiver,
conservator, trustee, administrator, custodian, assignee for the benefit of
creditors or similar Person charged with the reorganization or liquidation of
its business appointed for it, or, in the good faith determination of the
Administrative Agent, has taken any action in furtherance of, or indicating its
consent to, approval of, or acquiescence in, any such proceeding or appointment,
provided that a Bankruptcy Event shall not result solely by virtue of any
ownership interest, or the acquisition of any ownership interest, in such Person
or any Parent thereof by a Governmental Authority or instrumentality thereof so
long as such ownership interest does not result in or provide such Person with
immunity from the jurisdiction of courts within the United States of America or
from the enforcement of judgments or writs of attachment on its assets or permit
such Person (or such Governmental Authority or instrumentality), to reject,
repudiate, disavow or disaffirm any contracts or agreements made by such Person.

 

PDC CREDIT AGREEMENT – Page 4



--------------------------------------------------------------------------------

“Board” means the Board of Governors of the Federal Reserve System of the United
States of America.

“Board of Directors” means (1) with respect to a corporation, the board of
directors of the corporation or any committee thereof duly authorized to act on
behalf of such board; (2) with respect to a partnership, the board of directors,
managing members or members of any controlling committee of managing members of
the general partner of the partnership; (3) with respect to a limited liability
company, the managing member or members or any controlling committee of managing
members thereof; and (4) with respect to any other Person, the board or
committee of such Person serving a similar function

“Borrower” means PDC Energy, Inc., a Nevada corporation, and its successors and
permitted assigns.

“Borrowing” means Loans of the same Type, made, converted or continued on the
same date and, in the case of Eurodollar Loans, as to which a single Interest
Period is in effect.

“Borrowing Base” means, at any time an amount equal to the amount determined in
accordance with Article III, as the same may be redetermined, adjusted or
reduced from time to time pursuant to Article III or Section 6.12; provided that
the Attributed Interests shall not constitute more than ten percent (10%) of the
Engineered Value included in the Borrowing Base.

“Borrowing Base Deficiency” means, as of any date, the amount, if any, by which
the Aggregate Credit Exposure on such date exceeds the Borrowing Base in effect
on such date; provided, that, for purposes of determining the existence and
amount of any Borrowing Base Deficiency, obligations under any Letter of Credit
will not be deemed to be outstanding to the extent such obligations are secured
by cash in the manner contemplated by Section 2.06(j).

“Borrowing Base Properties” means all Direct Interests and Attributed Interests
of the Borrower and the Restricted Subsidiaries evaluated by the Lenders for
purposes of establishing the Borrowing Base; provided that without limiting the
generality of the foregoing and for the avoidance of doubt, as of the Effective
Date, the Specified Piceance Properties shall not constitute Borrowing Base
Properties.

“Borrowing Base Swap” means any Swap Agreement (or hedge position) entered into
by any Credit Party or any Sponsored Partnership and relied upon by the
Administrative Agent in determining the then effective Borrowing Base.

“Borrowing Base Usage” means, as of any date and for all purposes, the quotient,
expressed as a percentage, of (i) the Aggregate Credit Exposure as of such date,
divided by (ii) the Borrowing Base as of such date.

“Borrowing Request” means a request by the Borrower for a Borrowing in
accordance with Section 2.05.

“Business Day” means any day that is not a Saturday, Sunday or other day on
which commercial banks in Chicago, Illinois or New York, New York are authorized
or required by law to remain closed; provided that, when used in connection with
a Eurodollar Loan, the term

 

PDC CREDIT AGREEMENT – Page 5



--------------------------------------------------------------------------------

“Business Day” shall also exclude any day on which banks are not open for
dealings in dollar deposits in the London interbank market.

“Caerus Purchase Agreement” means that certain Purchase and Sale Agreement,
dated February 4, 2013, by and among the Borrower and certain of the Sponsored
Partnerships, as sellers, and Caerus Piceance LLC, Caerus Washco LLC and Caerus
Operating LLC, as buyers, as such agreement is in effect on the Effective Date
and without giving effect to any amendments, modifications, waivers or
supplements unless otherwise approved by the Administrative Agent.

“Capital Lease Obligations” of any Person means the obligations of such Person
to pay rent or other amounts under any lease of (or other arrangement conveying
the right to use) real or personal property, or a combination thereof, which
obligations are required to be classified and accounted for as capital leases on
a balance sheet of such Person under GAAP, and the amount of such obligations
shall be the capitalized amount thereof determined in accordance with GAAP.

“Cash Collateral Account” means a deposit account with, and in the name of, the
Administrative Agent, for the benefit of the Lenders, established and maintained
for the deposit of cash collateral required under or in connection with this
Agreement and the other Loan Documents.

“Cash Management Obligations” means, with respect to any Credit Party, any
obligations of such Credit Party owed to any Lender (or any Affiliate of any
Lender) in respect of the following bank services: (a) credit cards for
commercial customers (including, without limitation, “commercial credit cards”
and purchasing cards), (b) stored value cards and (c) treasury management
services (including, without limitation, controlled disbursement, automated
clearinghouse transactions, return items, overdrafts and interstate depository
network services).

“Change in Law” means (a) the adoption of any law, rule, regulation or treaty
(including any rules or regulations issued under or implementing any existing
law) after the date of this Agreement, (b) any change in any law, rule,
regulation or treaty or in the interpretation or application thereof by any
Governmental Authority after the date of this Agreement or (c) compliance by any
Lender or the Issuing Bank (or, for purposes of Section 2.15(b), by any lending
office of such Lender or by such Lender’s or the Issuing Bank’s holding company,
if any) with any request, guideline or directive (whether or not having the
force of law) of any Governmental Authority made or issued after the date of
this Agreement; provided that notwithstanding anything herein to the contrary,
(i) the Dodd-Frank Wall Street Reform and Consumer Protection Act and all
requests, rules, guidelines or directives thereunder, issued in connection
therewith or in implementation thereof, and (ii) all requests, rules, guidelines
and directives promulgated by the Bank for International Settlements, the Basel
Committee on Banking Supervision (or any successor or similar authority) or the
United States of America or foreign regulatory authorities, shall in each case
be deemed to be a “Change in Law”, regardless of the date enacted, adopted,
issued or implemented.

 

PDC CREDIT AGREEMENT – Page 6



--------------------------------------------------------------------------------

“Change of Control” means (a) the acquisition of ownership, directly or
indirectly, beneficially or of record, by any Person or group (within the
meaning of the Securities Exchange Act of 1934 and the rules of the Securities
and Exchange Commission thereunder as in effect on the date hereof), of Equity
Interests representing more than 35% of the aggregate ordinary voting power
represented by the issued and outstanding Equity Interests of the Borrower;
(b) occupation of a majority of the seats (other than vacant seats) on the Board
of Directors of the Borrower by Persons who were neither (i) nominated by the
Board of Directors of the Borrower nor (ii) appointed by directors so nominated;
(c) the acquisition of direct or indirect Control of the Borrower by any Person
or group; or (d) the occurrence of a “Change of Control” or “Fundamental Change”
(as each such term is defined in the Indenture) or any other similar event,
however denominated, under any Indenture.

“Charges” has the meaning assigned to such term in Section 11.13.

“Collateral” means all assets, whether now owned or hereafter acquired by any
Borrower or any other Credit Party, in which a Lien is granted or purported to
be granted to any Secured Party as security for any Obligation.

“Code” means the Internal Revenue Code of 1986, as amended from time to time.

“Co-Documentation Agent” mean, so long as each such Person is a Lender, each
Person identified as such on Schedule 2.01.

“Co-Lead Arranger” means each of J.P. Morgan Securities LLC and Wells Fargo
Securities, LLC, in its respective capacity as a co-lead arranger.

“Commitment” means, with respect to each Lender, the commitment of such Lender
to make Loans and to acquire participations in Letters of Credit hereunder, in
an aggregate principal amount at any one time outstanding not to exceed the
amount set forth opposite such Lender’s name on Schedule 2.01, or in the
Assignment and Assumption or Lender Certificate pursuant to which such Lender
shall have assumed or agreed to provide its Commitment, as applicable, as such
commitment may be (a) reduced from time to time pursuant to Section 2.02,
(b) increased from time to time as a result of such Lender delivering a Lender
Certificate pursuant to Section 2.03, and (c) reduced or increased from time to
time pursuant to assignments by or to such Lender pursuant to Section 11.04;
provided that any Lender’s Commitment shall not at any time exceed the lesser of
(a) such Lender’s Applicable Percentage of the Maximum Facility Amount and
(b) such Lender’s Applicable Percentage of the Borrowing Base then in effect. If
at any time such Lender’s Applicable Percentage of the Borrowing Base then in
effect is less than its Commitment, such Lender’s Commitment shall be reduced
automatically to the amount of such Lender’s Applicable Percentage of the
Borrowing Base then in effect.

“Commodity Exchange Act” means the Commodity Exchange Act (7 U.S.C. § 1 et
seq.), as amended from time to time, and any successor statute.

“Connection Income Taxes” means Other Connection Taxes that are imposed on or
measured by net income (however denominated) or that are franchise Taxes or
branch profits Taxes.

 

PDC CREDIT AGREEMENT – Page 7



--------------------------------------------------------------------------------

“Consolidated Current Assets” means, as of any date of determination, the total
of (a) the consolidated current assets of the Borrower and the Restricted
Subsidiaries determined in accordance with GAAP as of such date and calculated
on a combined basis, plus, all Unused Commitments as of such date, less (b) any
non-cash assets required to be included in consolidated current assets of the
Borrower and the Restricted Subsidiaries as a result of the application of
Accounting Standards Codification Section 815-10 (as successor to FASB Statement
133) as of such date, less (c) non-cash assets consisting of amounts due from
Sponsored Partnerships arising from non-cash obligations excluded from
Consolidated Current Liabilities pursuant to clause (d) of the definition
thereof.

“Consolidated Current Liabilities” means, as of any date of determination, the
total of (a) consolidated current liabilities of the Borrower and the Restricted
Subsidiaries, as determined in accordance with GAAP as of such date and
calculated on a combined basis, less (b) current maturities of the Loans, less
(c) any non-cash obligations required to be included in consolidated current
liabilities of the Borrower and the Restricted Subsidiaries as a result of the
application of Accounting Standards Codification Section 815-10 (as successor to
FASB Statement 133) as of such date, less (d) non-cash obligations consisting of
amounts due to Sponsored Partnerships arising from non-cash assets excluded from
Consolidated Current Assets pursuant to clause (c) of the definition thereof.

“Consolidated Current Ratio” means, as of any date of determination, the ratio
of Consolidated Current Assets to Consolidated Current Liabilities as of such
date.

“Consolidated EBITDAX” means, with respect to the Borrower and its Restricted
Subsidiaries for any period, Consolidated Net Income for such period; plus
without duplication and to the extent deducted in the calculation of
Consolidated Net Income for such period, the sum of (a) income or franchise
Taxes paid or accrued; (b) Consolidated Net Interest Expense; (c) amortization,
depletion and depreciation expense; (d) any non-cash losses or charges on any
Swap Agreement resulting from the requirements of Accounting Standards
Codification Section 815-10 (as successor to FASB Statement 133) for that
period; (e) oil and gas exploration expenses (including all drilling,
completion, geological and geophysical costs) for such period; (f) losses from
Dispositions of assets (other than Hydrocarbons produced in the ordinary course
of business) and other extraordinary or non-recurring losses; and (g) other
non-cash charges (excluding accruals for cash expenses made in the ordinary
course of business); minus, to the extent included in the calculation of
Consolidated Net Income, (h) the sum of (i) any non-cash gains on any Swap
Agreements resulting from the requirements of Accounting Standards Codification
Section 815-10 (as successor to FASB Statement 133) for that period;
(ii) extraordinary or non-recurring gains (including the Marcellus JV
Withdrawal); (iii) gains from Dispositions of assets (other than Hydrocarbons
produced in the ordinary course of business); and (iv) other non-cash gains;
provided that, with respect to the determination of Borrower’s compliance with
the Consolidated Leverage Ratio set forth in Section 7.11(b) for any period,
Consolidated EBITDAX shall be adjusted to give effect, on a pro forma basis and
consistent with GAAP, to any Acquisitions or Dispositions made during such
period as if such Acquisition or Disposition, as the case may be, was made at
the beginning of such period.

“Consolidated Funded Indebtedness” means, as of any date, without duplication,
Indebtedness of the Borrower and its Restricted Subsidiaries of the type
described in clauses (a), (b), (c), (d), (e), (f), (g) or (h) of the definition
of Indebtedness.

 

PDC CREDIT AGREEMENT – Page 8



--------------------------------------------------------------------------------

“Consolidated Leverage Ratio” has the meaning assigned to such term in
Section 7.11(b).

“Consolidated Net Income” means for any period, the consolidated net income (or
loss) of the Borrower and its Restricted Subsidiaries, as applicable, determined
on a consolidated basis in accordance with GAAP; provided that there shall be
excluded (a) the income (or loss) of any Person accrued prior to the date it
becomes a Restricted Subsidiary of the Borrower, or is merged into or
consolidated with the Borrower or any of its Restricted Subsidiaries, as
applicable, (b) the undistributed earnings of any Restricted Subsidiary of the
Borrower, to the extent that the declaration or payment of dividends or similar
distributions by such Restricted Subsidiary is not at the time permitted by the
terms of any contractual obligation (other than under any Loan Document) or by
any law applicable to such Restricted Subsidiary and (c) the income (or loss) of
any Person in which any other Person (other than the Borrower or any of its
Restricted Subsidiaries) has an Equity Interest, except to the extent of the
amount of dividends or other distributions actually paid in cash to the Borrower
or any of its Restricted Subsidiaries during such period.

“Consolidated Net Interest Expense” means, for any period, the sum of aggregate
interest expense and capitalized interest of the Borrower and the Restricted
Subsidiaries determined on a consolidated basis for such period in accordance
with GAAP.

“Consolidated Subsidiaries” means, for any Person, any subsidiary or other
entity the accounts of which would be consolidated with those of such Person in
its consolidated financial statements in accordance with GAAP.

“Consolidated Restricted Subsidiaries” means any Restricted Subsidiaries that
are Consolidated Subsidiaries.

“Consolidated Unrestricted Subsidiaries” means any Unrestricted Subsidiaries
that are Consolidated Subsidiaries.

“Control” means the possession, directly or indirectly, of the power to direct
or cause the direction of the management or policies of a Person, whether
through the ability to exercise voting power, by contract or otherwise.
“Controlling” and “Controlled” have meanings correlative thereto.

“Convertible Notes” means the 3.25% Senior Convertible Notes due 2016 issued by
the Borrower pursuant to and in accordance with the terms of the Convertible
Notes Indenture.

“Convertible Notes Call Options” means any call options or capped call options
purchased by the Borrower from an Approved Counterparty relating to the
Convertible Notes and pursuant to which the Borrower is entitled to receive an
amount of cash or Equity Interests of the Borrower (or any combination of cash
and such Equity Interests) upon conversions of Convertible Notes from time to
time and/or at maturity of the Convertible Notes.

“Convertible Notes Indenture” means that certain Indenture dated as of
November 23, 2010, by and between the Borrower, as issuer, and The Bank of New
York Mellon, as trustee, as amended, restated, supplemented or otherwise
modified from time to time to the extent permitted under this Agreement.

 

PDC CREDIT AGREEMENT – Page 9



--------------------------------------------------------------------------------

“Convertible Notes Warrants” means any warrants to purchase Equity Interests of
the Borrower issued to an Approved Counterparty substantially contemporaneously
with the purchase by the Borrower of Convertible Notes Call Options from such
Approved Counterparty.

“Counterpart Agreement” means a Counterpart Agreement substantially in the form
of Exhibit C delivered by a Guarantor pursuant to Section 6.14.

“Credit Exposure” means, with respect to any Lender at any time, the sum of the
outstanding principal amount of such Lender’s Loans and its LC Exposure at such
time.

“Credit Parties” means collectively, Borrower, and each Guarantor and each
individually, a “Credit Party”.

“Crude Oil” means all crude oil and condensate.

“Default” means any event or condition which constitutes an Event of Default or
which upon notice, lapse of time or both would, unless cured or waived, become
an Event of Default.

“Defaulting Lender” means any Lender that (a) has failed, within two
(2) Business Days of the date required to be funded or paid, to (i) fund any
portion of its Loans, (ii) fund any portion of its participations in Letters of
Credit or (iii) pay over to the Administrative Agent, the Issuing Bank or any
Lender any other amount required to be paid by it hereunder, unless, in the case
of clauses (i) above, such Lender notifies the Administrative Agent in writing
that such failure is the result of such Lender’s good faith determination that a
condition precedent to funding (specifically identified and including the
particular Default, if any) has not been satisfied, (b) has notified the
Borrower, the Administrative Agent, the Issuing Bank or any Lender in writing,
or has made a public statement, to the effect that it does not intend or expect
to comply with any of its funding obligations under this Agreement (unless such
writing or public statement indicates that such position is based on such
Lender’s good faith determination that a condition precedent to funding
(specifically identified and including the particular Default, if any) cannot be
satisfied), (c) has failed, within three (3) Business Days after request by the
Administrative Agent or the Issuing Bank, acting in good faith, to provide a
certification in writing from an authorized officer of such Lender that it will
comply with its obligations to fund prospective Loans and participations in then
outstanding Letters of Credit under this Agreement, provided that such Lender
shall cease to be a Defaulting Lender pursuant to this clause (c) upon receipt
by the Administrative Agent or the Issuing Bank of such certification in form
and substance satisfactory to it and the Administrative Agent, or (d) has, or
has a Parent that has, become the subject of a Bankruptcy Event.

“Direct Interests” means any Oil and Gas Interests directly owned by any Credit
Party.

“Disclosed Matters” means the actions, suits and proceedings and the
environmental matters disclosed in Schedule 4.06.

“Disposition” or “Dispose” means the sale, transfer, conveyance, license, lease,
farm-out, exchange or other disposition (including any sale and leaseback
transaction) of any Property by any Person, including any sale, assignment,
transfer or other disposal, with or without recourse, of any notes or accounts
receivable or any rights and claims associated therewith.

 

PDC CREDIT AGREEMENT – Page 10



--------------------------------------------------------------------------------

“Disqualified Stock” means any Equity Interest which, by its terms (or by the
terms of any security into which it is convertible or for which it is
exchangeable), or upon the happening of any event, matures or is mandatorily
redeemable, pursuant to a sinking fund obligation or otherwise, or is redeemable
at the sole option of the holder thereof, in whole or in part, on or prior to
the date that is 180 days after the Maturity Date.

“Dollars” or “$” refers to lawful money of the United States of America.

“Domestic Subsidiary” means, with respect to any Person, a subsidiary of such
Person that is incorporated or formed under the laws of the United States of
America, any state thereof or the District of Columbia.

“Effective Date” means the date on which the conditions specified in
Section 5.01 are satisfied (or waived in accordance with Section 11.02).

“Eligible Assignee” means any Person that qualifies as an assignee pursuant to
Section 11.04(b)(i); provided that, notwithstanding the foregoing, “Eligible
Assignee” shall not include (a) the Borrower or any of the Borrower’s Affiliates
or Subsidiaries, (b) any Defaulting Lender or (c) any natural person.

“Eligible Contract Participant” means an “eligible contract participant” as
defined in the Commodity Exchange Act and the regulations thereunder.

“Engineering Reports” has the meaning assigned to such term in Section 3.03.

“Engineered Value” means, the value attributed to the Borrowing Base Properties
for purposes of the most recent Redetermination of the Borrowing Base pursuant
to Article III (or for purposes of determining the Initial Borrowing Base in the
event no such Redetermination has occurred), based upon the discounted present
value of the estimated net cash flow to be realized from the production of
Hydrocarbons from the Direct Interests and the Attributed Interests as set forth
in the Reserve Report.

“Environmental Laws” means all laws, rules, regulations, codes, ordinances,
orders, decrees, judgments, injunctions, notices or binding agreements issued,
promulgated or entered into by any Governmental Authority, relating in any way
to the environment, preservation or reclamation of natural resources, or the
management, release or threatened release of any Hazardous Material.

“Environmental Liability” means any liability, contingent or otherwise
(including any liability for damages, costs of environmental remediation, fines,
penalties or indemnities), of any Credit Party directly or indirectly resulting
from or based upon (a) violation of any Environmental Law, (b) the generation,
use, handling, transportation, storage, treatment or disposal of any Hazardous
Materials, (c) exposure to any Hazardous Materials, (d) the release or
threatened release of any Hazardous Materials into the environment or (e) any
contract, agreement or other consensual arrangement pursuant to which liability
is assumed or imposed with respect to any of the foregoing.

 

PDC CREDIT AGREEMENT – Page 11



--------------------------------------------------------------------------------

“Equity Interests” means shares of capital stock, partnership interests,
membership interests in a limited liability company, beneficial interests in a
trust or other equity ownership interests in a Person, and any warrants, options
or other rights entitling the holder thereof to purchase or acquire any such
equity interest.

“ERISA” means the Employee Retirement Income Security Act of 1974, as amended
from time to time.

“ERISA Affiliate” means any trade or business (whether or not incorporated)
that, together with any Credit Party, is treated as a single employer under
Section 414(b) or (c) of the Code or, solely for purposes of Section 302 of
ERISA and Section 412 of the Code, is treated as a single employer under
Section 414 of the Code.

“ERISA Event” means (a) any “reportable event”, as defined in Section 4043 of
ERISA or the regulations issued thereunder with respect to a Plan (other than an
event for which the 30-day notice period is waived); (b) the existence with
respect to any Plan of an “accumulated funding deficiency” (as defined in
Section 412 of the Code or Section 302 of ERISA), whether or not waived; (c) the
filing pursuant to Section 412(d) of the Code or Section 303(d) of ERISA of an
application for a waiver of the minimum funding standard with respect to any
Plan; (d) the incurrence by any Credit Party or any of its ERISA Affiliates of
any liability under Title IV of ERISA with respect to the termination of any
Plan; (e) the receipt by any Credit Party or any ERISA Affiliate from the PBGC
or a plan administrator of any notice relating to an intention to terminate any
Plan or Plans or to appoint a trustee to administer any Plan; (f) the incurrence
by any Credit Party or any of its ERISA Affiliates of any liability with respect
to the withdrawal or partial withdrawal from any Plan or Multiemployer Plan; or
(g) the receipt by any Credit Party or any ERISA Affiliate of any notice, or the
receipt by any Multiemployer Plan from any Credit Party or any ERISA Affiliate
of any notice, concerning the imposition of Withdrawal Liability or a
determination that a Multiemployer Plan is, or is expected to be, insolvent or
in reorganization, within the meaning of Title IV of ERISA.

“Eurodollar”, when used in reference to any Loan or Borrowing, refers to whether
such Loan, or the Loans comprising such Borrowing, are bearing interest at a
rate determined by reference to the Adjusted LIBO Rate.

“Event of Default” has the meaning assigned to such term in Article IX.

“Excluded Hedges” means, collectively, Swap Agreements that (a) are basis
differential only swaps for volumes already hedged pursuant to other Swap
Agreements permitted by Section 7.05(a), (b) are a hedge of volumes of Crude
Oil, Natural Gas, or Natural Gas Liquids by means of a price “floor” for which
there exists no deferred obligation to pay the related premium or other purchase
price or the only deferred obligation is to either pay the premium or other
purchase price on each settlement date so long as such settlement date occurs at
least monthly, or pay the financing for such premium or other purchase price, or
(c) for purposes of determining compliance with clauses (A)(ii) and (B)(ii) of
Section 7.05(a) only, are volumes of Crude Oil and Natural Gas included in
Allocated Partnership Volumes.

 

PDC CREDIT AGREEMENT – Page 12



--------------------------------------------------------------------------------

“Excluded Swap Obligation” means, with respect to any Guarantor individually
determined on a Guarantor by Guarantor basis, any Swap Obligation if, and to the
extent that, all or a portion of the Guarantee of such Guarantor of, or the
grant by such Guarantor of a security interest to secure, such Swap Obligation
(or any Guarantee thereof) is or becomes illegal under the Commodity Exchange
Act or any rule, regulation or order of the Commodity Futures Trading Commission
(or the application or official interpretation of any thereof) by virtue of such
Guarantor’s failure for any reason to constitute an Eligible Contract
Participant at the time the Guarantee of such Guarantor or the grant of such
security interest becomes effective with respect to such Swap Obligation. If a
Swap Obligation arises under a master agreement governing more than one swap,
such exclusion shall apply only to the portion of such Swap Obligation that is
attributable to swaps for which such Guarantee or security interest is or
becomes illegal.

“Excluded Taxes” means any of the following Taxes imposed on or with respect to
a Recipient or required to be withheld or deducted from a payment to a
Recipient: (a) Taxes imposed on or measured by net income (however denominated),
franchise Taxes, and branch profits Taxes, in each case, (i) imposed as a result
of such Recipient being organized under the laws of, or having its principal
office or, in the case of any Lender, its applicable lending office located in,
the jurisdiction imposing such Tax (or any political subdivision thereof) or
(ii) that are Other Connection Taxes, (b) in the case of a Lender, any U.S.
federal withholding Taxes imposed on amounts payable to or for the account of
such Lender with respect to an applicable interest in a Loan or Commitment
pursuant to a law in effect on the date on which (i) such Lender acquires such
interest in the Loan or Commitment (other than pursuant to an assignment request
by the Borrower under Section 2.19(b) or Section 2.19(c)), or (ii) such Lender
changes its lending office, except in each case to the extent that, pursuant to
Section 2.17, amounts with respect to such Taxes were payable either to such
Lender’s assignor immediately before such Lender became a party hereto or to
such Lender immediately before it changed its lending office, (c) Taxes
attributable to such Recipient’s failure to comply with Section 2.17(f), and
(d) any U.S. federal withholding Taxes imposed under FATCA.

“Existing Letters of Credit” means the letters of credit issued under the
Original Credit Agreement and set forth on the attached Schedule 1.01.

“Existing Swap Agreements” means any Swap Agreements entered into between any
Credit Party and any Lender Counterparty (including any Lender Counterparty
under and as defined in the Original Credit Agreement) prior to the Effective
Date and in effect on the Effective Date.

“FASB” means Financial Accounting Standards Board.

“FATCA” means Sections 1471 through 1474 of the Code, as of the date of this
Agreement, any regulations or official interpretations thereof and any
agreements entered into pursuant to Section 1471(b)(1) of the Code.

“FCPA” means the Foreign Corrupt Practices Act of 1977, as amended.

“Fee Letter” means that certain Fee Letter, dated as of May 21, 2013 among the
Borrower, the Administrative Agent and J.P. Morgan Securities LLC.

 

PDC CREDIT AGREEMENT – Page 13



--------------------------------------------------------------------------------

“Federal Funds Effective Rate” means, for any day, the weighted average (rounded
upwards, if necessary, to the next 1/100 of 1%) of the rates on overnight
Federal funds transactions with members of the Federal Reserve System arranged
by Federal funds brokers, as published on the next succeeding Business Day by
the Federal Reserve Bank of New York, or, if such rate is not so published for
any day that is a Business Day, the average (rounded upwards, if necessary, to
the next 1/100 of 1%) of the quotations for such day for such transactions
received by the Administrative Agent from three Federal funds brokers of
recognized standing selected by it.

“Financial Officer” means the chief financial officer, principal accounting
officer, treasurer, assistant treasurer or controller of any Credit Party. Any
document delivered hereunder that is signed by a Financial Officer of a Credit
Party shall be conclusively presumed to have been authorized by all necessary
corporate, partnership and/or other action on the part of such Credit Party and
such Financial Officer shall be conclusively presumed to have acted on behalf of
such Credit Party.

“GAAP” means generally accepted accounting principles in the United States of
America.

“Gas Balancing Agreement” means any agreement or arrangement whereby the
Borrower or any Restricted Subsidiary, or any other party having an interest in
any Hydrocarbons to be produced from Oil and Gas Interests in which the Borrower
or any Restricted Subsidiary owns an interest, has a right to take more than its
proportionate share of production therefrom.

“Governmental Authority” means the government of the United States of America,
any other nation or any political subdivision thereof, whether state or local,
and any agency, authority, instrumentality, regulatory body, court, central bank
or other entity properly exercising executive, legislative, judicial, taxing,
regulatory or administrative powers or functions of or pertaining to government.

“Governmental Requirement” means any law, statute, code, ordinance, order,
determination, rule, regulation, judgment, decree, injunction, franchise,
permit, certificate, license, authorization or other directive or requirement,
whether now or hereinafter in effect, of any Governmental Authority.

“Guarantee” of or by any Person (in this definition, the “guarantor”) means any
obligation, contingent or otherwise, of the guarantor guaranteeing or having the
economic effect of guaranteeing any Indebtedness or other obligation of any
other Person (the “primary obligor”) in any manner, whether directly or
indirectly, and including any obligation of the guarantor, direct or indirect,
(a) to purchase or pay (or advance or supply funds for the purchase or payment
of) such Indebtedness or other obligation or to purchase (or to advance or
supply funds for the purchase of) any security for the payment thereof, (b) to
purchase or lease property, securities or services for the purpose of assuring
the owner of such Indebtedness or other obligation of the payment thereof,
(c) to maintain working capital, equity capital or any other financial statement
condition or liquidity of the primary obligor so as to enable the primary
obligor to pay such Indebtedness or other obligation or (d) as an account party
in respect of any letter of credit or letter of guaranty issued to support such
Indebtedness or obligation; provided, that the term Guarantee shall not include
endorsements for collection or deposit in the ordinary course of business.

 

PDC CREDIT AGREEMENT – Page 14



--------------------------------------------------------------------------------

“Guaranteed Liabilities” has the meaning assigned to such term in Section 8.01.

“Guarantor” means Borrower (with respect to the Obligations of the other Credit
Parties) and each Restricted Subsidiary that is a party hereto or hereafter
executes and delivers to the Administrative Agent and the Lenders, a Counterpart
Agreement pursuant to Section 6.14 or otherwise.

“Guaranty” means the guaranty set forth in Article VIII of this Agreement.

“Hazardous Materials” means all explosive or radioactive substances or wastes
and all hazardous or toxic substances, wastes or other pollutants, including
petroleum or petroleum distillates, asbestos or asbestos containing materials,
polychlorinated biphenyls, radon gas, infectious or medical wastes and all other
substances or wastes of any nature regulated pursuant to any Environmental Law.

“Hedge Modification” means the sale, assignment, novation, liquidation, unwind,
cancellation, modification or termination of all or any part of any Borrowing
Base Swap (other than, in each case, at its scheduled maturity).

“Hydrocarbons” means all Crude Oil, Natural Gas and Natural Gas Liquids produced
from or attributable to the Oil and Gas Interests of the Credit Parties.

“Indebtedness” of any Person means, without duplication, (a) all obligations of
such Person for borrowed money or with respect to deposits or advances of any
kind, (b) all obligations of such Person evidenced by bonds, debentures, notes
or similar instruments, (c) all obligations of such Person upon which interest
charges are customarily paid, (d) all obligations of such Person under
conditional sale or other title retention agreements relating to property
acquired by such Person, (e) all obligations of such Person in respect of the
deferred purchase price of property or services (excluding accounts payable
incurred in the ordinary course of business that are not past due), (f) all
Indebtedness of others secured by (or for which the holder of such Indebtedness
has an existing right, contingent or otherwise, to be secured by) any Lien on
property owned or acquired by such Person, whether or not the Indebtedness
secured thereby has been assumed, (g) all Guarantees by such Person of
Indebtedness of others, (h) all Capital Lease Obligations of such Person,
(i) all obligations, contingent or otherwise, of such Person as an account party
in respect of letters of credit and letters of guaranty and (j) all obligations,
contingent or otherwise, of such Person in respect of bankers’ acceptances;
provided that Indebtedness of the Borrower shall not include any obligations of
the Borrower pursuant to any Permitted Convertible Notes Swap Agreements. The
Indebtedness of any Person shall include the Indebtedness of any other entity
(including any partnership in which such Person is a general partner) to the
extent such Person is liable therefor as a result of such Person’s ownership
interest in or other relationship with such entity, except to the extent the
terms of such Indebtedness provide that such Person is not liable therefor.

 

PDC CREDIT AGREEMENT – Page 15



--------------------------------------------------------------------------------

“Indemnified Taxes” means (a) Taxes, other than Excluded Taxes, imposed on or
with respect to any payment made by or on account of any obligation of any
Credit Party under any Loan Document and (b) to the extent not otherwise
described in (a), Other Taxes.

“Indemnitee” has the meaning assigned to such term in Section 11.03.

“Indenture” means (a) the Original Senior Notes Indenture, (b) the Convertible
Notes Indenture and (b) any indenture by and among any Credit Party, as issuer,
and a trustee, pursuant to which any Senior Notes are issued, as the same may be
amended, restated, supplemented or otherwise modified from time to time to the
extent permitted under this Agreement.

“Information” has the meaning assigned to such term in Section 11.12.

“Initial Borrowing Base” has the meaning assigned to such term in Section 3.01.

“Initial Reserve Report” means the Reserve Report prepared by Ryder Scott with
respect to the Borrowing Base Properties as of December 31, 2012, upon which the
Lenders have relied upon in the determination of the initial Borrowing Base
hereunder.

“Interest Election Request” means a request by the Borrower to convert or
continue a Borrowing in accordance with Section 2.08.

“Interest Payment Date” means (a) with respect to any ABR Loan, the last day of
each calendar quarter and the Maturity Date, and (b) with respect to any
Eurodollar Loan, the last day of the Interest Period applicable to the Borrowing
of which such Loan is a part (and, in the case of a Eurodollar Borrowing with an
Interest Period of more than three months’ duration, each day prior to the last
day of such Interest Period that occurs at intervals of three months’ duration
after the first day of such Interest Period) and the Maturity Date.

“Interest Period” means with respect to any Eurodollar Borrowing, the period
commencing on the date of such Borrowing and ending on the numerically
corresponding day in the calendar month that is one, two, three or six months
thereafter, as the Borrower may elect; provided, that (i) if any Interest Period
would end on a day other than a Business Day, such Interest Period shall be
extended to the next succeeding Business Day unless, in the case of a Eurodollar
Borrowing only, such next succeeding Business Day would fall in the next
calendar month, in which case such Interest Period shall end on the next
preceding Business Day and (ii) any Interest Period pertaining to a Eurodollar
Borrowing that commences on the last Business Day of a calendar month (or on a
day for which there is no numerically corresponding day in the last calendar
month of such Interest Period) shall end on the last Business Day of the last
calendar month of such Interest Period. For purposes hereof, the date of a
Borrowing initially shall be the date on which such Borrowing is made and
thereafter shall be the effective date of the most recent conversion or
continuation of such Borrowing.

“Interim Redetermination” has the meaning assigned such term in Section 3.02.

“Interim Redetermination Date” means the date on which a Borrowing Base that has
been redetermined pursuant to an Interim Redetermination becomes effective as
provided in Section 3.04.

 

PDC CREDIT AGREEMENT – Page 16



--------------------------------------------------------------------------------

“IRS” means the United States Internal Revenue Service.

“Issuing Bank” means JPMorgan Chase Bank, N.A., in its capacity as the issuer of
Letters of Credit hereunder, and its successors in such capacity as provided in
Section 2.06(i). The Issuing Bank may, in its discretion, arrange for one or
more Letters of Credit to be issued by Affiliates of the Issuing Bank, in which
case the term “Issuing Bank” shall include any such Affiliate with respect to
Letters of Credit issued by such Affiliate.

“LC Disbursement” means a payment made by the Issuing Bank pursuant to a Letter
of Credit.

“LC Exposure” means, at any time, the sum of (a) the aggregate undrawn amount of
all outstanding Letters of Credit at such time plus (b) the aggregate amount of
all LC Disbursements that have not yet been reimbursed by or on behalf of the
Borrower at such time. The LC Exposure of any Lender at any time shall be its
Applicable Percentage of the total LC Exposure at such time.

“Lender Certificate” has the meaning assigned to such term in Section 2.03.

“Lender Counterparty” means any Lender or any Affiliate of a Lender (other than
a Defaulting Lender or an Affiliate of a Defaulting Lender) counterparty to a
Swap Agreement with any Credit Party; provided, that any Lender that becomes a
Defaulting Lender after entering into or becoming a party to a Swap Agreement
with any Credit Party shall continue to be a Lender Counterparty with respect to
any hedge transaction entered into (a) prior to such Lender becoming a
Defaulting Lender or (b) after such Lender is no longer a Defaulting Lender.

“Lender Hedging Obligations” means all obligations arising from time to time
under Swap Agreements entered into from time to time between any Credit Party
and a Lender Counterparty (including any such obligations under any Existing
Swap Agreements); provided that if such Lender Counterparty ceases to be a
Lender hereunder or an Affiliate of a Lender hereunder, Lender Hedging
Obligations shall only include such obligations to the extent arising from
transactions and confirmations entered into at the time such Lender Counterparty
was a Lender hereunder or an Affiliate of a Lender hereunder pursuant to any
Swap Agreement or any Existing Swap Agreement.

“Lenders” means the Persons listed on Schedule 2.01 and any other Person that
shall have become a party hereto pursuant to an Assignment and Assumption or a
Lender Certificate, other than any such Person that ceases to be a party hereto
pursuant to an Assignment and Assumption.

“Letter of Credit” means the Existing Letters of Credit and any letter of credit
issued pursuant to this Agreement.

 

PDC CREDIT AGREEMENT – Page 17



--------------------------------------------------------------------------------

“LIBO Rate” means, with respect to any Eurodollar Borrowing for any Interest
Period, the rate appearing on Reuters Screen LIBOR01 Page (or on any successor
or substitute page of such service, or any successor to or substitute for such
service, providing rate quotations comparable to those currently provided on
such page of such service, as determined by the Administrative Agent from time
to time for purposes of providing quotations of interest rates applicable to
dollar deposits in the London interbank market), at approximately 11:00 a.m.,
London time, two Business Days prior to the commencement of such Interest
Period, as the rate for dollar deposits with a maturity comparable to such
Interest Period. In the event that such rate is not available at such time for
any reason, then the “LIBO Rate” with respect to such Eurodollar Borrowing for
such Interest Period shall be the rate at which dollar deposits of $5,000,000
and for a maturity comparable to such Interest Period are offered by the
principal London office of the Administrative Agent in immediately available
funds in the London interbank market at approximately 11:00 a.m., London time,
two Business Days prior to the commencement of such Interest Period.
Notwithstanding the foregoing, to the extent that “LIBO Rate” or “Adjusted LIBO
Rate” is used in connection with an ABR Borrowing, such rate shall be determined
as modified by the definition of Alternate Base Rate.

“Lien” means, with respect to any asset, (a) any mortgage, deed of trust, lien,
pledge, hypothecation, encumbrance, charge or security interest in, on or of
such asset, (b) the interest of a vendor or a lessor under any conditional sale
agreement, capital lease or title retention agreement (or any financing lease
having substantially the same economic effect as any of the foregoing) relating
to such asset and (c) in the case of securities, any purchase option, call or
similar right of a third party with respect to such securities.

“Limited Partnership Interests” means any Equity Interests owned by any Person
(other than any Credit Party) in any Sponsored Partnership.

“Loan Documents” means this Agreement, any promissory notes executed in
connection herewith, Security Instruments, the Letters of Credit (and any
applications therefore and reimbursement agreements related thereto), the Fee
Letter, and all other agreements, instruments, documents and certificates now or
hereafter executed and delivered by a Credit Party to, or in favor of, the
Administrative Agent or any Lender in connection with this Agreement or the
transactions contemplated hereby.

“Loans” means the loans made by the Lenders to the Borrower pursuant to this
Agreement.

“Majority Lenders” means, at any time, Lenders having Credit Exposures and
Unused Commitments representing more than fifty percent (50%) of the sum of the
Aggregate Credit Exposure and all Unused Commitments at such time or, if the
Aggregate Commitment has been terminated, Lenders having Credit Exposures
representing more than fifty percent (50%) of the Aggregate Credit Exposure at
such time. The Credit Exposures and Unused Commitments of any Defaulting Lender
shall be disregarded in determining Majority Lenders at any time.

“Marcellus Joint Venture” means that certain joint venture between Marcellus JV
PDC Partner and Marcellus JV Investor Partner pursuant to which the Borrower
contributed the Marcellus Properties to PDC Mountaineer in accordance with and
as contemplated by the Marcellus JV Contribution Agreement, the Marcellus JV
Services Agreement and the other Marcellus JV Documents.

“Marcellus JV Catch-Up Period” has the meaning given to the term “Catch-Up
Period” in the PDC Mountaineer LLC Agreement.

 

PDC CREDIT AGREEMENT – Page 18



--------------------------------------------------------------------------------

“Marcellus JV Contribution Agreement” means that certain Contribution Agreement
dated as of October 29, 2009 by and between the Borrower and PDC Mountaineer
relating to the Marcellus Joint Venture, as the same may be amended, restated,
supplemented or otherwise modified from time to time to the extent permitted
hereunder.

“Marcellus JV Documents” means the Marcellus JV Services Agreement, the
Marcellus JV Contribution Agreement, the PDC Mountaineer LLC Agreement and any
other documents, agreements and instruments (including side letter agreements)
governing the Marcellus Joint Venture, in each case, as the same may be amended,
restated, supplemented or otherwise modified from time to time to the extent
permitted hereunder.

“Marcellus JV Investor Partner” means one or more entities organized under the
laws of the United States, any state thereof or the District of Columbia that is
not affiliated with the Borrower and owns Equity Interests in PDC Mountaineer,
as identified by the Borrower to the Administrative Agent prior to the
contribution of any Oil and Gas Interests to PDC Mountaineer.

“Marcellus JV PDC Partner” means the Borrower or, if the Borrower shall have
transferred its Equity Interests in PDC Mountaineer to one of its wholly-owned
Restricted Subsidiaries in accordance with the PDC Mountaineer LLC Agreement,
such wholly-owned Restricted Subsidiary.

“Marcellus JV Services Agreement” means that certain Transition, Administrative
and Marketing Services Agreement dated as of October 29, 2009 among the
Borrower, Riley Natural Gas Company, PDC Eastern, PDC Mountaineer, PDC
Mountaineer Operating, LLC and Marcellus JV Investor Partner relating to the
Marcellus Joint Venture, as the same may be amended, restated, supplemented or
otherwise modified from time to time to the extent permitted hereunder.

“Marcellus JV Withdrawal” means any “Special PDC Withdrawal” under and as
defined in the PDC Mountaineer LLC Agreement.

“Marcellus Properties” means the Oil and Gas Interests of the Borrower and PA
PDC, LLC that are located in Pennsylvania or West Virginia and have been
contributed to PDC Mountaineer (whether directly or through the contribution of
the Equity Interests in PA PDC, LLC) pursuant to the Marcellus JV Contribution
Agreement in connection with the Marcellus Joint Venture.

“Material Adverse Effect” means a material adverse effect on (a) the business,
assets, operations, or financial condition, of the Borrower and its Restricted
Subsidiaries taken as a whole, (b) the ability of any Credit Party to perform
any of its obligations under this Agreement and the other Loan Documents,
(c) the Collateral or the Administrative Agent’s Liens (on behalf of itself and
the other Secured Parties) on the Collateral or the priority of such Liens
(other than Liens that are permitted by Section 7.02 to have priority over the
Administrative Agent’s Lien) or (d) the rights of or benefits available to the
Administrative Agent, the Issuing Bank or the Lenders under this Agreement and
the other Loan Documents.

 

PDC CREDIT AGREEMENT – Page 19



--------------------------------------------------------------------------------

“Material Domestic Subsidiary” means, as of any date, any Domestic Subsidiary
that, together with its Subsidiaries, owns or holds assets, properties or
interests (including Oil and Gas Interests either as Direct Interests or
Attributed Interests) with an aggregate fair market value, on a consolidated
basis, greater than five percent (5%) of the aggregate fair market value of all
of the assets, properties and interests (including Oil and Gas Interests either
as Direct Interests or Attributed Interests) of the Borrower and its
Subsidiaries, on a consolidated basis as of the most recent financial statements
of the Borrower delivered pursuant to Section 6.01(a) and Section 6.01(b).

“Material Gas Imbalance” means, with respect to all Gas Balancing Agreements to
which Borrower or any Restricted Subsidiary is a party or by which any Oil and
Gas Interests owned by Borrower or a Restricted Subsidiary is bound, a net
overproduced gas imbalance to Borrower and the Restricted Subsidiaries, taken as
a whole, in excess of $1,000,000.

“Material Indebtedness” means Indebtedness permitted under Section 7.01(e) and
Section 7.01(h) and any other Indebtedness (other than the Loans and Letters of
Credit), or obligations in respect of one or more Swap Agreements, of the
Borrower or any one or more of the Restricted Subsidiaries in an aggregate
principal amount exceeding $15,000,000. For purposes of determining Material
Indebtedness, the “principal amount” of the obligations of the Borrower or any
Restricted Subsidiary in respect of any Swap Agreement at any time shall be the
maximum aggregate amount (giving effect to any netting agreements) that the
Borrower or such Restricted Subsidiary would be required to pay if such Swap
Agreement were terminated at such time.

“Material Sales Contract” means, as of any date of determination, any agreement
for the sale of Hydrocarbons from the Borrowing Base Properties to which the
Borrower, any Restricted Subsidiary or any Sponsored Partnership is a party if
the aggregate volume of Hydrocarbons sold pursuant to such agreement during the
twelve months immediately preceding such date equals or exceeds 15% of the
aggregate volume of Hydrocarbons sold by the Borrower, the Restricted
Subsidiaries and the Sponsored Partnerships, on a consolidated basis, from the
Borrowing Base Properties during the twelve months immediately preceding such
date.

“Maturity Date” means (a) May 21, 2018 and (b) any earlier date on which the
Commitments are reduced to zero or otherwise terminated.

“Maximum Facility Amount” means $1,000,000,000.

“Maximum Liability” has the meaning assigned to such term in Section 8.10.

“Maximum Rate” has the meaning assigned to such term in Section 11.13.

“Moody’s” means Moody’s Investors Service, Inc.

“Mortgaged Properties” means the Direct Interests described in one or more duly
executed, delivered and filed Mortgages evidencing a first and prior Lien in
favor of the Administrative Agent for the benefit of the Secured Parties and
subject only to the Liens permitted pursuant to Section 7.02.

 

PDC CREDIT AGREEMENT – Page 20



--------------------------------------------------------------------------------

“Mortgages” means all mortgages, deeds of trust, amendments to mortgages,
security agreements, assignments of production, pledge agreements, collateral
mortgages, collateral chattel mortgages, collateral assignments, financing
statements and other documents, instruments and agreements evidencing, creating,
perfecting or otherwise establishing the Liens required by Section 6.11. All
Mortgages shall be in form and substance satisfactory to Administrative Agent in
its sole discretion.

“Multiemployer Plan” means a multiemployer plan as defined in Section 4001(a)(3)
of ERISA.

“Natural Gas” means all natural gas, distillate or sulphur, and all products
recovered in the processing of natural gas (other than condensate and Natural
Gas Liquids) including coalbed methane gas and casinghead gas.

“Natural Gas Liquids” means all natural gas liquids recovered in the production
and processing of natural gas, including natural gasoline and liquefied
petroleum gas (including liquefied butane, propane iso-butane, normal butane,
propane and ethane (including such methane allowable in commercial ethane)).

“Net Cash Proceeds” means, (A) with respect to any Disposition of any Borrowing
Base Properties (including Attributed Interests and any Equity Interests of any
Restricted Subsidiary owning Borrowing Base Properties) by the Borrower or any
Restricted Subsidiary (or Sponsored Partnership with respect to Attributed
Interests), the excess, if any, of (a) the sum of cash and cash equivalents
received in connection with such sale, but only as and when so received, over
(b) the sum of (i) the principal amount of any Indebtedness that is secured by
such asset and that is required to be repaid in connection with the sale thereof
(other than the Loans), (ii) the out-of-pocket expenses incurred by the Borrower
or such Restricted Subsidiary (or Sponsored Partnership with respect to
Attributed Interests) in connection with such sale and (iii) to the extent such
Disposition includes Other Attributed Interests, the amount required to be paid
by Borrower to any Person owning the applicable Limited Partnership Interests as
a result of such Disposition pursuant to the partnership or limited liability
company agreement of the applicable Sponsored Partnership, (B) with respect to
any Permitted Refinancing or issuance of Senior Notes, the cash proceeds
received from such Permitted Refinancing or issuance of Senior Notes, as the
case may be, net of underwriting discounts and commissions and other reasonable
costs and expenses associated therewith, including reasonable legal fees and
expenses, and (C) with respect to any Hedge Modification by the Borrower, or any
Restricted Subsidiary, the excess, if any, of (a) the sum of cash and cash
equivalents received in connection with such Hedge Modification (after giving
effect to any netting arrangements), over (b) the sum of (i) the out-of-pocket
expenses incurred by the Borrower, or such Restricted Subsidiary in connection
with such Hedge Modification and (ii) to the extent such Hedge Modification
affects Allocated Partnership Volumes, the amount required to be paid by
Borrower to any Person owning the applicable Limited Partnership Interests as a
result of such Hedge Modification pursuant to the partnership or limited
liability company agreement of the applicable Sponsored Partnership.

“New Borrowing Base Notice” has the meaning assigned to such term in
Section 3.04.

“New Lender” shall have the meaning assigned to such term in Section 11.17.

“Non-Consenting Lender” has the meaning assigned to such term in
Section 2.19(c).

 

PDC CREDIT AGREEMENT – Page 21



--------------------------------------------------------------------------------

“Non-Paying Guarantor” has the meaning assigned to such term in Section 8.11.

“Non-U.S. Lender” means a Lender that is not a U.S. Person.

“Obligated Party” has the meaning assigned to such term in Section 8.12.

“Obligations” means (a) all obligations of every nature, contingent or
otherwise, whether now existing or hereafter arising, of any Credit Party from
time to time owed to the Administrative Agent, the Issuing Bank, the Lenders or
any of them under any Loan Document, whether for principal, interest,
reimbursement of amounts drawn under any Letter of Credit, funding
indemnification amounts, fees, expenses, indemnification or otherwise,
(b) Lender Hedging Obligations and (c) Cash Management Obligations; provided;
however, that Obligations of a Credit Party shall not include any Excluded Swap
Obligations of such Credit Party.

“OFAC” means the Office of Foreign Assets Control of the United States
Department of Treasury.

“Off-Balance Sheet Liability” of a Person means (i) any repurchase obligation or
liability of such Person with respect to accounts or notes receivable sold by
such Person, (ii) any liability under any Sale and Leaseback Transaction which
is not a Capital Lease Obligation, (iii) any liability under any so-called
“synthetic lease” transaction entered into by such Person, (iv) any Material Gas
Imbalance, (v) any Advance Payment Contract, or (vi) any obligation arising with
respect to any other transaction which is the functional equivalent of or takes
the place of borrowing but which does not constitute a liability on the balance
sheets of such Person, but excluding from the foregoing clauses (iii) through
(vi) operating leases and usual and customary oil, gas and mineral leases.

“Oil and Gas Interest(s)” means: (a) direct and indirect interests in and rights
with respect to oil, gas, mineral and related properties and assets of any kind
and nature, direct or indirect, including, without limitation, working, royalty
and overriding royalty interests, mineral interests, leasehold interests,
production payments, operating rights, net profits interests, other non-working
interests, contractual interests, non-operating interests and rights in any
pooled, unitized or communitized acreage by virtue of such interest being a part
thereof; (b) interests in and rights with respect to Hydrocarbons and other
minerals or revenues therefrom and contracts and agreements in connection
therewith and claims and rights thereto (including oil and gas leases, operating
agreements, unitization, communitization and pooling agreements and orders,
division orders, transfer orders, mineral deeds, royalty deeds, oil and gas
sales, exchange and processing contracts and agreements and, in each case,
interests thereunder), and surface interests, fee interests, reversionary
interests, reservations and concessions related to any of the foregoing;
(c) easements, rights-of-way, licenses, permits, leases, and other interests
associated with, appurtenant to, or necessary for the operation of any of the
foregoing; (d) interests in oil, gas, water, disposal and injection wells,
equipment and machinery (including well equipment and machinery), oil and gas
production, gathering, transmission, compression, treating, processing and
storage facilities (including tanks, tank batteries, pipelines and gathering
systems), pumps, water plants, electric plants, gasoline and gas processing
plants, refineries and other tangible or intangible, movable or immovable, real
or personal property and fixtures located on, associated with, appurtenant to,
or necessary for the operation of any of the foregoing; and (e) all seismic,
geological, geophysical and engineering records, data, information, maps,
licenses and interpretations.

 

PDC CREDIT AGREEMENT – Page 22



--------------------------------------------------------------------------------

“Organizational Documents” means (a) with respect to any corporation, its
certificate or articles of incorporation or organization, as amended, and its
by-laws, as amended, (b) with respect to any limited partnership, its
certificate of limited partnership, as amended, and its partnership agreement,
as amended, (c) with respect to any general partnership, its partnership
agreement, as amended, and (d) with respect to any limited liability company,
its certificate of formation or articles of organization, as amended, and its
limited liability company agreement or operating agreement, as amended.

“Original Credit Agreement” has the meaning assigned to such term in the
recitals to this Agreement.

“Original Loans” means the loans and other extensions of credit outstanding
under the Original Credit Agreement as of the Effective Date.

“Original Senior Notes” means the 7.75% Senior Notes due 2022 issued by the
Borrower pursuant to and in accordance with the terms of the Indenture.

“Original Senior Notes Indenture” means that certain Indenture dated as of
October 3, 2012, by and between the Borrower, as issuer and U.S. Bank National
Association, as trustee, as amended, restated, supplemented or otherwise
modified from time to time to the extent permitted under this Agreement.

“Other Attributed Interests” means any Oil and Gas Interests indirectly owned by
any Person (other than any Credit Party) through the ownership of Limited
Partnership Interests and attributed to such Person in proportion to such
Person’s ownership of such Limited Partnership Interests.

“Other Connection Taxes” means, with respect to any Recipient, Taxes imposed as
a result of a present or former connection between such Recipient and the
jurisdiction imposing such Taxes (other than a connection arising from such
Recipient having executed, delivered, become a party to, performed its
obligations under, received payments under, received or perfected a security
interest under, or engaged in any other transaction pursuant to, or enforced,
any Loan Document, or sold or assigned an interest in any Loan Document).

“Other Taxes” means any present or future stamp, court, documentary, intangible,
recording, filing or similar excise or property Taxes that arise from any
payment made under, from the execution, delivery, performance, enforcement or
registration of, or from the registration, receipt or perfection of a security
interest under, or otherwise with respect to, any Loan Document, except any such
Taxes that are Other Connection Taxes imposed with respect to an assignment
(other than an assignment made pursuant to Section 2.19(b) or Section 2.19(c)).

“Parent” means, with respect to any Lender, the Person as to which such Lender
is, directly or indirectly, a Subsidiary.

 

PDC CREDIT AGREEMENT – Page 23



--------------------------------------------------------------------------------

“Participant” has the meaning assigned to such term in Section 11.04.

“Participant Register” has the meaning assigned to such term in Section 11.04.

“Partnership Interests” means any Equity Interests owned by any Credit Party in
any Sponsored Partnership.

“Paying Guarantor” has the meaning assigned to such term in Section 8.11.

“PBGC” means the Pension Benefit Guaranty Corporation referred to and defined in
ERISA and any successor entity performing similar functions.

“PDC Eastern” means PDC Eastern Operations Company, LLC, a Delaware limited
liability company, and its successors and permitted assigns.

“PDC Mountaineer” means PDC Mountaineer, LLC, a Delaware limited liability
company, and its successors and permitted assigns.

“PDC Mountaineer LLC Agreement” means that certain Limited Liability Company
Agreement of PDC Mountaineer dated as of October 29, 2009, as the same may be
amended, restated, supplemented or otherwise modified from time to time to the
extent permitted hereunder.

“Permitted Convertible Notes Swap Agreements” means each of the Convertible
Notes Call Options and Convertible Notes Warrants, if any; provided that the
aggregate premium payable by the Borrower in connection with the purchase of all
such Convertible Notes Call Options, less the aggregate premium received by the
Borrower in connection with the issuance of all such Convertible Notes Warrants,
if any, shall not exceed $20,000,000.

“Permitted Encumbrances” means:

(a) Liens imposed by law for Taxes that are not yet due or are being contested
in compliance with Section 6.04;

(b) carriers’, warehousemen’s, mechanics’, materialmen’s, repairmen’s and other
like Liens imposed by law, and contractual Liens granted to operators and
non-operators under oil and gas operating agreements, in each case, arising in
the ordinary course of business or incident to the exploration, development,
operation and maintenance of Oil and Gas Interests and securing obligations that
are not overdue by more than 30 days or are being contested in compliance with
Section 6.04;

(c) pledges and deposits made in the ordinary course of business in compliance
with workers’ compensation, unemployment insurance and other social security
laws or regulations;

(d) deposits to secure the performance of bids, trade contracts, leases,
statutory obligations, surety and appeal bonds, performance bonds and other
obligations of a like nature, in each case in the ordinary course of business;

 

PDC CREDIT AGREEMENT – Page 24



--------------------------------------------------------------------------------

(e) judgment liens in respect of judgments that do not constitute an Event of
Default under clause (k) of Article IX;

(f) easements, zoning restrictions, rights-of-way, servitudes, permits, surface
leases, and similar encumbrances on real property imposed by law or arising in
the ordinary course of business that do not secure any monetary obligations and
do not materially detract from the value of the affected property or interfere
with the ordinary conduct of business of any Credit Party;

(g) royalties, overriding royalties, reversionary interests and similar burdens
granted by the Borrower or any Restricted Subsidiary (or any Sponsored
Partnership with respect to Attributed Interests) with respect to the Oil and
Gas Interests owned by the Borrower or such Restricted Subsidiary (or such
Sponsored Partnership with respect to Attributed Interests), as the case may be,
if the net cumulative effect of such burdens does not operate to deprive the
Borrower or any Restricted Subsidiary (or any Sponsored Partnership with respect
to Attributed Interests) of any material right in respect of its assets or
properties (except for rights customarily granted with respect to such
interests);

(h) Liens arising from Uniform Commercial Code financing statement filings
regarding operating leases entered into by the Borrower, any Restricted
Subsidiary or any Sponsored Partnership in the ordinary course of business
covering the property under the lease;

(i) unperfected Liens reserved in leases (other than oil and gas leases) or
arising by operation of law for rent or compliance with the lease in the case of
leasehold estates;

(j) defects in or irregularities of title (other than defects or irregularities
of title to Direct Interests or Attributed Interests), if such defects or
irregularities do not deprive the Borrower, any Restricted Subsidiary or any
Sponsored Partnership of any material right in respect of its assets or
properties;

(k) rights of PDC Mountaineer to acquire Oil and Gas Interests located in the
AMI (as defined in the Marcellus JV Documents) acquired by the Borrower or any
of its Restricted Subsidiaries pursuant to the terms of the Marcellus JV
Documents;

(l) (i) the obligation of the Borrower to transfer all of the Equity Interests
in PDC Eastern to a third party purchaser pursuant to the PDC Mountaineer LLC
Agreement as in effect on October 29, 2009 and (ii) the right of PDC Mountaineer
to purchase all of the Equity Interests in PDC Eastern pursuant to the PDC
Mountaineer LLC Agreement as in effect on October 29, 2009; and

(m) Liens arising solely by virtue of any statutory or common law provision
relating to banker’s liens, rights of set-off or similar rights and remedies and
burdening only deposit accounts or other funds maintained with a creditor
depository institution, provided that no such deposit account is a dedicated
cash collateral account or is subject to restrictions against access by the
depositor in excess of those set forth by regulations promulgated by the Board
and no such deposit account is intended by the Borrower, any Restricted
Subsidiary or any Sponsored Partnership to provide collateral to the depository
institution;

 

PDC CREDIT AGREEMENT – Page 25



--------------------------------------------------------------------------------

provided that the term “Permitted Encumbrances” shall not include any Lien
securing Indebtedness.

“Permitted Investments” means:

(a) U.S. Government Securities;

(b) investments in commercial paper maturing within 270 days from the date of
acquisition thereof and having, at such date of acquisition, the highest credit
rating obtainable from S&P or from Moody’s;

(c) investments in certificates of deposit, banker’s acceptances and time
deposits maturing within 180 days from the date of acquisition thereof issued or
guaranteed by or placed with, and money market deposit accounts issued or
offered by, any domestic office of any commercial bank organized under the laws
of the United States of America or any State thereof which has a combined
capital and surplus and undivided profits of (i) not less than $500,000,000 or
(ii) any lesser amount provided that such commercial bank is also a Lender and
not a Defaulting Lender at the time such investment is made;

(d) fully collateralized repurchase agreements with a term of not more than 30
days for securities described in clause (a) above and entered into with a
financial institution satisfying the criteria described in clause (c) above; and

(e) money market funds that (i) comply with the criteria set forth in Securities
and Exchange Commission Rule 2a-7 under the Investment Company Act of 1940,
(ii) are rated AAA by S&P and Aaa by Moody’s and (iii) have portfolio assets of
at least $5,000,000,000.

“Permitted Refinancing” means any Indebtedness of any Credit Party, and
Indebtedness constituting Guarantees thereof by any Credit Party, incurred or
issued in exchange for, or the Net Cash Proceeds of which are used solely to
extend, refinance, renew, replace, defease or refund, existing Senior Notes, in
whole or in part, from time to time; provided that (a) the principal amount of
such Permitted Refinancing (or if such Permitted Refinancing is issued at a
discount, the initial issuance price of such Permitted Refinancing) does not
exceed the principal amount of Indebtedness permitted under Section 7.01(h)
(plus the amount of any premiums paid and fees and expenses incurred in
connection therewith), (b) such Permitted Refinancing does not provide for any
scheduled repayment, mandatory redemption or payment of a sinking fund
obligation prior to the date that is six months after the Maturity Date (except
for any offer to redeem such Indebtedness required as a result of asset sales or
the occurrence of a “Change of Control” under and as defined in the Indenture),
(c) the covenant, default and remedy provisions of such Permitted Refinancing
are not materially more onerous to the Borrower and its Subsidiaries than those
imposed by the existing Senior Notes, (d) the mandatory prepayment, repurchase
and redemption provisions of such Permitted Refinancing are not materially more
onerous to the Borrower and its Subsidiaries than those imposed by the existing
Senior Notes, (e) the non-default cash interest rate on the outstanding
principal balance of such Permitted Refinancing does not exceed the prevailing
market rate then in effect for similarly situated credits at the time such
Permitted Refinancing is incurred, (f) such Permitted Refinancing is unsecured,
(g) no Subsidiary of the Borrower is required to Guarantee such Permitted
Refinancing unless such Subsidiary is (or concurrently with any such Guarantee
becomes) a Guarantor hereunder, and (h) to the extent such Permitted Refinancing
is or is intended to be expressly subordinate to the payment in full of all of
the Obligations, the subordination provisions contained therein are either
(x) at least as favorable to the Secured Parties as the subordination provisions
contained in the existing Senior Notes or (y) reasonably satisfactory to the
Administrative Agent and the Majority Lenders.

 

PDC CREDIT AGREEMENT – Page 26



--------------------------------------------------------------------------------

“Person” means any natural person, corporation, limited liability company,
trust, joint venture, association, company, partnership, Governmental Authority
or other entity.

“Plan” means any employee pension benefit plan (other than a Multiemployer Plan)
subject to the provisions of Title IV of ERISA or Section 412 of the Code or
Section 302 of ERISA, and in respect of which any Credit Party or any ERISA
Affiliate is (or, if such plan were terminated, would under Section 4069 of
ERISA be deemed to be) an “employer” as defined in Section 3(5) of ERISA.

“Prime Rate” means the rate of interest per annum publicly announced from time
to time by JPMorgan Chase Bank, N.A. as its prime rate in effect at its
principal office in New York, New York, each change in the Prime Rate shall be
effective from and including the date such change is publicly announced as being
effective. THE PRIME RATE IS A REFERENCE RATE AND MAY NOT BE JPMORGAN CHASE
BANK, N.A.’S LOWEST RATE.

“Projections” means the Borrower’s forecasted (a) balance sheets, (b) profit and
loss statements, and (c) cash flow statements, all prepared on a basis
consistent with the historical financial statements described in Section 4.04
and after giving effect to the Transactions, together with appropriate
supporting details and a statement of underlying assumptions, in each case in
form and substance satisfactory to the Lenders and for the period from the
Effective Date through December 31, 2013.

“Projected Oil and Gas Volumes” shall have the meaning assigned to such term in
Section 7.05.

“Property” means any interest in any kind of property or asset, whether real,
personal or mixed, or tangible or intangible, including, without limitation,
cash, securities, accounts and contract rights.

“Proposed Borrowing Base” has the meaning assigned to such term in Section 3.03.

“Proposed Borrowing Base Notice” has the meaning assigned to such term in
Section 3.03.

“Proposed Oil and Gas Acquisition” shall have the meaning assigned to such term
in Section 7.05.

“Qualified ECP Guarantor” means, in respect of any Swap Obligation, each Credit
Party that has total assets exceeding $10,000,000 at the time the relevant
Guarantee or grant of the relevant security interest becomes effective with
respect to such Swap Obligation or such other person as constitutes an Eligible
Contract Participant and can cause another person to qualify as an Eligible
Contract Participant at such time by entering into a keepwell under
Section 1a(18)(A)(v)(II) of the Commodity Exchange Act.

 

PDC CREDIT AGREEMENT – Page 27



--------------------------------------------------------------------------------

“Recipient” means, as applicable, (a) the Administrative Agent, (b) any Lender
and (c) the Issuing Bank.

“Redetermination” means any Scheduled Redetermination or Interim
Redetermination.

“Redetermination Date” means, with respect to any Scheduled Redetermination or
any Interim Redetermination, the date that the redetermined Borrowing Base
related thereto becomes effective pursuant to Section 3.04.

“Register” has the meaning assigned to such term in Section 11.04.

“Related Parties” means, with respect to any specified Person, such Person’s
Affiliates and the respective directors, officers, employees, agents and
advisors of such Person and such Person’s Affiliates.

“Required Lenders” means, at any time, Lenders having Credit Exposures and
Unused Commitments representing at least sixty-six and two-thirds percent
(66-2/3%) of the sum of the Aggregate Credit Exposure and all Unused Commitments
of all Lenders at such time or, if the Aggregate Commitment has been terminated,
Lenders having Credit Exposures representing at least sixty-six and two-thirds
percent (66-2/3%) of the Aggregate Credit Exposure of all Lenders at such time.
The Credit Exposures and Unused Commitments of any Defaulting Lender shall be
disregarded in determining Required Lenders at any time.

“Reserve Report” means a report, in form and substance reasonably satisfactory
to the Administrative Agent, setting forth, as of each December 31st or
June 30th (or such other date in the event of an Interim Redetermination), the
oil and gas reserves attributable to the Borrowing Base Properties, together
with a projection of the rate of production and future net income, taxes,
operating expenses and capital expenditures with respect thereto as of such
date, based upon the economic assumptions consistent with the Administrative
Agent’s lending requirements at the time.

“Reserve Report Certificate” means a certificate of a Responsible Officer in
substantially the form of Exhibit G attached hereto certifying as to the matters
set forth in Section 6.10.

“Responsible Officer” means the chief executive officer, president, vice
president, chief financial officer, principal accounting officer, treasurer or
assistant treasurer of a Credit Party. Any document delivered hereunder that is
signed by a Responsible Officer of a Credit Party shall be conclusively presumed
to have been authorized by all necessary corporate, partnership and/or other
action on the part of such Credit Party and such Responsible Officer shall be
conclusively presumed to have acted on behalf of such Credit Party.

“Restricted Payment” means any dividend or other distribution (whether in cash,
securities or other property) with respect to any Equity Interests in any Credit
Party, or any payment (whether in cash, securities or other property), including
any sinking fund or similar deposit, on account of the purchase, redemption,
retirement, acquisition, cancellation or termination of any such Equity
Interests in any Credit Party or any option, warrant or other right to acquire
any such Equity Interests in any Credit Party.

 

PDC CREDIT AGREEMENT – Page 28



--------------------------------------------------------------------------------

“Restricted Subsidiary” means any Subsidiary of the Borrower that is not an
Unrestricted Subsidiary.

“S&P” means Standard & Poor’s Ratings Group, a division of The McGraw Hill
Corporation.

“Sale and Leaseback Transaction” means any sale or other transfer of any
property by any Person with the intent to lease such property as lessee.

“Scheduled Redetermination” has the meaning assigned to such term in
Section 3.02.

“Scheduled Redetermination Date” means the date on which a Borrowing Base that
has been determined pursuant to a Scheduled Redetermination becomes effective as
provided in Section 3.04.

“Secured Party” means the Administrative Agent, any Lender, any Lender
Counterparty and any other holder of Obligations including any Cash Management
Obligations and Lender Hedging Obligations.

“Security Agreement” means that certain Pledge and Security Agreement dated as
of the Effective Date, in favor of the Administrative Agent for the benefit of
the Secured Parties, covering, among other things, the rights and interests of
the Credit Parties in all or substantially all of the assets of such Credit
Party, including all of the Equity Interests of each Restricted Subsidiary and
Sponsored Partnership now or hereafter owned by any Credit Party, and otherwise
in form and substance satisfactory to the Administrative Agent.

“Security Instruments” means collectively, all Guarantees of the Obligations
evidenced by the Loan Documents, the Security Agreement and all mortgages,
security agreements, pledge agreements, collateral assignments and other
collateral documents covering the Direct Interests and the Equity Interests of
the Restricted Subsidiaries and other personal property, equipment, oil and gas
inventory and proceeds of the foregoing, all such documents to be in form and
substance reasonably satisfactory to the Administrative Agent.

“Senior Notes” means (a) the Original Senior Notes, (b) the Convertible Notes
and (c) any other senior, senior subordinated or senior convertible notes issued
by the Borrower pursuant to and in accordance with the terms of the Indenture;
provided that (a) the terms of such Senior Notes do not provide for any
scheduled repayment, mandatory redemption or payment of a sinking fund
obligation prior to the date that is six months after the Maturity Date (except
for any offer to redeem such Senior Notes required as a result of asset sales or
the occurrence of a “Change of Control” under and as defined in the Indenture),
(b) such Senior Notes are unsecured, (c) the non-default interest rate on the
outstanding principal balance of such notes does not exceed the prevailing
market rate then in effect for similarly situated credits at the time such notes
are issued, (d) no Subsidiary of the Borrower is required to Guarantee the
Indebtedness evidenced by such Senior Notes unless such Subsidiary is (or
concurrently with any such Guarantee becomes) a Guarantor hereunder, (e) the
covenant, default and remedy provisions of such Senior Notes are not materially
more onerous to the Borrower and its Subsidiaries than those imposed by the
Original Senior Notes, (f) the mandatory prepayment, repurchase and redemption
provisions of such Senior Notes are not materially more onerous to the Borrower
and its Subsidiaries than those imposed by the Original Senior Notes and
(g) with respect to any senior subordinated notes, such notes are expressly
subordinate to the payment in full of all of the Obligations on terms and
conditions reasonably satisfactory to the Administrative Agent and the Majority
Lenders.

 

PDC CREDIT AGREEMENT – Page 29



--------------------------------------------------------------------------------

“Senior Notes Documents” means the Senior Notes, the Indenture and any documents
or instruments contemplated by or executed in connection with any of them, in
each case, as amended, modified, supplemented or restated from time to time to
the extent permitted hereunder.

“Solvent” and “Solvency” mean, with respect to any Person on any date of
determination, that on such date (a) the fair value of the property of such
Person is greater than the total amount of liabilities, including contingent
liabilities, of such Person, (b) the present fair salable value of the assets of
such Person is not less than the amount that will be required to pay the
probable liability of such Person on its debts as they become absolute and
matured, (c) such Person does not intend to, and does not believe that it will,
incur debts or liabilities beyond such Person’s ability to pay such debts and
liabilities as they mature, (d) such Person is not engaged in business or a
transaction, and is not about to engage in business or a transaction, for which
such Person’s property would constitute an unreasonably small capital, and
(e) such Person is able to pay its debts and liabilities, contingent obligations
and other commitments as they mature in the ordinary course of business. The
amount of contingent liabilities at any time shall be computed as the amount
that, in the light of all the facts and circumstances existing at such time,
represents the amount that can reasonably be expected to become an actual or
matured liability.

“Specified Piceance Properties” means the Oil and Gas Interests owned by the
Credit Parties and certain of the Sponsored Partnerships that are subject to the
Caerus Purchase Agreement.

“Sponsored Partnership” means any partnership or limited liability company
meeting each of the following requirements: (a) a Credit Party is the sole
general partner of such partnership or the sole manager of such limited
liability company, as the case may be, (b) such partnership or limited liability
company is organized pursuant to a partnership or operating agreement reasonably
satisfactory to the Administrative Agent and the Majority Lenders and otherwise
acceptable to the Administrative Agent in its sole discretion, (c) such
partnership or limited liability company is primarily involved in oil and gas
exploration, development, acquisition or production, and owns no other material
assets other than Oil and Gas Interests, (d) such partnership or limited
liability company is not an obligor, as a borrower, a guarantor or otherwise, on
any Indebtedness other than Indebtedness such partnership or limited liability
company is permitted to incur under this Agreement and (e) a Credit Party is the
operator of the Oil and Gas Interests owned by such partnership or limited
liability company. For the avoidance of doubt, PDC Mountaineer is not a
Sponsored Partnership.

 

PDC CREDIT AGREEMENT – Page 30



--------------------------------------------------------------------------------

“Statutory Reserve Rate” means a fraction (expressed as a decimal), the
numerator of which is the number one and the denominator of which is the number
one minus the aggregate of the maximum reserve percentages (including any
marginal, special, emergency or supplemental reserves) expressed as a decimal
established by the Board to which the Administrative Agent is subject with
respect to the Adjusted LIBO Rate for eurocurrency funding (currently referred
to as “Eurocurrency Liabilities” in Regulation D of the Board). Such reserve
percentages shall include those imposed pursuant to such Regulation D.
Eurodollar Loans shall be deemed to constitute eurocurrency funding and to be
subject to such reserve requirements without benefit of or credit for proration,
exemptions or offsets that may be available from time to time to any Lender
under such Regulation D or any comparable regulation. The Statutory Reserve Rate
shall be adjusted automatically on and as of the effective date of any change in
any reserve percentage.

“Subsidiary” means, with respect to any Person (the “parent”) at any date, any
corporation, limited liability company, partnership, association or other entity
the accounts of which would be consolidated with those of the parent in the
parent’s consolidated financial statements if such financial statements were
prepared in accordance with GAAP as of such date, as well as any other
corporation, limited liability company, partnership, association or other entity
(a) of which securities or other ownership interests representing more than 50%
of the equity or more than 50% of the ordinary voting power or, in the case of a
partnership (other than a Sponsored Partnership), more than 50% of the general
partnership interests are, as of such date, owned, controlled or held, or
(b) that is, as of such date, otherwise Controlled, by the parent or one or more
subsidiaries of the parent or by the parent and one or more subsidiaries of the
parent. Unless the context otherwise clearly requires, references herein to a
“Subsidiary” refer to a Subsidiary of the Borrower, other than the Sponsored
Partnerships. Notwithstanding the foregoing, it is understood and agreed that,
for so long as the Borrower and its Restricted Subsidiaries own less than 100%
of the Equity Interests in PDC Mountaineer, neither PDC Mountaineer nor any
Subsidiary of PDC Mountaineer shall be a Subsidiary of the Borrower for purposes
of this Agreement and the other Loan Documents.

“Swap Agreement” means any agreement with respect to any swap, forward, future
or derivative transaction or option or similar agreement involving, or settled
by reference to, one or more rates, currencies, commodities, equity or debt
instruments or securities, or economic, financial or pricing indices or measures
of economic, financial or pricing risk or value or any similar transaction or
any combination of these transactions; provided that in no event shall any
(a) phantom stock or similar plan providing for payments only on account of
services provided by current or former directors, officers, employees or
consultants of any Credit Party or any Restricted Subsidiary or (b) near term
spot market purchase and sale of a commodity in the ordinary course of business
based on a price determined by a rate quoted on an organized exchange for actual
physical delivery, be a Swap Agreement.

“Swap Obligation” means, with respect to any Guarantor, any obligation to pay or
perform under any agreement, contract or transaction that constitutes a “swap”
within the meaning of section 1a(47) of the Commodity Exchange Act.

“Syndication Agent” means, so long as it is a Lender, Wells Fargo Bank, N.A., in
its capacity as Syndication Agent.

 

PDC CREDIT AGREEMENT – Page 31



--------------------------------------------------------------------------------

“Taxes” means any present or future taxes, levies, imposts, duties, deductions,
withholdings, assessments, fees or other charges imposed by any Governmental
Authority, including any interest, additions to tax or penalties applicable
thereto.

“Transactions” means (a) the execution, delivery and performance by the Credit
Parties of this Agreement and the other Loan Documents, (b) the borrowing of
Loans, (c) the use of the proceeds thereof, and (d) the issuance of Letters of
Credit hereunder and (e) the grant of Liens by the Credit Parties on the
Mortgaged Properties and the other Collateral pursuant to the Security
Instruments.

“Type”, when used in reference to any Loan or Borrowing, refers to whether the
rate of interest on such Loan, or on the Loans comprising such Borrowing, is
determined by reference to the Adjusted LIBO Rate or the Alternate Base Rate.

“Unrestricted Subsidiary” means (a) any Subsidiary that at the time of
determination shall be designated an Unrestricted Subsidiary by the Board of
Directors of the Borrower in the manner provided below, (b) any Subsidiary of an
Unrestricted Subsidiary and (c) PDC Eastern and any of its Subsidiaries. The
Board of Directors of the Borrower may designate any Subsidiary (including any
newly acquired or newly formed Subsidiary) to be an Unrestricted Subsidiary
unless such Subsidiary or any of its Subsidiaries at the time of such
designation or at any time thereafter (i) is a Material Domestic Subsidiary,
(ii) owns Oil and Gas Interests included in the Borrowing Base Properties,
(iii) is the operator, by contract or otherwise, of any Oil and Gas Interests
included in the Borrowing Base Properties or (iv) guarantees, or is a primary
obligor of, any indebtedness, liabilities, or other obligations under any Senior
Notes (or any Permitted Refinancing thereof).

“Unused Commitment Fee” has the meaning assigned to such term in
Section 2.12(a).

“Unused Commitment” means, with respect to each Lender at any time, such
Lender’s Commitment at such time minus such Lender’s Credit Exposure at such
time.

“U.S. Government Securities” means direct obligations of, or obligations the
principal of and interest on which are unconditionally guaranteed by, the United
States of America (or by any agency or instrumentality thereof to the extent
such obligations are entitled to the full faith and credit of the United States
of America), in each case maturing within one year from the date of acquisition
thereof.

“U.S. Person” means a “United States person” within the meaning of
Section 7701(a)(30) of the Code.

“U.S. Tax Compliance Certificate” has the meaning assigned to such term in
paragraph (f) of Section 2.17.

“Withdrawal Liability” means liability to a Multiemployer Plan as a result of a
complete or partial withdrawal from such Multiemployer Plan, as such terms are
defined in Part I of Subtitle E of Title IV of ERISA.

 

PDC CREDIT AGREEMENT – Page 32



--------------------------------------------------------------------------------

“Withholding Agent” means the Borrower, any other Credit Party and the
Administrative Agent.

Section 1.02. Types of Loans and Borrowings. For purposes of this Agreement,
Loans may be classified and referred to by Type (e.g., a “Eurodollar Loan” or an
“ABR Loan. Borrowings also may be classified and referred to by Type (e.g., a
“Eurodollar Borrowing” or an “ABR Borrowing”).

Section 1.03. Terms Generally. The definitions of terms herein shall apply
equally to the singular and plural forms of the terms defined. Whenever the
context may require, any pronoun shall include the corresponding masculine,
feminine and neuter forms. The words “include”, “includes” and “including” shall
be deemed to be followed by the phrase “without limitation”. The word “will”
shall be construed to have the same meaning and effect as the word “shall”.
Unless the context requires otherwise (a) any definition of or reference to any
agreement, instrument or other document herein shall be construed as referring
to such agreement, instrument or other document as from time to time amended,
supplemented or otherwise modified (subject to any restrictions on such
amendments, supplements or modifications set forth herein), (b) any reference
herein to any Person shall be construed to include such Person’s successors and
assigns, (c) the words “herein”, “hereof” and “hereunder”, and words of similar
import, shall be construed to refer to this Agreement in its entirety and not to
any particular provision hereof, (d) all references herein to Articles,
Sections, Exhibits and Schedules shall be construed to refer to Articles and
Sections of, and Exhibits and Schedules to, this Agreement, (e) the words
“asset” and “property” shall be construed to have the same meaning and effect
and to refer to any and all tangible and intangible assets and properties,
including cash, securities, accounts and contract rights, and (f) any reference
to any law shall include all statutory and regulatory provisions consolidating,
amending, replacing or interpreting such law and any reference to any law or
regulation shall, unless otherwise specified, refer to such law or regulation as
amended, modified or supplemented from time to time.

Section 1.04. Accounting Terms; GAAP. Except as otherwise expressly provided
herein, all terms of an accounting or financial nature shall be construed in
accordance with GAAP, as in effect from time to time; provided that, if the
Borrower notifies the Administrative Agent that the Borrower requests an
amendment to any provision hereof to eliminate the effect of any change
occurring after the date hereof in GAAP or in the application thereof on the
operation of such provision (or if the Administrative Agent notifies the
Borrower that the Majority Lenders request an amendment to any provision hereof
for such purpose), regardless of whether any such notice is given before or
after such change in GAAP or in the application thereof, then such provision
shall be interpreted on the basis of GAAP as in effect and applied immediately
before such change shall have become effective until such notice shall have been
withdrawn or such provision amended in accordance herewith.

Section 1.05. Oil and Gas Definitions. For purposes of this Agreement, the terms
“proved reserves,” “proved developed reserves,” “proved undeveloped reserves,”
“proved developed nonproducing reserves” and “proved developed producing
reserves,” have the meaning given such terms from time to time and at the time
in question by the Society of Petroleum Engineers of the American Institute of
Mining Engineers.

Section 1.06. Time of Day. Unless otherwise specified, all references to times
of day shall be references to Central time (daylight or standard, as
applicable).

 

PDC CREDIT AGREEMENT – Page 33



--------------------------------------------------------------------------------

Article II

The Credits

Section 2.01. Commitments. Subject to the terms and conditions set forth herein,
each Lender that was a Lender under and as defined in the Original Credit
Agreement agrees to continue the Original Loans and each Lender agrees to make
one or more Loans to the Borrower from time to time on any Business Day during
the Availability Period in an aggregate principal amount that will not result in
(a) such Lender’s Credit Exposure exceeding such Lender’s Commitment or (b) the
Aggregate Credit Exposure exceeding the Aggregate Commitment. Within the
foregoing limits and subject to the terms and conditions set forth herein, the
Borrower may borrow, prepay and reborrow Loans.

Section 2.02. Termination and Reduction of the Aggregate Commitment.

(a) Unless previously terminated, the Commitments shall terminate on the
Maturity Date. If at any time the Maximum Facility Amount or the Borrowing Base
is terminated or reduced to zero, then the Commitments shall terminate on the
effective date of such termination or reduction.

(b) The Borrower may at any time terminate, or from time to time reduce, the
Aggregate Commitment; provided that (i) each reduction of the Aggregate
Commitment shall be in an amount that is an integral multiple of $1,000,000 and
not less than $1,000,000 and shall be applied ratably to each Lender’s
Commitment and (ii) the Borrower shall not terminate or reduce the Aggregate
Commitment if, after giving effect to any concurrent prepayment of the Loans in
accordance with Section 2.10 and Section 2.11, the Aggregate Credit Exposure
would exceed the Aggregate Commitment.

(c) The Borrower shall notify the Administrative Agent of any election to
terminate or reduce the Aggregate Commitment under paragraph (b) of this Section
at least three Business Days prior to the effective date of such termination or
reduction, specifying such election and the effective date thereof. Promptly
following receipt of any notice, the Administrative Agent shall advise the
Lenders of the contents thereof. Each notice delivered by the Borrower pursuant
to this Section shall be irrevocable; provided that a notice of termination of
the Aggregate Commitment delivered by the Borrower may state that such notice is
conditioned upon the effectiveness of other credit facilities, in which case
such notice may be revoked by the Borrower (by notice to the Administrative
Agent on or prior to the specified effective date) if such condition is not
satisfied. Any termination of the Aggregate Commitment shall be permanent. Each
reduction of the Aggregate Commitment shall be made ratably among the Lenders in
accordance with each Lender’s Applicable Percentage.

 

PDC CREDIT AGREEMENT – Page 34



--------------------------------------------------------------------------------

Section 2.03. Additional Lenders; Increases in the Aggregate Commitment. If
(a) no Default exists as of the date of such increase or would be caused by such
increase, (b) the Borrower shall concurrently pay any additional fees required
as a result of such increase, (c) immediately after giving effect to such
increase, the Aggregate Commitment does not exceed the Borrowing Base then in
effect, and (d) at the time of and immediately after giving effect to such
increase and any Borrowing made on the date of such increase, the Borrower is in
pro forma compliance with the financial covenants set forth in Section 7.11 as
of the last day of the most recently ended fiscal quarter for which the
financial statements and compliance certificate required under Section 6.01 have
been delivered to the Administrative Agent and the Lenders (calculated as though
any Borrowing made on the date of such increase had been made as of the last day
of such fiscal quarter), the Borrower may, at any time and from time to time,
with the consent of the Administrative Agent, increase the Aggregate Commitment
to an amount not to exceed the Maximum Facility Amount by providing written
notice of such increase to the Administrative Agent. Each Lender shall have the
right, but not the obligation, in each such Lender’s sole discretion, to provide
a portion of such increase in the Aggregate Commitment up to the portion of such
increase that such Lender’s existing Commitment bears to the aggregate amount of
the existing Commitments of all Lenders electing to participate in such
requested increase by executing and delivering to the Borrower and the
Administrative Agent a certificate substantially in the form of Exhibit F hereto
(a “Lender Certificate”). In the event that within 10 Business Days of the
Administrative Agent’s receipt of such written notice the existing Lenders fail
to provide increases in their respective Commitments sufficient to satisfy such
requested increase in the Aggregate Commitment, the Borrower may adjust the
previously requested increase to reflect the increased Commitments of existing
Lenders or one or more financial institutions reasonably acceptable to the
Administrative Agent may become a Lender under this Agreement by executing and
delivering to the Borrower and the Administrative Agent a Lender Certificate.
Upon receipt by the Administrative Agent of Lender Certificates representing
increases to existing Lender Commitments and/or Commitments from new Lenders as
provided in this Section 2.03 in an aggregate amount equal to the requested
increase (as the same may have been adjusted), (i) the Aggregate Commitment
(including the Commitment of any Person that becomes a Lender by delivery of
such a Lender Certificate) automatically without further action by the Borrower,
the Administrative Agent or any Lender shall be increased on the effective date
set forth in such Lender Certificates by the amount indicated in such Lender
Certificates, (ii) the Register shall be amended to add the Commitment of each
additional Lender or to reflect the increase in the Commitment of each existing
Lender, and the Applicable Percentages of the Lenders shall be adjusted
accordingly to reflect each additional Lender or the increase in the Commitment
of each existing Lender, (iii) any such additional Lender shall be deemed to be
a party in all respects to this Agreement and any other Loan Documents to which
the Lenders are a party, and (iv) upon the effective date set forth in such
Lender Certificate, any such Lender party to the Lender Certificate shall
purchase and each existing Lender shall assign to such Lender a pro rata portion
of the outstanding Credit Exposure of each of the existing Lenders such that the
Lenders (including any additional Lender, if applicable) shall have the
appropriate portion of the Aggregate Credit Exposure of the Lenders (based in
each case on such Lender’s Applicable Percentage, as revised pursuant to this
Section), and the Borrower shall have paid to the Lenders any amounts due
pursuant to Section 2.16 as a result of such purchase and assignment.

Section 2.04. Loans and Borrowings.

(a) Each Loan shall be made as part of a Borrowing consisting of Loans made by
the Lenders ratably in accordance with their respective Commitments. The failure
of any Lender to make any Loan required to be made by it shall not relieve any
other Lender of its obligations hereunder; provided that the Commitments of the
Lenders are several and no Lender shall be responsible for any other Lender’s
failure to make Loans as required.

 

PDC CREDIT AGREEMENT – Page 35



--------------------------------------------------------------------------------

(b) Subject to Section 2.14, each Borrowing shall be comprised entirely of ABR
Loans or Eurodollar Loans as the Borrower may request in accordance herewith.
Each Lender at its option may make any Eurodollar Loan by causing any domestic
or foreign branch or Affiliate of such Lender to make such Loan; provided that
any exercise of such option shall not affect the obligation of the Borrower to
repay such Loan in accordance with the terms of this Agreement.

(c) At the commencement of each Interest Period for any Eurodollar Borrowing,
such Borrowing shall be in an aggregate amount that is an integral multiple of
$500,000 and not less than $500,000. At the time that each ABR Borrowing is
made, such Borrowing shall be in an aggregate amount that is an integral
multiple of $500,000 and not less than $500,000; provided that an ABR Borrowing
may be in an aggregate amount that is equal to the entire unused balance of the
Aggregate Commitment or that is required to finance the reimbursement of an LC
Disbursement as contemplated by Section 2.06(e). Borrowings of more than one
Type may be outstanding at the same time; provided that there shall not at any
time be more than a total of four (4) Eurodollar Borrowings outstanding.

(d) Notwithstanding any other provision of this Agreement, the Borrower shall
not be entitled to request, or to elect to convert or continue, any Borrowing if
the Interest Period requested with respect thereto would end after the Maturity
Date.

Section 2.05. Requests for Borrowings. To request a Borrowing, the Borrower
shall notify the Administrative Agent of such request by telephone (a) in the
case of a Eurodollar Borrowing, not later than 11:00 a.m., three Business Days
before the date of the proposed Borrowing or (b) in the case of an ABR
Borrowing, not later than 11:00 a.m., on the date of the proposed Borrowing (so
long as such date is a Business Day); provided that any such notice of an ABR
Borrowing to finance the reimbursement of an LC Disbursement as contemplated by
Section 2.06(e) may be given not later than 10:00 a.m., on the date of the
proposed Borrowing. Each such telephonic Borrowing Request shall be irrevocable
and shall be confirmed promptly by hand delivery or telecopy (or by electronic
communications in accordance with Section 11.01(b)) to the Administrative Agent
of a written Borrowing Request in a form approved by the Administrative Agent
and signed by the Borrower. Each such telephonic and written Borrowing Request
shall specify the following information in compliance with Section 2.04:

(i) the aggregate amount of the requested Borrowing;

(ii) the date of such Borrowing, which shall be a Business Day;

(iii) whether such Borrowing is to be an ABR Borrowing or a Eurodollar
Borrowing;

(iv) in the case of a Eurodollar Borrowing, the initial Interest Period to be
applicable thereto, which shall be a period contemplated by the definition of
the term “Interest Period”; and

(v) the location and number of the Borrower’s account to which funds are to be
disbursed, which shall comply with the requirements of Section 2.07.

 

PDC CREDIT AGREEMENT – Page 36



--------------------------------------------------------------------------------

If no election as to the Type of Borrowing is specified, then the requested
Borrowing shall be an ABR Borrowing. If no Interest Period is specified with
respect to any requested Eurodollar Borrowing, then the Borrower shall be deemed
to have selected an Interest Period of one month’s duration. Promptly following
receipt of a Borrowing Request in accordance with this Section, the
Administrative Agent shall advise each Lender of the details thereof and of the
amount of such Lender’s Loan to be made as part of the requested Borrowing.

Section 2.06. Letters of Credit.

(a) General. Subject to the terms and conditions set forth herein, the Borrower
may request the issuance of Letters of Credit for its own or the account of any
Restricted Subsidiary in a form reasonably acceptable to the Administrative
Agent and the Issuing Bank, at any time and from time to time during the
Availability Period. In the event of any inconsistency between the terms and
conditions of this Agreement and the terms and conditions of any form of letter
of credit application or other agreement submitted by the Borrower to, or
entered into by the Borrower with, the Issuing Bank relating to any Letter of
Credit, the terms and conditions of this Agreement shall control.

(b) Notice of Issuance, Amendment, Renewal, Extension; Certain Conditions. To
request the issuance of a Letter of Credit (or the amendment, renewal or
extension of an outstanding Letter of Credit), the Borrower shall hand deliver
or telecopy (or transmit by electronic communication, if arrangements for doing
so have been approved by the Issuing Bank) to the Issuing Bank and the
Administrative Agent (reasonably in advance of the requested date of issuance,
amendment, renewal or extension) a notice requesting the issuance of a Letter of
Credit, or identifying the Letter of Credit to be amended, renewed or extended,
and specifying the date of issuance, amendment, renewal or extension (which
shall be a Business Day), the date on which such Letter of Credit is to expire
(which shall comply with paragraph (c) of this Section), the amount of such
Letter of Credit, the name and address of the beneficiary thereof and such other
information as shall be necessary to prepare, amend, renew or extend such Letter
of Credit. If requested by the Issuing Bank, the Borrower also shall submit a
letter of credit application on the Issuing Bank’s standard form in connection
with any request for a Letter of Credit. A Letter of Credit shall be issued,
amended, renewed or extended only if (and upon issuance, amendment, renewal or
extension of each Letter of Credit the Borrower shall be deemed to represent and
warrant that), after giving effect to such issuance, amendment, renewal or
extension (i) the LC Exposure shall not exceed $50,000,000 and (ii) the
Aggregate Credit Exposure shall not exceed the Aggregate Commitment.

(c) Expiration Date. Each Letter of Credit shall expire at or prior to the close
of business on the earlier of (i) the date one year after the date of the
issuance of such Letter of Credit (or, in the case of any renewal or extension
thereof, one year after such renewal or extension) and (ii) the date that is
five Business Days prior to the Maturity Date.

 

PDC CREDIT AGREEMENT – Page 37



--------------------------------------------------------------------------------

(d) Participations. By the issuance of a Letter of Credit (or an amendment to a
Letter of Credit increasing the amount thereof) and without any further action
on the part of the Issuing Bank or the Lenders, the Issuing Bank hereby grants
to each Lender, and each Lender hereby acquires from the Issuing Bank, a
participation in such Letter of Credit equal to such Lender’s Applicable
Percentage of the aggregate amount available to be drawn under such Letter of
Credit. In consideration and in furtherance of the foregoing, each Lender hereby
absolutely and unconditionally agrees to pay to the Administrative Agent, for
the account of the Issuing Bank, such Lender’s Applicable Percentage of each LC
Disbursement made by the Issuing Bank and not reimbursed by the Borrower on the
date due as provided in paragraph (e) of this Section, or of any reimbursement
payment required to be refunded to the Borrower for any reason. Each Lender
acknowledges and agrees that its obligation to acquire participations pursuant
to this paragraph in respect of Letters of Credit is absolute and unconditional
and shall not be affected by any circumstance whatsoever, including any
amendment, renewal or extension of any Letter of Credit or the occurrence and
continuance of a Default, the existence of a Borrowing Base Deficiency or
reduction or termination of the Aggregate Commitment, and that each such payment
shall be made without any offset, abatement, withholding or reduction
whatsoever.

(e) Reimbursement. If the Issuing Bank shall make any LC Disbursement in respect
of a Letter of Credit, the Borrower shall reimburse such LC Disbursement by
paying to the Administrative Agent an amount equal to such LC Disbursement not
later than 12:00 noon on the date that such LC Disbursement is made, if the
Borrower shall have received notice of such LC Disbursement prior to 10:00 a.m.
on such date, or, if such notice has not been received by the Borrower prior to
such time on such date, then not later than 12:00 noon on the Business Day
immediately following the day that the Borrower receives such notice; provided
that the Borrower may, subject to the conditions to borrowing set forth herein,
request in accordance with Section 2.05 that such payment be financed with an
ABR Borrowing in an equivalent amount and, to the extent so financed, the
Borrower’s obligation to make such payment shall be discharged and replaced by
the resulting ABR Borrowing. If the Borrower fails to make such payment when
due, the Administrative Agent shall notify each Lender of the applicable LC
Disbursement, the payment then due from the Borrower in respect thereof and such
Lender’s Applicable Percentage thereof. Promptly following receipt of such
notice, each Lender shall pay to the Administrative Agent its Applicable
Percentage of the payment then due from the Borrower, in the same manner as
provided in Section 2.07 with respect to Loans made by such Lender (and
Section 2.07 shall apply, mutatis mutandis, to the payment obligations of the
Lenders), and the Administrative Agent shall promptly pay to the Issuing Bank
the amounts so received by it from the Lenders. Promptly following receipt by
the Administrative Agent of any payment from the Borrower pursuant to this
paragraph, the Administrative Agent shall distribute such payment to the Issuing
Bank or, to the extent that Lenders have made payments pursuant to this
paragraph to reimburse the Issuing Bank, then to such Lenders and the Issuing
Bank as their interests may appear. Any payment made by a Lender pursuant to
this paragraph to reimburse the Issuing Bank for any LC Disbursement (other than
the funding of ABR Loans as contemplated above) shall not constitute a Loan and
shall not relieve the Borrower of its obligation to reimburse such LC
Disbursement.

 

PDC CREDIT AGREEMENT – Page 38



--------------------------------------------------------------------------------

(f) Obligations Absolute. The Borrower’s obligation to reimburse LC
Disbursements as provided in paragraph (e) of this Section shall be absolute,
unconditional and irrevocable, and shall be performed strictly in accordance
with the terms of this Agreement under any and all circumstances whatsoever and
irrespective of (i) any lack of validity or enforceability of any Letter of
Credit or this Agreement, or any term or provision therein, (ii) any draft or
other document presented under a Letter of Credit proving to be forged,
fraudulent or invalid in any respect or any statement therein being untrue or
inaccurate in any respect, (iii) payment by the Issuing Bank under a Letter of
Credit against presentation of a draft or other document that does not comply
with the terms of such Letter of Credit, or (iv) any other event or circumstance
whatsoever, whether or not similar to any of the foregoing, that might, but for
the provisions of this Section, constitute a legal or equitable discharge of, or
provide a right of setoff against, the Borrower’s obligations hereunder. Neither
the Administrative Agent, the Lenders nor the Issuing Bank, nor any of their
Related Parties, shall have any liability or responsibility by reason of or in
connection with the issuance or transfer of any Letter of Credit or any payment
or failure to make any payment thereunder (irrespective of any of the
circumstances referred to in the preceding sentence), or any error, omission,
interruption, loss or delay in transmission or delivery of any draft, notice or
other communication under or relating to any Letter of Credit (including any
document required to make a drawing thereunder), any error in interpretation of
technical terms or any consequence arising from causes beyond the control of the
Issuing Bank; provided that the foregoing shall not be construed to excuse the
Issuing Bank from liability to the Borrower to the extent of any direct damages
(as opposed to consequential damages, claims in respect of which are hereby
waived by the Borrower to the extent permitted by applicable law) suffered by
the Borrower that are caused by the Issuing Bank’s failure to exercise care when
determining whether drafts and other documents presented under a Letter of
Credit comply with the terms thereof. The parties hereto expressly agree that,
in the absence of gross negligence or willful misconduct on the part of the
Issuing Bank (as finally determined by a court of competent jurisdiction), the
Issuing Bank shall be deemed to have exercised care in each such determination.
In furtherance of the foregoing and without limiting the generality thereof, the
parties agree that, with respect to documents presented which appear on their
face to be in substantial compliance with the terms of a Letter of Credit, the
Issuing Bank may, in its sole discretion, either accept and make payment upon
such documents without responsibility for further investigation, regardless of
any notice or information to the contrary, or refuse to accept and make payment
upon such documents if such documents are not in strict compliance with the
terms of such Letter of Credit.

(g) Disbursement Procedures. The Issuing Bank shall, promptly following its
receipt thereof, examine all documents purporting to represent a demand for
payment under a Letter of Credit. The Issuing Bank shall promptly notify the
Administrative Agent and the Borrower by telephone (confirmed by telecopy) of
such demand for payment and whether the Issuing Bank has made or will make an LC
Disbursement thereunder; provided that any failure to give or delay in giving
such notice shall not relieve the Borrower of its obligation to reimburse the
Issuing Bank and the Lenders with respect to any such LC Disbursement.

(h) Interim Interest. If the Issuing Bank shall make any LC Disbursement, then,
unless the Borrower shall reimburse such LC Disbursement in full on the date
such LC Disbursement is made, the unpaid amount thereof shall bear interest, for
each day from and including the date such LC Disbursement is made to but
excluding the date that the Borrower reimburses such LC Disbursement, at the
rate per annum then applicable to ABR Loans; provided that, if the Borrower
fails to reimburse such LC Disbursement when due pursuant to paragraph (e) of
this Section, then Section 2.13(c) shall apply. Interest accrued pursuant to
this paragraph shall be for the account of the Issuing Bank, except that
interest accrued on and after the date of payment by any Lender pursuant to
paragraph (e) of this Section to reimburse the Issuing Bank shall be for the
account of such Lender to the extent of such payment.

 

PDC CREDIT AGREEMENT – Page 39



--------------------------------------------------------------------------------

(i) Replacement of the Issuing Bank. The Issuing Bank may be replaced at any
time by written agreement among the Borrower, the Administrative Agent, the
replaced Issuing Bank and the successor Issuing Bank. The Administrative Agent
shall notify the Lenders of any such replacement of the Issuing Bank. At the
time any such replacement shall become effective, the Borrower shall pay all
unpaid fees accrued for the account of the replaced Issuing Bank pursuant to
Section 2.12(b). From and after the effective date of any such replacement,
(i) the successor Issuing Bank shall have all the rights and obligations of the
Issuing Bank under this Agreement with respect to Letters of Credit to be issued
thereafter and (ii) references herein to the term “Issuing Bank” shall be deemed
to refer to such successor or to any previous Issuing Bank, or to such successor
and all previous Issuing Banks, as the context shall require. After the
replacement of an Issuing Bank hereunder, the replaced Issuing Bank shall remain
a party hereto and shall continue to have all the rights and obligations of an
Issuing Bank under this Agreement with respect to Letters of Credit issued by it
prior to such replacement, but shall not be required to issue additional Letters
of Credit.

(j) Cash Collateralization.

(i) If any Event of Default shall occur and be continuing, on the Business Day
that the Borrower receives notice from the Administrative Agent or the Required
Lenders (or, if the maturity of the Loans has been accelerated, Lenders with LC
Exposure representing greater than sixty-six and two-thirds percent (66 2/3%) of
the total LC Exposure) demanding the deposit of cash collateral pursuant to this
paragraph, the Borrower shall deposit in the Cash Collateral Account an amount
in cash equal to the total LC Exposure as of such date plus any accrued and
unpaid interest thereon, if any; provided that the obligation to deposit such
cash collateral shall become effective immediately, and such deposit shall
become immediately due and payable, without demand or other notice of any kind,
upon the occurrence of any Event of Default with respect to the Borrower or any
other Credit Party described in clause (h) or (i) of Article IX.

(ii) All cash collateral provided by the Borrower or any other Credit Party
pursuant to the request of the Administrative Agent in accordance with
Section 2.20(c) shall be deposited in the Cash Collateral Account.

(iii) Deposits in the Cash Collateral Account made pursuant to either the
foregoing paragraph (i) of this Section 2.06(j) or Section 2.20(c) shall be held
by the Administrative Agent as collateral for the payment and performance of the
Obligations under this Agreement and Borrower hereby grants a security interest
in such cash and each deposit account (including the Cash Collateral Account)
into which such cash is deposited to secure the Obligations under this
Agreement. The Administrative Agent shall have exclusive dominion and control,
including the exclusive right of withdrawal, over the Cash Collateral Account.
Other than any interest earned on the investment of such deposits, which
investments shall be made at the option and sole discretion of the
Administrative Agent but in consultation with the Borrower and at the Borrower’s
risk and expense, such deposits shall not bear interest. Interest or profits, if
any, on such investments shall accumulate in the Cash Collateral Account. Moneys
in the Cash Collateral Account shall be applied by the Administrative Agent to
reimburse the Issuing Bank for LC Disbursements for which it has not been
reimbursed and, to the extent not so applied, shall be held for the satisfaction
of the reimbursement obligations of the Borrower for the LC Exposure at such
time or, if the maturity of the Loans has been accelerated (but subject to the
consent of Lenders with LC Exposure representing sixty-six and two-thirds
percent (66 2/3%) or more of the total LC Exposure), be applied to satisfy other
Obligations under this Agreement and to the extent any excess remains after
payment in full in cash of all Obligations and the termination of all
Commitments, such excess shall be released to the Borrower.

 

PDC CREDIT AGREEMENT – Page 40



--------------------------------------------------------------------------------

(v) If the Borrower is required to provide an amount of cash collateral pursuant
to either paragraph (i) of this Section 2.06(j) or Section 2.20(c), the amount
of such cash collateral (to the extent not applied as aforesaid) shall be
returned to the Borrower within one (1) Business Day after (x) in the case of
cash collateral provided pursuant to paragraph (i) above, all Events of Default
have been cured or waived and (y) in the case of cash collateral provided
pursuant to Section 2.20(c), the date on which such cash collateral is no longer
required pursuant to Section 2.20(c).

Section 2.07. Funding of Borrowings.

(a) Each Lender shall make each Loan to be made by it hereunder on the proposed
date thereof by wire transfer of immediately available funds by 12:00 noon to
the account of the Administrative Agent most recently designated by it for such
purpose by notice to the Lenders. The Administrative Agent will make such Loans
available to the Borrower by promptly crediting the amounts so received, in like
funds, to a deposit account of the Borrower designated by the Borrower in the
applicable Borrowing Request; provided that ABR Loans made to finance the
reimbursement of an LC Disbursement as provided in Section 2.06(e) shall be
remitted by the Administrative Agent to the Issuing Bank.

(b) Unless the Administrative Agent shall have received notice from a Lender
prior to the proposed date of any Borrowing that such Lender will not make
available to the Administrative Agent such Lender’s share of such Borrowing, the
Administrative Agent may assume that such Lender has made such share available
on such date in accordance with paragraph (a) of this Section and may, in
reliance upon such assumption, make available to the Borrower a corresponding
amount. In such event, if a Lender has not in fact made its share of the
applicable Borrowing available to the Administrative Agent, then the applicable
Lender and the Borrower severally agree to pay to the Administrative Agent
forthwith on demand such corresponding amount with interest thereon, for each
day from and including the date such amount is made available to the Borrower to
but excluding the date of payment to the Administrative Agent, at (i) in the
case of such Lender, the greater of the Federal Funds Effective Rate and a rate
determined by the Administrative Agent in accordance with banking industry rules
on interbank compensation or (ii) in the case of the Borrower, the interest rate
applicable to ABR Loans. If such Lender pays such amount to the Administrative
Agent, then such amount shall constitute such Lender’s Loan included in such
Borrowing.

 

PDC CREDIT AGREEMENT – Page 41



--------------------------------------------------------------------------------

Section 2.08. Interest Elections.

(a) Each Borrowing initially shall be of the Type specified in the applicable
Borrowing Request and, in the case of a Eurodollar Borrowing, shall have an
initial Interest Period as specified in such Borrowing Request. Thereafter, the
Borrower may elect to convert such Borrowing to a different Type or to continue
such Borrowing and, in the case of a Eurodollar Borrowing, may elect Interest
Periods therefor, all as provided in this Section. The Borrower may elect
different options with respect to different portions of the affected Borrowing,
in which case each such portion shall be allocated ratably among the Lenders
holding the Loans comprising such Borrowing, and the Loans comprising each such
portion shall be considered a separate Borrowing.

(b) To make an election pursuant to this Section, the Borrower shall notify the
Administrative Agent of such election by telephone by the time that a Borrowing
Request would be required under Section 2.05 if the Borrower were requesting a
Borrowing of the Type resulting from such election to be made on the effective
date of such election. Each such telephonic Interest Election Request shall be
irrevocable and shall be confirmed promptly by hand delivery or telecopy to the
Administrative Agent of a written Interest Election Request in substantially the
form attached hereto as Exhibit D or such other form approved by the
Administrative Agent and signed by the Borrower.

(c) Each telephonic and written Interest Election Request shall specify the
following information in compliance with Section 2.04:

(i) the Borrowing to which such Interest Election Request applies and, if
different options are being elected with respect to different portions thereof,
the portions thereof to be allocated to each resulting Borrowing (in which case
the information to be specified pursuant to clauses (iii) and (iv) below shall
be specified for each resulting Borrowing);

(ii) the effective date of the election made pursuant to such Interest Election
Request, which shall be a Business Day;

(iii) whether the resulting Borrowing is to be an ABR Borrowing or a Eurodollar
Borrowing; and

(iv) if the resulting Borrowing is a Eurodollar Borrowing, the Interest Period
to be applicable thereto after giving effect to such election, which shall be a
period contemplated by the definition of the term “Interest Period,” unless
otherwise agreed upon by the Borrower and the Administrative Agent.

If any such Interest Election Request requests a Eurodollar Borrowing but does
not specify an Interest Period, then the Borrower shall be deemed to have
selected an Interest Period of one month’s duration.

(d) Promptly following receipt of an Interest Election Request, the
Administrative Agent shall advise each Lender of the details thereof and of such
Lender’s portion of each resulting Borrowing.

 

PDC CREDIT AGREEMENT – Page 42



--------------------------------------------------------------------------------

(e) If the Borrower fails to deliver a timely Interest Election Request with
respect to a Eurodollar Borrowing prior to the end of the Interest Period
applicable thereto, then, unless such Borrowing is repaid as provided herein, at
the end of such Interest Period such Borrowing shall be converted to an ABR
Borrowing. Notwithstanding any contrary provision hereof, if an Event of Default
has occurred and is continuing and the Administrative Agent, at the request of
the Majority Lenders, so notifies the Borrower, then, so long as an Event of
Default is continuing (i) no outstanding Borrowing may be converted to or
continued as a Eurodollar Borrowing and (ii) unless repaid, each Eurodollar
Borrowing shall be converted to an ABR Borrowing at the end of the Interest
Period applicable thereto.

Section 2.09. Repayment of Loans; Evidence of Debt.

(a) The Borrower hereby unconditionally promises to pay to the Administrative
Agent for the account of each Lender the then unpaid principal amount of each
Loan on the Maturity Date.

(b) Each Lender shall maintain in accordance with its usual practice an account
or accounts evidencing the indebtedness of the Borrower to such Lender resulting
from each Loan made by such Lender, including the amounts of principal and
interest payable and paid to such Lender from time to time hereunder.

(c) The Administrative Agent shall maintain accounts in which it shall record
(i) the amount of each Loan made hereunder, the Type thereof and the Interest
Period applicable thereto, (ii) the amount of any principal or interest due and
payable or to become due and payable from the Borrower to each Lender hereunder
and (iii) the amount of any sum received by the Administrative Agent hereunder
for the account of the Lenders and each Lender’s share thereof.

(d) The entries made in the accounts maintained pursuant to paragraph (b) or (c)
of this Section shall be prima facie evidence of the existence and amounts of
the obligations recorded therein; provided that the failure of any Lender or the
Administrative Agent to maintain such accounts or any error therein shall not in
any manner affect the obligation of the Borrower to repay the Loans in
accordance with the terms of this Agreement.

(e) Any Lender or Participant may request that Loans made by it be evidenced by
a promissory note. In such event, the Borrower shall prepare, execute and
deliver to such Lender or Participant a promissory note payable to the order of
such Lender or Participant (or, if requested by such Lender or Participant, to
such Lender or Participant and its registered assigns) and in the form attached
hereto as Exhibit E. Thereafter, the Loans evidenced by such promissory note and
interest thereon shall at all times (including after assignment pursuant to
Section 11.04) be represented by one or more promissory notes in such form
payable to the order of the payee named therein (or, if such promissory note is
a registered note, to such payee and its registered assigns).

 

PDC CREDIT AGREEMENT – Page 43



--------------------------------------------------------------------------------

Section 2.10. Optional Prepayment of Loans.

(a) The Borrower shall have the right at any time and from time to time to
prepay any Borrowing in whole and or in part, subject to prior notice in
accordance with paragraph (b) of this Section and any break funding costs
payable pursuant to Section 2.16.

(b) The Borrower shall notify the Administrative Agent by telephone (confirmed
by telecopy) of any prepayment hereunder (i) in the case of prepayment of a
Eurodollar Borrowing, not later than 11:00 a.m., three Business Days before the
date of prepayment, or (ii) in the case of prepayment of an ABR Borrowing, not
later than 11:00 a.m., one Business Day before the date of prepayment. Each such
notice shall be irrevocable and shall specify the prepayment date and the
principal amount of each Borrowing or portion thereof to be prepaid; provided
that, if a notice of prepayment is given in connection with a conditional notice
of termination or reduction of the Aggregate Commitment as contemplated by
Section 2.02, then such notice of prepayment may be revoked if such notice of
termination or reduction is revoked in accordance with Section 2.02. Promptly
following receipt of any such notice relating to a Borrowing, the Administrative
Agent shall advise the Lenders of the contents thereof. Each partial prepayment
of any Borrowing shall be in an amount that would be permitted in the case of an
advance of a Borrowing of the same Type as provided in Section 2.04. Each
prepayment of a Borrowing shall be applied ratably to the Loans included in the
prepaid Borrowing. Prepayments shall be accompanied by accrued interest to the
extent required by Section 2.13.

Section 2.11. Mandatory Prepayment of Loans.

(a) Except as otherwise provided in clauses (b), (c) and (d) of this
Section 2.11, in the event a Borrowing Base Deficiency exists, the Borrower
shall, within thirty (30) days after written notice from the Administrative
Agent to the Borrower of such Borrowing Base Deficiency, either (a) by
instruments satisfactory in form and substance to the Administrative Agent,
provide the Lenders with additional security satisfactory to the Lenders in
their sole discretion to eliminate such Borrowing Base Deficiency, or prepay,
without premium or penalty (but subject to any funding indemnification amounts
required by Section 2.16), the principal amount of the Loans in an amount
sufficient to eliminate such Borrowing Base Deficiency (or by a combination of
such additional security and such prepayment eliminate such Borrowing Base
Deficiency), or (b) notify the Administrative Agent that it intends to prepay,
without premium or penalty (but subject to any funding indemnification amounts
required by Section 2.16), the principal amount of such Borrowing Base
Deficiency in not more than three (3) equal monthly installments plus accrued
interest thereon and make the first such monthly payment on the 30th day after
the Borrower’s receipt of notice of such Borrowing Base Deficiency.

(b) If the Borrower or any Restricted Subsidiary (or any Sponsored Partnership
with respect to Attributed Interests) Disposes of any Borrowing Base Properties
(whether pursuant to a Disposition of Equity Interests of a Restricted
Subsidiary permitted pursuant to Section 7.03(a) or otherwise), the Borrower
shall (a) prepay the Borrowings (and after all Borrowings are repaid in full,
provide cash collateral in accordance with Section 2.06(j)) to the extent
necessary to eliminate any Borrowing Base Deficiency that may exist or that may
have occurred as a result of such Disposition within one (1) Business Day of the
date it or any Restricted Subsidiary receives the Net Cash Proceeds from such
Disposition and any Net Cash Proceeds in excess of the amount necessary to
eliminate any such Borrowing Base Deficiency shall be used within three hundred
sixty (360) days after such Disposition to (i) acquire property and assets used
or useful in carrying on the business of the Borrower, any Restricted Subsidiary
and such Sponsored Partnership or to improve or replace any such property or
assets, (ii) prepay the Loans in accordance with the instructions of the
Borrower (unless an Event of Default exists in which event any amounts prepaid
shall be applied to the Loans at the discretion of the Administrative Agent), or
(iii) in the case of any Disposition of Borrowing Base Properties (including
Equity Interests of any Restricted Subsidiary held by any Restricted Subsidiary)
by any Restricted Subsidiary or any Sponsored Partnership, make a dividend or
distribution to the direct holders of its Equity Interests, or (b) in the case
of any exchange of Borrowing Base Properties for other Oil and Gas Interests,
take all actions reasonably necessary to cause such Oil and Gas Interests
received in such exchange to become additional security for the Obligations by
instruments satisfactory in form and substance to the Administrative Agent.

 

PDC CREDIT AGREEMENT – Page 44



--------------------------------------------------------------------------------

(c) If the Borrower or any Restricted Subsidiary (or any Sponsored Partnership
with respect to Attributed Interests) enters into any Hedge Modification at any
time, the Borrower shall promptly, and in any event within one (1) Business Day
of the date it or any Restricted Subsidiary receives the Net Cash Proceeds from
such Hedge Modification, prepay the Borrowings (and after all Borrowings are
repaid in full, provide cash collateral in accordance with Section 2.06(j)) to
the extent necessary to eliminate any Borrowing Base Deficiency that may exist
or that may have occurred as a result of such Hedge Modification.

(d) In the event any Borrowing Base Deficiency occurs upon an issuance of Senior
Notes as a result of a reduction in the Borrowing Base pursuant to Section 3.06,
the Borrower shall prepay the Borrowings (and after all Borrowings are repaid in
full, provide cash collateral in accordance with Section 2.06(j)) with the Net
Cash Proceeds received as a result of the issuance of such Senior Notes
immediately upon receipt of such Net Cash Proceeds to the extent necessary to
eliminate such Borrowing Base Deficiency.

(e) In the event the Aggregate Credit Exposure exceeds the Maximum Facility
Amount or the Aggregate Commitment at any time that a Borrowing Base Deficiency
does not exist, the Borrowers shall immediately prepay, subject to any funding
indemnification amounts required by Section 2.16, the principal amount of the
Loans to the extent necessary to eliminate such excess.

(f) Amounts applied to the prepayment of Borrowings pursuant to this Section
shall be first applied ratably to ABR Borrowings then outstanding and, upon
payment in full of all outstanding ABR Borrowings, second, to Eurodollar
Borrowings then outstanding, and if more than one Eurodollar Borrowing is then
outstanding, to each such Eurodollar Borrowing beginning with the Eurodollar
Borrowing with the least number of days remaining in the Interest Period
applicable thereto and ending with the Eurodollar Borrowing with the most number
of days remaining in the Interest Period applicable thereto. Any prepayments
pursuant to this Section shall be accompanied by accrued interest to the extent
required by Section 2.13 and any funding indemnification amounts required by
Section 2.16.

 

PDC CREDIT AGREEMENT – Page 45



--------------------------------------------------------------------------------

Section 2.12. Fees.

(a) The Borrower agrees to pay to the Administrative Agent, for the account of
each Lender, an unused commitment fee (the “Unused Commitment Fee”) equivalent
to the Applicable Rate times the daily average of the total Unused Commitments.
Such Unused Commitment Fee shall be calculated on the basis of a year consisting
of 360 days. The Unused Commitment Fee shall be payable in arrears on the last
day of March, June, September and December of each year, commencing with the
first such date to occur after the Effective Date, and on the Maturity Date for
any period then ending for which the Unused Commitment Fee shall not have been
theretofore paid. In the event the Aggregate Commitment terminates on any date
other than the last day of March, June, September or December of any year, the
Borrower agrees to pay to the Administrative Agent, for the account of each
Lender, on the date of such termination, the pro rata portion of the Unused
Commitment Fee due for the period from the last day of the immediately preceding
March, June, September or December, as the case may be, to the date such
termination occurs.

(b) The Borrower agrees to pay (i) to the Administrative Agent for the account
of each Lender a participation fee with respect to its participations in Letters
of Credit, which shall accrue at the same Applicable Rate used to determine the
interest rate applicable to Eurodollar Loans on the average daily amount of such
Lender’s LC Exposure (excluding any portion thereof attributable to unreimbursed
LC Disbursements) during the period from and including the Effective Date to but
excluding the later of the date on which such Lender’s Commitment terminates and
the date on which such Lender ceases to have any LC Exposure, and (ii) to the
Issuing Bank a fronting fee for each Letter of Credit equal to 0.125% per annum
on the face amount of such Letter of Credit during the period from and including
the Effective Date to but excluding the later of the date of termination of the
Aggregate Commitment and the date on which there ceases to be any LC Exposure
(but in no event less than $500 per annum), as well as the Issuing Bank’s
standard fees with respect to the issuance, amendment, renewal or extension of
any Letter of Credit or processing of drawings thereunder. Participation fees
and fronting fees accrued through and including the last day of March, June,
September and December of each year shall be payable on the third Business Day
following such last day, commencing on the first such date to occur after the
Effective Date; provided that all such fees shall be payable on the date on
which the Aggregate Commitment terminates and any such fees accruing after the
date on which the Aggregate Commitment terminates shall be payable on demand.
Any other fees payable to the Issuing Bank pursuant to this paragraph shall be
payable within 10 days after demand. All participation fees and fronting fees
shall be computed on the basis of a year of 360 days and shall be payable for
the actual number of days elapsed (including the first day but excluding the
last day).

(c) The Borrower agrees to pay to the Administrative Agent and J.P. Morgan
Securities LLC, for their respective accounts, the fees set forth in the Fee
Letter payable to the Administrative Agent and J.P. Morgan Securities LLC and
such other fees payable in the amounts and at the times separately agreed upon
between the Borrower, the Administrative Agent and J.P. Morgan Securities LLC.

(d) All fees payable hereunder shall be paid on the dates due, in immediately
available funds, to the Administrative Agent (or to the Issuing Bank, in the
case of fees payable to it) for distribution, in the case of Unused Commitment
Fees and participation fees, to the Lenders. Fees paid shall not be refundable
under any circumstances.

 

PDC CREDIT AGREEMENT – Page 46



--------------------------------------------------------------------------------

Section 2.13. Interest.

(a) The Loans comprising each ABR Borrowing shall bear interest at the Alternate
Base Rate plus the Applicable Rate.

(b) The Loans comprising each Eurodollar Borrowing shall bear interest at the
Adjusted LIBO Rate for the Interest Period in effect for such Borrowing plus the
Applicable Rate.

(c) Notwithstanding the foregoing, if any principal of or interest on any Loan
or any fee or other amount payable by the Borrower hereunder is not paid when
due, whether at stated maturity, upon acceleration or otherwise, such overdue
amount shall bear interest, after as well as before judgment, at a rate per
annum equal to (i) in the case of overdue principal of any Loan, 2% plus the
rate otherwise applicable to such Loan as provided in the preceding paragraphs
of this Section or (ii) in the case of any other amount, 2% plus the rate
applicable to ABR Loans as provided in paragraph (a) of this Section.

(d) Accrued interest on each Loan shall be payable in arrears on each Interest
Payment Date for such Loan and upon termination of the Aggregate Commitment and
on the Maturity Date; provided that (i) interest accrued pursuant to paragraph
(c) of this Section shall be payable on demand, (ii) in the event of any
repayment or prepayment of any Loan (other than a prepayment of an ABR Loan
prior to the end of the Availability Period at a time when no Borrowing Base
Deficiency exists), accrued interest on the principal amount repaid or prepaid
shall be payable on the date of such repayment or prepayment and (iii) in the
event of any conversion of any Eurodollar Loan prior to the end of the current
Interest Period therefor, accrued interest on such Loan shall be payable on the
effective date of such conversion.

(e) All interest hereunder shall be computed on the basis of a year of 360 days,
except that interest computed by reference to the Alternate Base Rate at times
when the Alternate Base Rate is based on the Prime Rate shall be computed on the
basis of a year of 365 days (or 366 days in a leap year), and in each case shall
be payable for the actual number of days elapsed (including the first day but
excluding the last day). The applicable Alternate Base Rate, Adjusted LIBO Rate
or LIBO Rate shall be determined by the Administrative Agent, and such
determination shall be conclusive absent manifest error.

Section 2.14. Alternate Rate of Interest. If prior to the commencement of any
Interest Period for a Eurodollar Borrowing:

(a) the Administrative Agent determines (which determination shall be conclusive
absent manifest error) that adequate and reasonable means do not exist for
ascertaining the Adjusted LIBO Rate or the LIBO Rate, as applicable, for such
Interest Period; or

(b) the Administrative Agent is advised by the Majority Lenders that the
Adjusted LIBO Rate or the LIBO Rate, as applicable, for such Interest Period
will not adequately and fairly reflect the cost to such Lenders (or Lender) of
making or maintaining their Loans (or its Loan) included in such Borrowing for
such Interest Period;

 

PDC CREDIT AGREEMENT – Page 47



--------------------------------------------------------------------------------

then the Administrative Agent shall give notice thereof to the Borrower and the
Lenders by telephone or telecopy as promptly as practicable thereafter and,
until the Administrative Agent notifies the Borrower and the Lenders that the
circumstances giving rise to such notice no longer exist, (i) any Interest
Election Request that requests the conversion of any Borrowing to, or
continuation of any Borrowing as, a Eurodollar Borrowing shall be ineffective,
and (ii) if any Borrowing Request requests a Eurodollar Borrowing, such
Borrowing shall be made as an ABR Borrowing.

Section 2.15. Increased Costs.

(a) If any Change in Law shall:

(i) impose, modify or deem applicable any reserve, special deposit, compulsory
loan, insurance charge or similar requirement against assets of, deposits with
or for the account of, or credit extended by, any Lender (except any such
reserve requirement reflected in the Adjusted LIBO Rate) or the Issuing Bank;

(ii) impose on any Lender or the Issuing Bank or the London interbank market any
other condition, cost or expense affecting this Agreement or Eurodollar Loans
made by such Lender or any Letter of Credit or participation therein; or

(iii) subject any Recipient to any Taxes on its loans, loan principal, letters
of credit, commitments, or other obligations, or its deposits, reserves, other
liabilities or capital attributable thereto (other than (A) Indemnified Taxes,
(B) Taxes described in clauses (b) through (d) of the definition of Excluded
Taxes, and (C) Connection Income Taxes);

and the result of any of the foregoing shall be to increase the cost to such
Lender or such other Recipient of making, converting to, continuing or
maintaining any Eurodollar Loan (or of maintaining its obligation to make any
such Eurodollar Loan) or to increase the cost to such Lender, the Issuing Bank
or such other Recipient of participating in, issuing or maintaining any Letter
of Credit or to reduce the amount of any sum received or receivable by such
Lender, the Issuing Bank or such other Recipient hereunder (whether of
principal, interest or otherwise), then the Borrower will pay to such Lender,
the Issuing Bank or such other Recipient, as the case may be, such additional
amount or amounts as will compensate such Lender, the Issuing Bank or such other
Recipient, as the case may be, for such additional costs incurred or reduction
suffered.

(b) If any Lender or the Issuing Bank determines that any Change in Law
regarding capital or liquidity requirements has or would have the effect of
reducing the rate of return on such Lender’s or the Issuing Bank’s capital or on
the capital of such Lender’s or the Issuing Bank’s holding company, if any, as a
consequence of this Agreement or the Loans made by, or participations in Letters
of Credit held by, such Lender, or the Letters of Credit issued by the Issuing
Bank, to a level below that which such Lender or the Issuing Bank or such
Lender’s or the Issuing Bank’s holding company could have achieved but for such
Change in Law (taking into consideration such Lender’s or the Issuing Bank’s
policies and the policies of such Lender’s or the Issuing Bank’s holding company
with respect to capital adequacy), then from time to time the Borrower will pay
to such Lender or the Issuing Bank, as the case may be, such additional amount
or amounts as will compensate such Lender or the Issuing Bank or such Lender’s
or the Issuing Bank’s holding company for any such reduction suffered.

 

PDC CREDIT AGREEMENT – Page 48



--------------------------------------------------------------------------------

(c) A certificate of a Lender or the Issuing Bank setting forth the amount or
amounts necessary to compensate such Lender or the Issuing Bank or its holding
company, as the case may be, as specified in clause (a) or (b) of this Section
shall be delivered to the Borrower and shall be conclusive absent manifest
error. The Borrower shall pay such Lender or the Issuing Bank, as the case may
be, the amount shown as due on any such certificate within 10 days after receipt
thereof.

(b) Failure or delay on the part of any Lender or the Issuing Bank to demand
compensation pursuant to this Section shall not constitute a waiver of such
Lender’s or the Issuing Bank’s right to demand such compensation; provided that
the Borrower shall not be required to compensate a Lender or the Issuing Bank
pursuant to this Section for any increased costs or reductions incurred more
than 270 days prior to the date that such Lender or the Issuing Bank, as the
case may be, notifies the Borrower of the Change in Law giving rise to such
increased costs or reductions and of such Lender’s or the Issuing Bank’s
intention to claim compensation therefor; provided further that, if the Change
in Law giving rise to such increased costs or reductions is retroactive, then
the 270-day period referred to above shall be extended to include the period of
retroactive effect thereof.

Section 2.16. Break Funding Payments. In the event of (a) the payment of any
principal of any Eurodollar Loan other than on the last day of an Interest
Period applicable thereto (including as a result of an Event of Default),
(b) the conversion of any Eurodollar Loan other than on the last day of the
Interest Period applicable thereto, (c) the failure to borrow, convert, continue
or prepay any Eurodollar Loan on the date specified in any notice delivered
pursuant hereto (regardless of whether such notice may be revoked under
Section 2.10(b) and is revoked in accordance therewith), (d) the assignment of
any Eurodollar Loan other than on the last day of the Interest Period applicable
thereto as a result of a request by the Borrower pursuant to Section 2.19, then,
in any such event, the Borrower shall compensate each Lender for the loss, cost
and expense attributable to such event. In the case of a Eurodollar Loan, such
loss, cost or expense to any Lender shall be deemed to include an amount
determined by such Lender to be the excess, if any, of (i) the amount of
interest which would have accrued on the principal amount of such Eurodollar
Loan had such event not occurred, at the Adjusted LIBO Rate that would have been
applicable to such Eurodollar Loan, for the period from the date of such event
to the last day of the then current Interest Period therefor (or, in the case of
a failure to borrow, convert or continue, for the period that would have been
the Interest Period for such Eurodollar Loan), over (ii) the amount of interest
which would accrue on such principal amount for such period at the interest rate
which such Lender would bid were it to bid, at the commencement of such period,
for dollar deposits of a comparable amount and period from other banks in the
Eurodollar market. A certificate of any Lender setting forth any amount or
amounts that such Lender is entitled to receive pursuant to this Section shall
be delivered to the Borrower and shall be conclusive absent manifest error. The
Borrower shall pay such Lender the amount shown as due on any such certificate
within 10 days after receipt thereof.

Section 2.17. Taxes. Defined Terms. For purposes of this Section 2.17, the term
“applicable law” includes FATCA.

 

PDC CREDIT AGREEMENT – Page 49



--------------------------------------------------------------------------------

(a) Withholding of Taxes; Gross-Up. Each payment by or on account of any
obligation of any Credit Party under any Loan Document shall be made without
deduction or withholding for any Taxes, unless required by any applicable law.
If any applicable law (as determined by an applicable Withholding Agent in its
sole discretion exercised in good faith) requires the deduction or withholding
of any Tax from any such payment by a Withholding Agent, then the applicable
Withholding Agent shall be entitled to so deduct or withhold and shall timely
pay the full amount of deducted or withheld Taxes to the relevant Governmental
Authority in accordance with applicable law. If such Taxes are Indemnified
Taxes, then the amount payable by the applicable Credit Party shall be increased
as necessary so that, net of such deduction or withholding (including such
deduction or withholding applicable to additional amounts payable under this
Section), the applicable Recipient receives the amount it would have received
had no such deduction or withholding been made.

(b) Payment of Other Taxes by the Borrower. The Credit Parties shall timely pay
to the relevant Governmental Authority in accordance with applicable law, or at
the option of the Administrative Agent timely reimburse it for the payment of,
any Other Taxes.

(c) Evidence of Payments. As soon as practicable after any payment of
Indemnified Taxes by any Credit Party to a Governmental Authority, such Credit
Party shall deliver to the Administrative Agent the original or a certified copy
of a receipt issued by such Governmental Authority evidencing such payment, a
copy of the return reporting such payment or other evidence of such payment
reasonably satisfactory to the Administrative Agent.

(d) Indemnification by the Borrower. The Credit Parties shall jointly and
severally indemnify each Recipient for any Indemnified Taxes (including
Indemnified Taxes imposed or asserted on or attributable to amounts paid or
payable under this Section 2.17(d)) that are paid or payable by such Recipient
or required to be withheld or deducted from a payment to such Recipient and any
reasonable expenses arising therefrom or with respect thereto, whether or not
such Indemnified Taxes were correctly or legally imposed or asserted by the
relevant Governmental Authority. The indemnity under this Section 2.17(d) shall
be paid within 10 days after the Recipient delivers to the Borrower a
certificate stating the amount of such payment or liability. Such certificate
shall be conclusive absent manifest error. Such Recipient shall deliver a copy
of such certificate to the Administrative Agent.

(e) Indemnification by the Lenders. Each Lender shall severally indemnify the
Administrative Agent for (i) any Taxes (but, in the case of any Indemnified
Taxes, only to the extent that any Credit Party has not already indemnified the
Administrative Agent for such Indemnified Taxes and without limiting the
obligation of the Credit Parties to do so) attributable to such Lender, (ii) any
Taxes attributable to such Lender’s failure to comply with the provisions of
Section 11.04(c) relating to the maintenance of a Participant Register and
(iii) any Excluded Taxes attributable to such Lender, in each case, that are
payable or paid by the Administrative Agent in connection with any Loan
Document, and any reasonable expenses arising therefrom or with respect thereto,
whether or not such Taxes were correctly or legally imposed or asserted by the
relevant Governmental Authority. The indemnity under this Section 2.17(e) shall
be paid within 10 days after the Administrative Agent delivers to the applicable
Lender a certificate stating the amount of such payment or liability. Such
certificate shall be conclusive absent manifest error. Each Lender hereby
authorizes the Administrative Agent to set off and apply any and all amounts at
any time owing to such Lender under any Loan Document or otherwise payable by
the Administrative Agent to the Lender from any other source against any amount
due to the Administrative Agent under this paragraph (e).

 

PDC CREDIT AGREEMENT – Page 50



--------------------------------------------------------------------------------

(f) Status of Lenders.

(i) Any Lender that is entitled to an exemption from, or reduction of, any
withholding Tax with respect to any payments under any Loan Document shall
deliver to the Borrower and the Administrative Agent, at the time or times
reasonably requested by the Borrower or the Administrative Agent, such properly
completed and executed documentation reasonably requested by the Borrower or the
Administrative Agent as will permit such payments to be made without, or at a
reduced rate of, withholding. In addition, any Lender, if reasonably requested
by the Borrower or the Administrative Agent, shall deliver such other
documentation prescribed by applicable law or reasonably requested by the
Borrower or the Administrative Agent as will enable the Borrower or the
Administrative Agent to determine whether or not such Lender is subject to any
backup withholding or information reporting requirements. Notwithstanding
anything to the contrary in the preceding two sentences, the completion,
execution and submission of such documentation (other than such documentation
set forth in Section 2.17(f)(ii)(A), (ii)(B) and (ii)(D) below) shall not be
required if in the Lender’s reasonable judgment such completion, execution or
submission would subject such Lender to any material unreimbursed cost or
expense or would materially prejudice the legal or commercial position of such
Lender. If any form or certification previously delivered pursuant to this
Section expires or becomes obsolete or inaccurate in any respect with respect to
a Lender, such Lender shall update such form or certificate or promptly notify
the Borrower and the Administrative Agent in writing of its legal inability to
do so.

(ii) Without limiting the generality of the foregoing,

(A) any Lender that is a U.S. Person shall deliver to the Borrower and the
Administrative Agent on or prior to the date on which such Lender becomes a
Lender under this Agreement (and from time to time thereafter upon the
reasonable request of the Borrower or the Administrative Agent), duly completed
executed originals of IRS Form W-9 certifying that such Lender is exempt from
U.S. federal backup withholding tax;

(B) any Non-U.S. Lender shall, if it is legally eligible to do so, deliver to
the Borrower and the Administrative Agent (in such number of copies reasonably
requested by the Borrower and the Administrative Agent) on or prior to the date
on which such Lender becomes a party under this Agreement (and from time to time
thereafter upon the reasonable request of the Borrower or the Administrative
Agent), duly completed and executed originals of whichever of the following is
applicable:

(1) in the case of a Non-U.S. Lender claiming the benefits of an income tax
treaty to which the United States of America is a party (x) with respect to
payments of interest under any Loan Document, executed originals of IRS Form
W-8BEN establishing an exemption from, or reduction of, U.S. federal withholding
Tax pursuant to the “interest” article of such tax treaty and (2) with respect
to any other applicable payments under this Agreement, IRS Form W-8BEN
establishing an exemption from, or reduction of, U.S. federal withholding Tax
pursuant to the “business profits” or “other income” article of such tax treaty;

 

PDC CREDIT AGREEMENT – Page 51



--------------------------------------------------------------------------------

(2) in the case of a Non-U.S. Lender for whom payments under this Agreement
constitute income that is effectively connected with such Lender’s conduct of a
trade or business in the United States of America, executed originals of
IRS Form W-8ECI;

(3) in the case of a Non-U.S. Lender claiming the benefits of the exemption for
portfolio interest under Section 881(c) of the Code both (x) executed originals
of IRS Form W-8BEN and (y) a tax certificate substantially in the form of
Exhibit H-1 to the effect that such Lender is not (a) a “bank” within the
meaning of Section 881(c)(3)(A) of the Code, (b) a “10 percent shareholder” of
the Borrower within the meaning of Section 881(c)(3)(B) of the Code, or (c) a
“controlled foreign corporation” described in Section 881(c)(3)(C) of the Code(a
“U.S. Tax Compliance Certificate”);

(4) in the case of a Non-U.S. Lender that is not the beneficial owner, executed
originals of IRS Form W-8IMY, accompanied by IRS Form W-8ECI, IRS Form W-8BEN, a
U.S. Tax Compliance Certificate substantially in the form of Exhibit H-1, IRS
Form W-9, and/or other certification documents from each beneficial owner, as
applicable; provided that if the Non-U.S. Lender is a partnership and one or
more direct or indirect partners of such Non-U.S. Lender are claiming the
portfolio interest exemption, such Non-U.S. Lender may provide a U.S. Tax
Compliance Certificate substantially in the form of Exhibit H-2 on behalf of
each such direct and indirect partner;

(C) any Non-U.S. Lender shall, to the extent it is legally entitled to do so,
deliver to the Borrower and the Administrative Agent (in such number of copies
as shall be requested by the recipient) on or prior to the date on which such
Non-U.S. Lender becomes a Lender under this Agreement (and from time to time
thereafter upon the reasonable request of the Borrower or the Administrative
Agent), executed originals of any other form prescribed by law as a basis for
claiming exemption from, or a reduction of, U.S. federal withholding Tax
together with such supplementary documentation necessary to enable the Borrower
or the Administrative Agent to determine the withholding or deduction required
by law to be made; and

(D) if a payment made to a Lender under any Loan Document would be subject to
U.S. federal withholding Tax imposed by FATCA if such Lender were to fail to
comply with the applicable reporting requirements of FATCA (including those
contained in Section 1471(b) or 1472(b) of the Code, as applicable), such Lender
shall deliver to the Borrower and the Administrative Agent, at the time or times
prescribed by law and at such time or times reasonably requested by the Borrower
or the Administrative Agent, such documentation prescribed by applicable law
(including as prescribed by Section 1471(b)(3)(C)(i) of the Code) and such
additional documentation reasonably requested by the Borrower or the
Administrative Agent as may be necessary for the Borrower and the Administrative
Agent to comply with their obligations under FATCA, to determine that such
Lender has or has not complied with such Lender’s obligations under FATCA and,
as necessary, to determine the amount to deduct and withhold from such payment.
Solely for purposes of this Section 2.17(f)(ii)(D), “FATCA” shall include any
amendments made to FATCA after the date of this Agreement.

 

PDC CREDIT AGREEMENT – Page 52



--------------------------------------------------------------------------------

(g) Treatment of Certain Refunds. If any party determines, in its sole
discretion exercised in good faith, that it has received a refund of any Taxes
as to which it has been indemnified pursuant to this Section 2.17 (including
additional amounts paid pursuant to this Section 2.17), it shall pay to the
indemnifying party an amount equal to such refund (but only to the extent of
indemnity payments made under this Section with respect to the Taxes giving rise
to such refund), net of all out-of-pocket expenses (including any Taxes) of such
indemnified party and without interest (other than any interest paid by the
relevant Governmental Authority with respect to such refund). Such indemnifying
party, upon the request of such indemnified party, shall repay to such
indemnified party the amount paid to such indemnified party pursuant to the
previous sentence (plus any penalties, interest or other charges imposed by the
relevant Governmental Authority) in the event such indemnified party is required
to repay such refund to such Governmental Authority. Notwithstanding anything to
the contrary in this Section 2.17(g), in no event will any indemnified party be
required to pay any amount to any indemnifying party pursuant to this
Section 2.17(g) if such payment would place such indemnified party in a less
favorable position (on a net after-Tax basis) than such indemnified party would
have been in if the Tax subject to indemnification and giving rise to such
refund had not been deducted, withheld or otherwise imposed and the
indemnification payments or additional amounts with respect to such Tax had
never been paid. This Section 2.17(g) shall not be construed to require any
indemnified party to make available its Tax returns (or any other information
relating to its Taxes which it deems confidential) to the indemnifying party or
any other Person.

(h) Issuing Bank. For purposes of Section 2.17(e) and (f), the term “Lender”
includes any Issuing Bank.

(i) Survival. Each party’s obligations under this Section 2.17 shall survive the
resignation or replacement of the Administrative Agent or any assignment of
rights by, or the replacement of, a Lender, the termination of the Aggregate
Commitment and the repayment, satisfaction or discharge of all obligations under
any Loan Document.

Section 2.18. Payments Generally; Allocation of Proceeds; Sharing of Set-offs.

(a) The Borrower shall make each payment required to be made by it hereunder
(whether of principal, interest, fees or reimbursement of LC Disbursements, or
of amounts payable under Section 2.15, Section 2.16 or Section 2.17, or
otherwise) prior to 12:00 noon on the date when due, in immediately available
funds, without set-off or counterclaim. Any amounts received after such time on
any date may, in the discretion of the Administrative Agent, be deemed to have
been received on the next succeeding Business Day for purposes of calculating
interest thereon. All such payments shall be made to the Administrative Agent at
its offices at Mail Code IL1-0010, 10 South Dearborn, Floor 07, Chicago,
Illinois, 60603-2003, except payments to be made directly to the Issuing Bank as
expressly provided herein and except that payments pursuant to Section 2.15,
Section 2.16, Section 2.17 and Section 11.03 shall be made directly to the
Persons entitled thereto. The Administrative Agent shall distribute any such
payments received by it for the account of any other Person to the appropriate
recipient promptly following receipt thereof. If any payment hereunder shall be
due on a day that is not a Business Day, the date for payment shall be extended
to the next succeeding Business Day, and, in the case of any payment accruing
interest, interest thereon shall be payable for the period of such extension.
All payments hereunder shall be made in Dollars.

 

PDC CREDIT AGREEMENT – Page 53



--------------------------------------------------------------------------------

(b) Any proceeds of Collateral received by the Administrative Agent (i) not
constituting either (A) a specific payment of principal, interest, fees or other
sum payable under the Loan Documents (which shall be applied as specified by the
Borrower), or (B) a mandatory prepayment (which shall be applied in accordance
with Section 2.11) or (ii) after an Event of Default has occurred and is
continuing, shall be applied ratably first, to pay any fees, indemnities, or
expense reimbursements including amounts then due to the Administrative Agent
and the Issuing Bank from the Borrower or any other Credit Party (other than any
Cash Management Obligations or Lender Hedging Obligations), second, to pay any
fees or expense reimbursements then due to the Lenders from the Borrower or any
other Credit Party (other than any Cash Management Obligations or Lender Hedging
Obligations), third, to pay interest then due and payable on the Loans and
unreimbursed LC Disbursements ratably, fourth, to pay the portion of the
Obligations constituting unpaid principal of the Loans, unreimbursed LC
Disbursements and payment obligations then owing with respect to Cash Management
Obligations and Lender Hedging Obligations and to pay an amount to the
Administrative Agent equal to one hundred five percent (105%) of the aggregate
LC Exposure to be held as cash collateral for such Obligations (to the extent
not otherwise cash collateralized by the Borrower pursuant to this Agreement),
in each case, ratably among the Administrative Agent, the Lenders, the Issuing
Bank, the Lender Counterparties and the holders of any Cash Management
Obligations, and fifth, to the payment of any other Obligations due to the
Administrative Agent, any Lender or any other Secured Party by any Credit Party
or any Restricted Subsidiary. Notwithstanding the foregoing, amounts received
from any Credit Party that is not an Eligible Contract Participant shall not be
applied to any Excluded Swap Obligations owing to a Lender Counterparty (it
being understood, that in the event that any amount is applied to Obligations
other than Excluded Swap Obligations as a result of this clause, the
Administrative Agent shall make such adjustments as it determines are
appropriate to distributions pursuant to the foregoing clause fourth above from
amounts received from Eligible Contract Participants to ensure, as nearly as
possible, that the proportional aggregate recoveries with respect to Obligations
described in the foregoing clause fourth above by Lender Counterparties that are
the holders of any Excluded Swap Obligations are the same as the proportional
aggregate recoveries with respect to other Obligations pursuant to the foregoing
clause fourth above). Notwithstanding anything to the contrary contained in this
Agreement, unless so directed by the Borrower, or unless a Default is in
existence, neither the Administrative Agent nor any Lender shall apply any
payment which it receives to any Eurodollar Loan, except (a) on the expiration
date of the Interest Period applicable thereto or (b) in the event, and only to
the extent, that there are no outstanding ABR Loans and, in any such event, the
Borrower shall pay the break funding payment required in accordance with
Section 2.16. The Administrative Agent and the Lenders shall have the continuing
and exclusive right to apply and reverse and reapply any and all such proceeds
and payments to any portion of the Obligations.

 

PDC CREDIT AGREEMENT – Page 54



--------------------------------------------------------------------------------

(c) If any Lender shall, by exercising any right of set-off or counterclaim or
otherwise, obtain payment in respect of any principal of or interest on any of
its Loans or participations in LC Disbursements resulting in such Lender
receiving payment of a greater proportion of the aggregate amount of its Loans
and participations in LC Disbursements and accrued interest thereon than the
proportion received by any other Lender, then the Lender receiving such greater
proportion shall provide the Administrative Agent with written notice of such
set-off or counterclaim and thereafter purchase (for cash at face value)
participations in the Loans and participations in LC Disbursements of other
Lenders to the extent necessary so that the benefit of all such payments shall
be shared by the Lenders ratably in accordance with the aggregate amount of
principal of and accrued interest on their respective Loans and participations
in LC Disbursements; provided that (i) if any such participations are purchased
and all or any portion of the payment giving rise thereto is recovered, such
participations shall be rescinded and the purchase price restored to the extent
of such recovery, without interest, and (ii) the provisions of this paragraph
shall not be construed to apply to any payment made by the Borrower pursuant to
and in accordance with the express terms of this Agreement or any payment
obtained by a Lender as consideration for the assignment of or sale of a
participation in any of its Loans or participations in LC Disbursements to any
assignee or participant, other than to the Borrower or any Subsidiary or
Affiliate thereof (as to which the provisions of this paragraph shall apply).
The Borrower consents to the foregoing and agrees, to the extent it may
effectively do so under applicable law, that any Lender acquiring a
participation pursuant to the foregoing arrangements may exercise against the
Borrower rights of set-off and counterclaim with respect to such participation
as fully as if such Lender were a direct creditor of the Borrower in the amount
of such participation.

(d) Unless the Administrative Agent shall have received notice from the Borrower
prior to the date on which any payment is due to the Administrative Agent for
the account of the Lenders or the Issuing Bank hereunder that the Borrower will
not make such payment, the Administrative Agent may assume that the Borrower has
made such payment on such date in accordance herewith and may, in reliance upon
such assumption, distribute to the Lenders or the Issuing Bank, as the case may
be, the amount due. In such event, if the Borrower has not in fact made such
payment, then each of the Lenders or the Issuing Bank, as the case may be,
severally agrees to repay to the Administrative Agent forthwith on demand the
amount so distributed to such Lender or Issuing Bank with interest thereon, for
each day from and including the date such amount is distributed to it to but
excluding the date of payment to the Administrative Agent, at the greater of the
Federal Funds Effective Rate and a rate determined by the Administrative Agent
in accordance with banking industry rules on interbank compensation.

(e) If any Lender shall fail to make any payment required to be made by it
pursuant to Section 2.06(d) or Section 2.06(e), Section 2.07(b),
Section 2.17(e), Section 2.18(c) or Section 2.18(d) or Section 11.03(c), then
the Administrative Agent may, in its discretion (notwithstanding any contrary
provision hereof), (i) apply any amounts thereafter received by the
Administrative Agent for the account of such Lender for the benefit of the
Administrative Agent or the Issuing Bank to satisfy such Lender’s obligations to
it under such Sections until all such unsatisfied obligations are fully paid,
and/or (ii) hold any such amounts in a segregated account as cash collateral
for, and application to, any future funding obligations of such Lender under any
such Section, in the case of each of clauses (i) and (ii) above, in any order as
determined by the Administrative Agent in its discretion.

 

PDC CREDIT AGREEMENT – Page 55



--------------------------------------------------------------------------------

Section 2.19. Mitigation Obligations; Replacement of Lenders.

(a) If any Lender requests compensation under Section 2.15, or if the Borrower
is required to pay any additional amount to any Lender or any Governmental
Authority for the account of any Lender pursuant to Section 2.17, then such
Lender shall use reasonable efforts to designate a different lending office for
funding or booking its Loans hereunder or to assign its rights and obligations
hereunder to another of its offices, branches or affiliates, if, in the judgment
of such Lender, such designation or assignment (i) would eliminate or reduce
amounts payable pursuant to Section 2.15 or Section 2.17, as the case may be, in
the future and (ii) would not subject such Lender to any unreimbursed cost or
expense and would not otherwise be disadvantageous to such Lender. The Borrower
hereby agrees to pay all reasonable costs and expenses incurred by any Lender in
connection with any such designation or assignment.

(b) If any Lender requests compensation under Section 2.15, or if the Borrower
is required to pay any additional amount to any Lender or any Governmental
Authority for the account of any Lender pursuant to Section 2.17, then the
Borrower may, at its sole expense and effort, upon notice to such Lender and the
Administrative Agent, require such Lender to assign and delegate, without
recourse (in accordance with and subject to the restrictions contained and
consents required in Section 11.04), all its interests, rights and obligations
under this Agreement to an assignee that shall assume such obligations (which
assignee may be another Lender, if a Lender accepts such assignment); provided
that (i) the Borrower shall have received the prior written consent of the
Administrative Agent (and if a Commitment is being assigned, the Issuing Bank),
which consent shall not unreasonably be withheld, (ii) such Lender shall have
received payment of an amount equal to the outstanding principal of its Loans
and participations in LC Disbursements, accrued interest thereon, accrued fees
and all other amounts payable to it hereunder, from the assignee (to the extent
of such outstanding principal and accrued interest and fees) or the Borrower (in
the case of all other amounts) and (iii) in the case of any such assignment
resulting from a claim for compensation under Section 2.15 or payments required
to be made pursuant to Section 2.17, such assignment will result in a reduction
in such compensation or payments. A Lender shall not be required to make any
such assignment and delegation if, prior thereto, as a result of a waiver by
such Lender or otherwise, the circumstances entitling the Borrower to require
such assignment and delegation cease to apply.

(c) If (i) in connection with any proposed amendment, modification, termination,
waiver or consent (including any consent to any increase in the Borrowing Base)
with respect to any of the provisions of this Agreement or any other Loan
Document that requires approval of all of the Lenders under Section 11.02, the
consent of Required Lenders shall have been obtained but the consent of one or
more of such other Lenders (each a “Non-Consenting Lender”) whose consent is
required has not been obtained or (ii) if any Lender becomes a Defaulting
Lender; then, in each case, the Borrower may, at its sole expense and effort,
upon notice to such Lender and the Administrative Agent, elect to replace such
Non-Consenting Lender or Defaulting Lender, as the case may be, as a Lender
party to this Agreement in accordance with and subject to the restrictions
contained in, and consents required by Section 11.04; provided that (x) the
Borrower shall have received the prior written consent of the Administrative
Agent (and if a Commitment is being assigned, the Issuing Bank), which consent
shall not unreasonably be withheld and (y) such Lender shall have received
payment of an amount equal to the outstanding principal of its Loans and
participations in LC Disbursements, accrued interest thereon, accrued fees and
all other amounts payable to it hereunder, from the assignee (to the extent of
such outstanding principal and accrued interest and fees) or the Borrower (in
the case of all other amounts). A Lender shall not be required to make any such
assignment and delegation if, prior thereto, as a result of a waiver by such
Lender or otherwise, the circumstances entitling the Borrower to require such
assignment and delegation cease to apply or, in the case of a Defaulting Lender,
such Lender is no longer a Defaulting Lender.

 

PDC CREDIT AGREEMENT – Page 56



--------------------------------------------------------------------------------

Section 2.20. Defaulting Lenders. Notwithstanding any provision of this
Agreement to the contrary, if any Lender becomes a Defaulting Lender, then the
following provisions shall apply for so long as such Lender is a Defaulting
Lender:

(a) Fees shall cease to accrue on the Unused Commitment of such Defaulting
Lender pursuant to Section 2.12(a).

(b) Such Defaulting Lender shall not have the right to vote on any issue on
which voting is required (other than to the extent expressly provided in
Section 11.02(b)) and the Commitment and Credit Exposure of such Defaulting
Lender shall not be included in determining whether the Required Lenders or the
Majority Lenders have taken or may take any action hereunder.

(c) If any LC Exposure exists at the time a Lender becomes a Defaulting Lender
then:

(i) all or any part of the LC Exposure of such Defaulting Lender shall be
reallocated among the non-Defaulting Lenders in accordance with their respective
Applicable Percentages but only to the extent (x) the sum of all non-Defaulting
Lenders’ Credit Exposures plus such Defaulting Lender’s LC Exposure does not
exceed the total of all non-Defaulting Lenders’ Commitments and (y) the
conditions set forth in Section 5.02 are satisfied at that time;

(ii) if the reallocation described in clause (i) above cannot, or can only
partially, be effected, the Borrower shall, within one (1) Business Day
following notice by the Administrative Agent, cash collateralize for the benefit
of the Issuing Bank, the Borrower’s obligations corresponding to such Defaulting
Lender’s LC Exposure (after giving effect to any partial reallocation pursuant
to clause (i) above) in accordance with the procedures set forth in
Section 2.06(j) for so long as such LC Exposure is outstanding;

(iii) if the Borrower cash collateralizes any portion of such Defaulting
Lender’s LC Exposure pursuant to clause (ii) above, the Borrower shall not be
required to pay any fees to such Defaulting Lender pursuant to Section 2.12(b)
with respect to such Defaulting Lender’s LC Exposure during the period such
Defaulting Lender’s LC Exposure is cash collateralized;

 

PDC CREDIT AGREEMENT – Page 57



--------------------------------------------------------------------------------

(iv) if the LC Exposure of the non-Defaulting Lenders is reallocated pursuant to
clause (i) above, then the fees payable to the Lenders pursuant to
Section 2.12(a) and Section 2.12(b) shall be adjusted in accordance with such
non-Defaulting Lenders’ Applicable Percentages; and

(v) if all or any portion of such Defaulting Lender’s LC Exposure is neither
cash collateralized nor reallocated pursuant to clauses (i) or (ii) above, then,
without prejudice to any rights or remedies of the Issuing Bank or any Lender
hereunder, all letter of credit fees payable under Section 2.12(b) with respect
to such Defaulting Lender’s LC Exposure shall be payable to the Issuing Bank
until such LC Exposure is cash collateralized and/or reallocated.

(d) So long as such Lender is a Defaulting Lender, the Issuing Bank shall not be
required to issue, amend, or increase any Letter of Credit, unless it is
satisfied that the related exposure and the Defaulting Lender’s then outstanding
LC Exposure will be 100% covered by the Commitments of the non-Defaulting
Lenders and/or cash collateral will be provided by the Borrower in accordance
with Section 2.20(c), and any participating interests in any newly issued or
increased Letter of Credit shall be allocated among non-Defaulting Lenders in a
manner consistent with Section 2.20(c)(i) (and such Defaulting Lender shall not
participate therein).

(e) If a Defaulting Lender (or a Lender who would be a Defaulting Lender but for
the expiration of the relevant grace period as set forth in clauses (a) and
(c) of the definition thereof) as a result of the exercise of a set-off shall
have received a payment in respect of its Credit Exposure which results in its
Credit Exposure being less than its Applicable Percentage of the Aggregate
Credit Exposure, then no payments will be made to such Defaulting Lender until
such time as such Defaulting Lender shall have complied with this Section 2.20
and all amounts due and owing to the Lenders has been equalized in accordance
with each Lender’s respective pro rata share of the Obligations. Further, if at
any time prior to the acceleration or maturity of the Loans, the Administrative
Agent shall receive any payment in respect of principal of a Loan or a
reimbursement of an LC Disbursement while one or more Defaulting Lenders shall
be party to this Agreement, the Administrative Agent shall apply such payment
first to the Borrowing(s) for which such Defaulting Lender(s) shall have failed
to fund its pro rata share until such time as such Borrowing(s) are paid in full
or each Lender (including each Defaulting Lender) is owed its Applicable
Percentage of all Loans then outstanding. After acceleration or maturity of the
Loans, subject to the first sentence of this Section 2.20(e), all principal will
be paid ratably as provided in Section 2.18(b).

In the event that the Administrative Agent, the Borrower, and the Issuing Bank
each agrees that a Defaulting Lender has adequately remedied all matters that
caused such Lender to be a Defaulting Lender, then the LC Exposure of the
Lenders shall be readjusted to reflect the inclusion of such Lender’s Commitment
and on such date such Lender shall purchase at par such of the Loans of the
other Lenders as the Administrative Agent shall determine may be necessary in
order for such Lender to hold such Loans in accordance with its Applicable
Percentage.

 

PDC CREDIT AGREEMENT – Page 58



--------------------------------------------------------------------------------

Section 2.21. Returned Payments. If after receipt of any payment which is
applied to the payment of all or any part of the Obligations, the Administrative
Agent or any Lender is for any reason compelled to surrender such payment or
proceeds to any Person because such payment or application of proceeds is
invalidated, declared fraudulent, set aside, determined to be void or voidable
as a preference, impermissible setoff, or a diversion of trust funds, or for any
other reason, then the Obligations or part thereof intended to be satisfied
shall be revived and continued and this Agreement shall continue in full force
as if such payment or proceeds had not been received by the Administrative Agent
or such Lender. The provisions of this Section 2.21 shall be and remain
effective notwithstanding any contrary action which may have been taken by the
Administrative Agent or any Lender in reliance upon such payment or application
of proceeds. The provisions of this Section 2.21 shall survive the termination
of this Agreement.

Section 2.22. Collection of Proceeds of Production. The Security Instruments
contain an assignment by the Borrower and/or the Guarantors to and in favor of
the Administrative Agent for the benefit of the Secured Parties of all of the
Borrower’s or each Guarantor’s interest in and to production and all proceeds
attributable thereto which may be produced from or allocated to the Mortgaged
Properties. The Security Instruments further provide in general for the
application of such proceeds to the satisfaction of the Obligations and other
obligations described therein and secured thereby. Notwithstanding the
assignment contained in such Security Instruments, (a) unless an Event of
Default has occurred and is continuing, the Administrative Agent and the Lenders
will neither notify the purchaser or purchasers of such production nor take any
other action to cause such proceeds to be remitted to the Administrative Agent
or the Lenders, but the Lenders will instead permit such proceeds to be paid to
the relevant Credit Party and (b) the Lenders hereby authorize the
Administrative Agent to take such actions as may be necessary to cause such
proceeds to be paid to the relevant Credit Party so long as no Event of Default
has occurred and is continuing.

Article III

Borrowing Base

Section 3.01. Initial Borrowing Base. For the period from and including the
Effective Date to but excluding the first Redetermination Date, the amount of
the Borrowing Base shall be $450,000,000. Notwithstanding the foregoing, the
Borrowing Base may be subject to further adjustments from time to time pursuant
to this Article III and Section 6.12.

Section 3.02. Scheduled and Interim Redeterminations. Except as set forth in the
following sentence, the Borrowing Base shall be redetermined semi-annually in
accordance with this Section 3.02 (a “Scheduled Redetermination”), and, subject
to Section 3.04, such redetermined Borrowing Base shall become effective and
applicable to the Borrower, the Administrative Agent, the Issuing Bank and the
Lenders on or about May 1 and November 1 of each year, commencing November 1,
2013. In addition, (i) the Borrower may, by notifying the Administrative Agent
thereof, elect to cause the Borrowing Base to be redetermined once between
Scheduled Redeterminations, and (ii) the Administrative Agent may, at the
direction of the Required Lenders, by notifying the Borrower thereof, elect to
cause the Borrowing Base to be redetermined at any time (each such
redetermination, an “Interim Redetermination”), in the case of each of clauses
(i) and (ii) above, in accordance with this Article III.

 

PDC CREDIT AGREEMENT – Page 59



--------------------------------------------------------------------------------

Section 3.03. Scheduled and Interim Redetermination Procedure.

(a) Each Scheduled Redetermination and each Interim Redetermination shall be
effectuated as follows: Upon receipt by the Administrative Agent of (A) the
Reserve Report and the Reserve Report Certificate, and (B) such other reports,
data and supplemental information, including, without limitation, the
information provided pursuant to Section 6.10, as may, from time to time, be
reasonably requested by the Required Lenders (the Reserve Report, such
certificate and such other reports, data and supplemental information being the
“Engineering Reports”), the Administrative Agent shall evaluate the information
contained in the Engineering Reports and shall, in good faith, propose a new
Borrowing Base (the “Proposed Borrowing Base”) based upon such information and
such other information (including, without limitation, the status of title
information with respect to the Oil and Gas Interests as described in the
Engineering Reports, the existence of any other Indebtedness, the financial
condition of the Credit Parties, the economic effect of the Borrower’s and its
Restricted Subsidiaries’ Swap Agreements and such other credit factors) as the
Administrative Agent deems appropriate in its sole discretion and consistent
with its normal oil and gas lending criteria as it exists at the particular
time. In no event shall the Proposed Borrowing Base exceed the Maximum Facility
Amount.

(b) The Administrative Agent shall notify the Borrower and the Lenders of the
Proposed Borrowing Base (the “Proposed Borrowing Base Notice”):

(i) in the case of a Scheduled Redetermination (A) if the Administrative Agent
shall have received the Engineering Reports and other information required to be
delivered by the Borrower pursuant to Section 6.10(a) and (c) in a timely and
complete manner, then on or about April 15th and October 15th of such year
following the date of delivery or (B) if the Administrative Agent shall not have
received the Engineering Reports required to be delivered by the Borrower
pursuant to Section 6.10(a) and (c) in a timely and complete manner, then
promptly after the Administrative Agent has received complete Engineering
Reports and other information from the Borrower and has had a reasonable
opportunity to determine the Proposed Borrowing Base in accordance with
Section 3.03(a); and

(ii) in the case of an Interim Redetermination, promptly, and in any event,
within fifteen (15) days after the Administrative Agent has received the
required Engineering Reports.

(c) Any Proposed Borrowing Base that would increase the Borrowing Base then in
effect must be approved or deemed to have been approved by all of the Lenders as
provided in this Section 3.03(c); and any Proposed Borrowing Base that would
decrease or maintain the Borrowing Base then in effect must be approved or be
deemed to have been approved by the Required Lenders (in each Lender’s sole
discretion consistent with its normal oil and gas lending criteria as it exists
at the particular time) as provided in this Section 3.03(c). Upon receipt of the
Proposed Borrowing Base Notice, each Lender shall have fifteen (15) days to
agree with the Proposed Borrowing Base or disagree with the Proposed Borrowing
Base by proposing an alternate Borrowing Base, and each Lender shall make its
determination of the appropriate amount of the Borrowing Base consistent with
each such Lender’s normal and customary oil and gas lending criteria as it
exists at the particular time. If at the end of such fifteen (15) days, any
Lender has not communicated its approval or disapproval in writing to the
Administrative Agent, such silence shall be deemed to be an approval of the
Proposed Borrowing Base. If, at the end of such 15-day period, all of the
Lenders, in the case of a Proposed Borrowing Base that would increase the
Borrowing Base then in effect, or the Required Lenders, in the case of a
Proposed Borrowing Base that would decrease or maintain the Borrowing Base then
in effect, have approved or deemed to have approved, as aforesaid, then the
Proposed Borrowing Base shall become the new Borrowing Base, effective on the
date specified in Section 3.04. If, however, at the end of such 15-day period,
all of the Lenders or the Required Lenders, as applicable, have not approved or
deemed to have approved, as aforesaid, then the Administrative Agent shall poll
the Lenders to ascertain the highest Borrowing Base then acceptable to a number
of Lenders sufficient to constitute the Required Lenders or all of the Lenders,
as applicable, and, subject to the approval rights contained in this
Section 3.03, such amount shall become the new Borrowing Base, effective on the
date specified in Section 3.04.

 

PDC CREDIT AGREEMENT – Page 60



--------------------------------------------------------------------------------

Section 3.04. Effectiveness of a Redetermined Borrowing Base. After a
redetermined Borrowing Base is approved or is deemed to have been approved by
all of the Lenders or the Required Lenders, as applicable, pursuant to
Section 3.03(c), the Administrative Agent shall notify the Borrower and the
Lenders of the amount of the redetermined Borrowing Base (the “New Borrowing
Base Notice”), and such amount shall become the new Borrowing Base, effective
and applicable to the Borrower, the Administrative Agent, the Issuing Bank and
the Lenders:

(a) in the case of a Scheduled Redetermination, (i) if the Administrative Agent
shall have received the Engineering Reports required to be delivered by the
Borrower pursuant to Section 6.10(a) and (c) in a timely and complete manner,
then on or about May 1st and November 1st of such year, as applicable, following
such notice, or if the Administrative Agent shall not have received the
Engineering Reports required to be delivered by the Borrower pursuant to
Section 6.10(a) and (c) in a timely and complete manner, then on the Business
Day next succeeding delivery of such notice; and

(b) in the case of an Interim Redetermination, on the Business Day next
succeeding delivery of such notice.

Such amount shall then become the Borrowing Base until the next Scheduled
Redetermination Date, the next Interim Redetermination Date or the next
adjustment to the Borrowing Base under Article III or Section 6.12, whichever
occurs first. Notwithstanding the foregoing, no Scheduled Redetermination or
Interim Redetermination shall become effective until the New Borrowing Base
Notice related thereto is received by the Borrower.

Section 3.05. Lenders’ Sole Discretion. The Lenders shall have no obligation to
determine the Borrowing Base at any particular amount, either in relation to the
Maximum Facility Amount or otherwise. Furthermore, Borrower acknowledges that
the Lenders have no obligation to increase the Borrowing Base and that any
increase in the Borrowing Base is in each Lender’s sole discretion and subject
to the individual credit approval processes of each of the Lenders which
processes shall be conducted in good faith and based upon such information and
such other information (including, without limitation, the status of title
information with respect to the Oil and Gas Interests as described in the
Engineering Reports, the existence of any other Indebtedness, the financial
condition of the Credit Parties, the economic effect of the Borrower’s and its
Restricted Subsidiaries’ Swap Agreements then in effect and such other credit
factors) as such Lender deems appropriate in its sole discretion and consistent
with its normal oil and gas lending criteria as it exists at the particular
time.

 

PDC CREDIT AGREEMENT – Page 61



--------------------------------------------------------------------------------

Section 3.06. Reduction of Borrowing Base Upon Issuance of Senior Notes. Unless
otherwise waived in writing by the Required Lenders, upon the issuance of any
Senior Notes by any Credit Party in accordance with Section 7.01(h) (other than
any Permitted Refinancing that extends, refinances, renews, replaces, defeases
or refunds existing Senior Notes, or any portion thereof), the Borrowing Base
then in effect shall automatically be reduced by the lesser of (a) $250 for each
$1,000 in stated principal amount of such Senior Notes on the date such Senior
Notes are issued and (b) such other amount, if any, determined by the Required
Lenders in their sole discretion prior to the issuance of such Senior Notes, and
the Borrowing Base as so reduced shall become the new Borrowing Base immediately
upon the date of such issuance, effective and applicable to the Borrower, the
Administrative Agent, the Issuing Bank and the Lenders until the next
Redetermination or adjustment of the Borrowing Base pursuant to this Agreement.
Upon any such Redetermination or adjustment, as the case may be, the
Administrative Agent shall promptly deliver a New Borrowing Base Notice to the
Borrower and the Lenders.

Article IV

Representations and Warranties

Each Credit Party represents and warrants to the Lenders that:

Section 4.01. Organization; Powers. Each Credit Party is duly organized, validly
existing and in good standing under the laws of the jurisdiction of its
organization, has all requisite power and authority to carry on its business as
now conducted and, except where the failure to do so, individually or in the
aggregate, could not reasonably be expected to result in a Material Adverse
Effect, is qualified to do business in, and is in good standing in, every
jurisdiction where such qualification is required.

Section 4.02. Authorization; Enforceability. The Transactions are within each
Credit Party’s corporate, limited liability company or partnership powers and
have been duly authorized by all necessary corporate, limited liability company
or partnership and, if required, stockholder action. The Loan Documents to which
each Credit Party is a party have been duly executed and delivered by each
Credit Party and constitute a legal, valid and binding obligation of each Credit
Party, enforceable in accordance with its terms, subject to applicable
bankruptcy, insolvency, reorganization, moratorium or other laws affecting
creditors’ rights generally and subject to general principles of equity,
regardless of whether considered in a proceeding in equity or at law.

Section 4.03. Governmental Approvals; No Conflicts. The Transactions (a) do not
require any consent or approval of, registration or filing with, or any other
action by, any Governmental Authority, except such as have been obtained or made
and are in full force and effect or have been made or to be made in connection
with the filing of the Liens to secure the Obligations, (b) will not violate any
applicable law or regulation or the charter, by-laws or other Organizational
Documents of the Borrower, any Restricted Subsidiary or any Sponsored
Partnership or any order of any Governmental Authority, (c) will not violate or
result in a default under any indenture, agreement or other instrument
evidencing Material Indebtedness or a Material Sales Contract binding upon the
Borrower or any Restricted Subsidiary or any of their respective assets, or give
rise to a right thereunder to require any payment to be made by the Borrower or
any Restricted Subsidiary, and (d) will not result in the creation or imposition
of any Lien on any asset of the Borrower, any Restricted Subsidiary or any
Sponsored Partnership not otherwise permitted under Section 7.02.

 

PDC CREDIT AGREEMENT – Page 62



--------------------------------------------------------------------------------

Section 4.04. Financial Condition; No Material Adverse Change.

(a) The Borrower has heretofore furnished to the Lenders the audited
consolidated balance sheet and related statements of income, stockholders equity
and cash flows of the Borrower and its Consolidated Subsidiaries (i) as of and
for the fiscal year ended December 31, 2012, reported on by
PricewaterhouseCoopers L.L.P., and (ii) as of and for the fiscal quarter ended
March 31, 2013, certified by its Financial Officer. Such financial statements
present fairly, in all material respects, the financial position and results of
operations and cash flows of the Borrower and its Consolidated Subsidiaries as
of such dates and for such periods in accordance with GAAP, subject to normal
year-end audit adjustments and the absence of footnotes in the case of the
statements referred to in clause (ii) above.

(b) Since December 31, 2012, there has been no material adverse change in the
business, assets, operations or condition, financial or otherwise, of the
Borrower and its Restricted Subsidiaries, taken as a whole.

Section 4.05. Properties.

(a) Except as otherwise provided in Section 4.15 with respect to Oil and Gas
Interests, the Borrower and each Restricted Subsidiary has good title to, or
valid leasehold interests in, all such real and personal property material to
its business, except for (i) minor defects in title that do not, in the
aggregate, interfere with its ability to conduct its business as currently
conducted or to utilize such properties for their intended purposes and
(ii) Liens permitted under Section 7.02.

(b) All material leases and agreements necessary for the conduct of the business
of the Borrower and the Restricted Subsidiaries are valid and subsisting, in
full force and effect, and there exists no default, or event or circumstance
which with the giving of notice or the passage of time or both would give rise
to a default, under any such lease or agreement which could reasonably be
expected to have a Material Adverse Effect.

(c) The rights and Properties presently owned, leased or licensed by the
Borrower and the Restricted Subsidiaries including all easements and rights of
way, include all rights and Properties necessary to permit the Borrower and the
Restricted Subsidiaries to conduct their business, in all material respects.

(d) All of the Properties of the Borrower and the Restricted Subsidiaries (other
than the Oil and Gas Interests, which are addressed in Section 4.18) which are
reasonably necessary for the operation of their businesses are in good working
condition and are maintained in accordance with prudent business standards,
except for any such Properties the failure of which to be in good working
condition or so maintained could not reasonably be expected to have a Material
Adverse Effect.

 

PDC CREDIT AGREEMENT – Page 63



--------------------------------------------------------------------------------

(e) The Borrower and each Restricted Subsidiary owns, or is licensed to use, all
trademarks, tradenames, copyrights, patents and other intellectual property
material to its business, and the use thereof by the Borrower and such
Restricted Subsidiaries, as the case may be, does not infringe upon the rights
of any other Person, except for any such infringements that, individually or in
the aggregate, could not reasonably be expected to result in a Material Adverse
Effect.

Section 4.06. Litigation and Environmental Matters.

(a) There are no actions, suits or proceedings by or before any arbitrator or
Governmental Authority pending against or, to the knowledge of the Borrower,
threatened against or affecting the Borrower, any Restricted Subsidiary or any
Sponsored Partnership, (i) as to which there is a reasonable possibility of an
adverse determination and that, if adversely determined, could reasonably be
expected, individually or in the aggregate, to result in a Material Adverse
Effect after taking into account insurance proceeds or other recoveries from
third parties actually received (other than the Disclosed Matters) or (ii) that
involve this Agreement or the Transactions.

(b) Except for the Disclosed Matters and except with respect to any other
matters that, individually or in the aggregate, could not reasonably be expected
to result in a Material Adverse Effect after taking into account insurance
proceeds or other recoveries from third parties actually received, neither the
Borrower nor any Restricted Subsidiary nor any Sponsored Partnership, to the
Borrower’s knowledge, (i) has failed to comply with any Environmental Law or to
obtain, maintain or comply with any permit, license or other approval required
under any Environmental Law, (ii) has become subject to any Environmental
Liability, (iii) has received notice of any claim with respect to any
Environmental Liability or (iv) knows of any basis for any Environmental
Liability.

(c) Since the date of this Agreement, there has been no change in the status of
the Disclosed Matters that, individually or in the aggregate, has resulted in,
or materially increased the likelihood of, a Material Adverse Effect.

Section 4.07. Compliance with Laws and Agreements; No Defaults or Borrowing Base
Deficiency. The Borrower and each Restricted Subsidiary is in compliance with
all laws, regulations and orders of any Governmental Authority applicable to it
or its Property and all indentures, agreements and other instruments binding
upon it or its Property, except where the failure to do so, individually or in
the aggregate, could not reasonably be expected to result in a Material Adverse
Effect. No Default or Borrowing Base Deficiency has occurred and is continuing.

Section 4.08. Investment Company Status. Neither the Borrower nor any Restricted
Subsidiary is an “investment company” as defined in, or subject to regulation
under, the Investment Company Act of 1940.

 

PDC CREDIT AGREEMENT – Page 64



--------------------------------------------------------------------------------

Section 4.09. Taxes. The Borrower and each Restricted Subsidiary has timely
filed or caused to be filed all Tax returns and reports required to have been
filed and has paid or caused to be paid all Taxes required to have been paid by
it, except (a) Taxes that are being contested in good faith by appropriate
proceedings and for which the Borrower or such Restricted Subsidiary, as
applicable, has set aside on its books adequate reserves or (b) to the extent
that the failure to do so could not reasonably be expected to result in a
Material Adverse Effect.

Section 4.10. ERISA. No ERISA Event has occurred or is reasonably expected to
occur that, when taken together with all other such ERISA Events for which
liability is reasonably expected to occur, could reasonably be expected to
result in a Material Adverse Effect. The present value of all accumulated
benefit obligations under each Plan (based on the assumptions used for purposes
of FASB Statement 87) did not, as of the date of the most recent financial
statements reflecting such amounts, exceed by more than $1,000,000 the fair
market value of the assets of such Plan, and the present value of all
accumulated benefit obligations of all underfunded Plans (based on the
assumptions used for purposes of FASB Statement 87) did not, as of the date of
the most recent financial statements reflecting such amounts, exceed by more
than $1,000,000 the fair market value of the assets of all such underfunded
Plans.

Section 4.11. Disclosure. The Borrower has disclosed to the Lenders all
agreements, instruments and corporate or other restrictions to which it or any
Restricted Subsidiary is subject, and all other matters known to it, that,
individually or in the aggregate, could reasonably be expected to result in a
Material Adverse Effect. None of the other reports, financial statements,
certificates or other information furnished by or on behalf of the Borrower or
any Restricted Subsidiary to the Administrative Agent or any Lender in
connection with the negotiation of this Agreement or any other Loan Document (as
modified or supplemented by other information so furnished) when taken as a
whole contains any material misstatement of fact or omits to state any material
fact necessary to make the statements therein, in the light of the circumstances
under which they were made, not misleading as of the date made or deemed made;
provided that, with respect to projected financial information, the Borrower
represents only that such information was prepared in good faith based on
assumptions believed to be reasonable at the time delivered.

Section 4.12. Labor Matters. There are no strikes, lockouts or slowdowns against
the Borrower or any of its Restricted Subsidiaries pending or, to the knowledge
of the Borrower, threatened that could reasonably be expected to have a Material
Adverse Effect. The hours worked by and payments made to employees of the
Borrower and its Restricted Subsidiaries have not been in violation of the Fair
Labor Standards Act or any other applicable law dealing with such matters to the
extent that such violation could reasonably be expected to have a Material
Adverse Effect.

Section 4.13. Capitalization. Schedule 4.13 lists as of the Effective Date,
(a) for the Borrower and each Subsidiary, its full legal name, its jurisdiction
of organization and its organizational identification number, (b) a correct and
complete list of the name and relationship to the Borrower of each Subsidiary of
the Borrower and whether such Subsidiary is an Unrestricted Subsidiary or a
Restricted Subsidiary, (c) for each Subsidiary, the number of shares of capital
stock or other Equity Interests outstanding and the owner(s) of such shares or
Equity Interests, (d) the type of entity of the Borrower and each of its
Subsidiaries and (e) with respect to each Sponsored Partnership, the Partnership
Interests owned by each Credit Party in such Sponsored Partnership.

 

PDC CREDIT AGREEMENT – Page 65



--------------------------------------------------------------------------------

Section 4.14. Margin Stock. Neither the Borrower nor any Restricted Subsidiary
is engaged principally, or as one of its important activities, in the business
of extending credit for the purpose of purchasing or carrying margin stock
(within the meaning of Regulation U issued by the Federal Reserve Board), and no
part of the proceeds of any Loan will be used to purchase or carry any margin
stock or to extend credit to others for the purpose of purchasing or carrying
margin stock.

Section 4.15. Oil and Gas Interests. Each Credit Party has good and defensible
title to all proved reserves included in the Direct Interests (for purposes of
this Section 4.15, “proved Direct Interests”) described in the most recent
Reserve Report provided to the Administrative Agent (other than such proved
reserves that have been subsequently disposed of in compliance with this
Agreement), free and clear of all Liens except Liens permitted pursuant to
Section 7.02. Each Sponsored Partnership has good and defensible title to all
proved reserves included in the Attributed Interests (for purposes of this
Section 4.15, “proved Attributed Interests”) described in the most recent
Reserve Report provided to the Administrative Agent (other than such proved
reserves that have been subsequently disposed of in compliance with this
Agreement), free and clear of all Liens except Liens permitted pursuant to
Section 7.02. All such proved Oil and Gas Interests are valid, subsisting, and
in full force and effect in all material respects, and all rentals, royalties,
and other amounts due and payable in respect thereof have been duly paid except
for such rentals, royalties and other amounts that are amounts being contested
in good faith by appropriate proceedings and for which the Borrower or the
applicable Restricted Subsidiary or Sponsored Partnership has set aside on its
books adequate reserves. Without regard to any consent or non-consent provisions
of any joint operating agreement covering any Credit Party’s proved Direct
Interests, or any Sponsored Partnership’s proved Attributed Interests, such
Credit Party’s share and such Sponsored Partnership’s share, as the case may be,
of (a) the costs for each proved Oil and Gas Interest described in the Reserve
Report (other than for such proved Oil and Gas Interests that have been
subsequently disposed of in compliance with this Agreement) is not materially
greater than the decimal fraction set forth in the Reserve Report, before and
after payout, as the case may be, and described therein by the respective
designations “working interests,” “WI,” “gross working interest,” “GWI,” or
similar terms (except in such cases where there is a corresponding increase in
the net revenue interest), and (b) production from, allocated to, or attributed
to each such proved Oil and Gas Interest is not materially less than the decimal
fraction set forth in the Reserve Report, before and after payout, as the case
may be, and described therein by the designations “net revenue interest,” “NRI,”
or similar terms. The wells drilled in respect of proved producing Oil and Gas
Interests described in the Reserve Report (other than wells drilled in respect
of such proved producing Oil and Gas Interests that have been subsequently
disposed of in compliance with this Agreement) (1) are capable of, and are
presently, either producing Hydrocarbons in commercially profitable quantities
or in the process of being worked over or enhanced, and the Credit Party or
Sponsored Partnership that owns such proved producing Oil and Gas Interests is
currently receiving payments for its share of production, with no funds in
respect of any thereof being presently held in suspense, other than any such
funds being held in suspense pending delivery of appropriate division orders,
and (2) have been drilled, bottomed, completed, and operated in compliance with
all applicable laws, in the case of clauses (1) and (2), except where any
failure to satisfy clause (1) or to comply with clause (2) would not have a
Material Adverse Effect, and no such well which is currently producing
Hydrocarbons is subject to any material penalty in production by reason of such
well having produced in excess of its allowable production.

 

PDC CREDIT AGREEMENT – Page 66



--------------------------------------------------------------------------------

Section 4.16. Insurance. The Borrower, each Restricted Subsidiary and each
Sponsored Partnership has (a) all insurance policies sufficient for the
compliance by each of them with all material laws, regulations and orders of any
Governmental Authority applicable to them or their respective Property and all
material agreements to which the Borrower, such Restricted Subsidiary or such
Sponsored Partnership is a party and (b) insurance coverage in such amounts and
against such risk (including, without limitation, public liability) that are
usually insured against by companies similarly situated and engaged in the same
or a similar business for the assets and operations of the Borrower, the
Restricted Subsidiaries and the Sponsored Partnerships. The Administrative Agent
and the Lenders have been named as additional insureds in respect of such
liability insurance policies and the Administrative Agent has been named as loss
payee with respect to property loss insurance.

Section 4.17. Solvency. After giving effect to the Transactions and any
contribution provisions contained in any Loan Document, the Credit Parties and
each of the Restricted Subsidiaries, taken as a whole, are Solvent.

Section 4.18. Maintenance of Properties. Except for such acts or failures to act
as could not be reasonably expected to have a Material Adverse Effect, the Oil
and Gas Interests (and Properties unitized therewith) of the Borrower, the
Restricted Subsidiaries and the Sponsored Partnerships have been maintained,
operated and developed in a good and workmanlike manner and in conformity with
all material laws, regulations and orders of any Governmental Authority
applicable to such Oil and Gas Interests and in conformity with the provisions
of all leases, subleases or other contracts comprising a part of the Oil and Gas
Interests and other contracts and agreements forming a part of the Oil and Gas
Interests of the Borrower, the Restricted Subsidiaries and the Sponsored
Partnerships. Specifically in connection with the foregoing, except for those as
could not be reasonably expected to have a Material Adverse Effect, (i) no Oil
and Gas Interest of the Borrower, any Restricted Subsidiary or any Sponsored
Partnerhsip is subject to having allowable production reduced below the full and
regular allowable (including the maximum permissible tolerance) because of any
overproduction (whether or not the same was permissible at the time) and
(ii) none of the wells comprising a part of the Oil and Gas Interests (or
Properties unitized therewith) of the Borrower, the Restricted Subsidiaries and
the Sponsored Partnerships is deviated from the vertical more than the maximum
permitted by Governmental Requirements, and such wells are, in fact, bottomed
under and are producing from, and the well bores are wholly within, the Oil and
Gas Interests (or in the case of wells located on Properties unitized therewith,
such unitized Properties) of the Borrower, the Restricted Subsidiaries and the
Sponsored Partnerships. The wells drilled in respect of proved producing Oil and
Gas Interests described in the Reserve Report (other than wells drilled in
respect of such proved producing Oil and Gas Interests that have been
subsequently Disposed of in accordance with the terms of this Agreement) are
capable of, and are presently, either producing Hydrocarbons in commercially
profitable quantities or in the process of being worked over or enhanced, and
the Credit Party that owns such proved producing Oil and Gas Interests is
currently receiving payments for its share of production, with no funds in
respect of any thereof being presently held in suspense, other than any such
funds being held in suspense pending delivery of appropriate division orders.
All pipelines, wells, gas processing plants, platforms and other material
improvements, fixtures and equipment owned in whole or in part by the Borrower,
any Restricted Subsidiary or any Sponsored Partnership that are necessary to
conduct normal operations are being maintained in a state adequate to conduct
normal operations, and with respect to such of the foregoing which are operated
by the Borrower or any Restricted Subsidiary, in a manner consistent with the
past practices of the Borrower and the Restricted Subsidiaries (other than those
the failure of which to maintain in accordance with this Section 4.18 could not
reasonably be expected to have a Material Adverse Effect).

 

PDC CREDIT AGREEMENT – Page 67



--------------------------------------------------------------------------------

Section 4.19. Marketing of Production. Except for contracts listed and in effect
on the Effective Date on Schedule 4.19, and thereafter either disclosed in
writing to the Administrative Agent or included in the most recently delivered
Reserve Report Certificate (with respect to all of which contracts the Borrower
represents that it or the Restricted Subsidiary party thereto is receiving a
price for all production sold thereunder which is computed substantially in
accordance with the terms of the relevant contract and is not having deliveries
curtailed substantially below the subject Property’s delivery capacity), no
material agreements exist which are not cancelable on 60 days’ notice or less
without penalty or detriment for the sale of production from Oil and Gas
Interests of the Borrower and the Restricted Subsidiaries (including, without
limitation, calls on or other rights to purchase, production, whether or not the
same are currently being exercised) that (a) pertain to the sale of production
at a fixed price and (b) have a maturity or expiry date of longer than six
(6) months from the Effective Date or the date of delivery of such Reserve
Report Certificate, as applicable.

Section 4.20. Swap Agreements. Schedule 4.20, as of the Effective Date, and
after the date hereof, each report required to be delivered by the Borrower
pursuant to Section 6.01(j), sets forth a true and complete list of all Swap
Agreements of the Borrower and each Restricted Subsidiary, the material terms
thereof (including the type, term, effective date, termination date and notional
amounts or volumes on a monthly basis and in the aggregate), all credit support
agreements relating thereto (including any margin required or supplied), the
counterparty to each such agreement and the notional amounts or volumes
allocated to (a) the Direct Interests and the Attributed Interests and (b) the
Other Attributed Interests.

Section 4.21. Security Interest in Collateral.

(a) The provisions of the Mortgages create legal and valid Liens on all the
Collateral described therein in favor of the Administrative Agent, for the
benefit of the Secured Parties, and when the Mortgages are filed in the
appropriate recording offices, each Mortgage shall constitute perfected and
continuing Liens on the Borrower’s and the Restricted Subsidiaries’ right, title
and interest in the Collateral described therein, securing the Obligations,
enforceable against the applicable Credit Party and all third parties, and
having priority over all other Liens on the Collateral except for Liens
permitted by Section 7.02.

(b) The Security Agreement creates legal and valid Liens on all the Collateral
described therein in favor of the Administrative Agent, for the benefit of the
Secured Parties, and when financing statements in appropriate form are filed in
the appropriate offices at any time and such other filings as are identified in
the Security Agreement have been completed, the Security Agreement shall
constitute perfected and continuing Liens on each Credit Parties’ right, title
and interest in the Collateral described therein, securing the Obligations,
enforceable against the applicable Credit Party and all third parties, and
having priority over all other Liens on the Collateral except for Liens
permitted by Section 7.02.

 

PDC CREDIT AGREEMENT – Page 68



--------------------------------------------------------------------------------

Section 4.22. Foreign Corrupt Practices. None of the Borrower, any Restricted
Subsidiary, or any Sponsored Partnership nor any director, officer, agent,
employee or Affiliate of the Borrower, any such Restricted Subsidiary or any
such Sponsored Partnership is aware of or has taken any action, directly or
indirectly, that would result in a material violation by such Persons of the
FCPA, including without limitation, making use of the mails or any means or
instrumentality of interstate commerce corruptly in furtherance of an offer,
payment, promise to pay or authorization of the payment of any money, or other
property, gift, promise to give, or authorization of the giving of anything of
value to any “foreign official” (as such term is defined in the FCPA) or any
foreign political party or official thereof or any candidate for foreign
political office, in contravention of the FCPA; and, the Credit Parties and
their Affiliates have conducted their business in material compliance with the
FCPA and have instituted and maintained policies and procedures designed to
ensure, and which are reasonably expected to continue to ensure, continued
compliance therewith.

Section 4.23. OFAC. None of the Borrower, any Restricted Subsidiary or any
Sponsored Partnership, nor any director, officer, agent, employee or Affiliate
of the Borrower, any such Restricted Subsidiary or any such Sponsored
Partnership is currently subject to any material U.S. sanctions administered by
OFAC, and the Borrower will not directly or indirectly use the proceeds from the
Loans or lend, contribute or otherwise make available such proceeds to any
Subsidiary, Affiliate, joint venture partner or other Person, for the purpose of
financing the activities of any Person currently subject to any U.S. sanctions
administered by OFAC.

Article V

Conditions

Section 5.01. Effective Date. The obligations of the Lenders and Lender
Counterparties to continue the Original Loans and the Existing Swap Agreements
and the obligations of the Lenders to make Loans and of the Issuing Bank to
permit the Existing Letters of Credit to remain outstanding and to issue Letters
of Credit hereunder shall not become effective until the date on which each of
the following conditions is satisfied (or waived in accordance with
Section 11.02):

(a) The Administrative Agent (or its counsel) shall have received (i) from each
party hereto either (A) a counterpart of this Agreement signed on behalf of such
party or (B) written evidence satisfactory to the Administrative Agent (which
may include telecopy or electronic transmission of a signed signature page of
this Agreement) that such party has signed a counterpart of this Agreement and
(ii) duly executed copies of the Loan Documents and such other certificates,
documents, instruments and agreements as the Administrative Agent shall
reasonably request in connection with the transactions contemplated by this
Agreement and the other Loan Documents.

 

PDC CREDIT AGREEMENT – Page 69



--------------------------------------------------------------------------------

(b) The Administrative Agent shall have received a favorable written opinion
(addressed to the Administrative Agent and the Lenders and dated the Effective
Date) of (i) Andrews & Kurth LLP, counsel for the Credit Parties, substantially
in the form of Exhibit B and (ii) local counsel for the Credit Parties in West
Virginia, Nevada and Colorado, in form and substance satisfactory to the
Administrative Agent, and, in each case, covering such other matters relating to
the Credit Parties, this Agreement or the Transactions as the Majority Lenders
shall reasonably request. The Credit Parties hereby request such counsels to
deliver such opinions.

(c) The Administrative Agent shall have received such documents and certificates
as the Administrative Agent or its counsel may reasonably request relating to
the organization, existence and good standing of each Credit Party, the
authorization of the Transactions and any other legal matters relating to the
Credit Parties, this Agreement or the Transactions, all in form and substance
satisfactory to the Administrative Agent and its counsel.

(d) The Administrative Agent shall have received a certificate, dated the
Effective Date and signed by a Responsible Officer of the Borrower certifying
(i) that no Default has occurred and is continuing, (ii) that the
representations and warranties contained in this Agreement and the other Loan
Documents are true and correct as of such date and (iii) any other factual
maters as may be reasonably requested by the Administrative Agent.

(e) The Administrative Agent, the Lenders and J.P. Morgan Securities LLC shall
have received all fees and other amounts due and payable on or prior to the
Effective Date, and, to the extent invoiced, reimbursement or payment of all
out-of-pocket expenses required to be reimbursed or paid by the Borrower
hereunder, including all fees, expenses and disbursements of counsel for the
Administrative Agent to the extent invoiced on or prior to the Effective Date,
together with such additional amounts as shall constitute such counsel’s
reasonable estimate of expenses and disbursements to be incurred by such counsel
in connection with the recording and filing of Mortgages (and/or Mortgage
amendments) and financing statements; provided, that, such estimate shall not
thereafter preclude further settling of accounts between the Borrower and the
Administrative Agent.

(f) The Administrative Agent shall have received the results of a Lien search,
in form and substance reasonably satisfactory thereto, made against the Credit
Parties under the Uniform Commercial Code (or applicable judicial docket) as in
effect in each jurisdiction in which filings or recordations under the Uniform
Commercial Code should be made to evidence or perfect security interests in all
assets of such Credit Party, indicating among other things that the assets of
each such Credit Party are free and clear of any Lien (except for Liens
permitted by Section 7.02 or discharged on or prior to the Effective Date
pursuant to a pay-off letter or other documentation satisfactory to the
Administrative Agent).

(g) The Administrative Agent shall have received the Security Agreement, duly
executed and delivered by the appropriate Credit Parties, together with such
other assignments, conveyances, amendments (other than, for the avoidance of
doubt, any Mortgages or Mortgage amendments required to be delivered pursuant to
the last sentence of Section 6.11), agreements and other writings, including,
without limitation, UCC-1 financing statements and control agreements, creating
Liens prior and superior in right to any other Person, subject to the Liens
permitted under Section 7.02, in all or substantially all of the assets of each
Credit Party, including all of the Equity Interests of each Restricted
Subsidiary and Sponsored Partnership now or hereafter owned by Borrower or any
Restricted Subsidiary.

 

PDC CREDIT AGREEMENT – Page 70



--------------------------------------------------------------------------------

(h) The Administrative Agent shall have received promissory notes duly executed
by the Borrower for each Lender that has requested the delivery of a promissory
note pursuant to and in accordance with Section 2.09(e).

(i) The Administrative Agent shall have received evidence of insurance coverage
in form, scope, and substance reasonably satisfactory to the Administrative
Agent and otherwise in compliance with the terms of Section 6.05.

(j) In the event that any Loans are made on the Effective Date, the
Administrative Agent shall have received a Borrowing Request acceptable to the
Administrative Agent and in accordance with Section 2.05 setting forth the Loans
requested by the Borrower on the Effective Date, the Type and amount of each
Loan and the accounts to which such Loans are to be funded.

(k) If the initial Borrowing includes the issuance of a Letter of Credit, the
Administrative Agent shall have received a written request in accordance with
Section 2.06 of this Agreement.

(l) The Administrative Agent shall have received such financing statements
(including, without limitation, the financing statements referenced in
subclause (g) above) as Administrative Agent shall specify to fully evidence and
perfect all Liens contemplated by the Loan Documents, all of which shall be
filed of record in such jurisdictions as the Administrative Agent shall require
in its sole discretion.

(m) Each Credit Party shall have obtained all approvals required from any
Governmental Authority and all consents of other Persons, in each case that are
necessary or advisable in connection with the Transactions and each of the
foregoing shall be in full force and effect and in form and substance reasonably
satisfactory to the Administrative Agent. All applicable waiting periods shall
have expired without any action being taken or threatened by any competent
authority which would restrain, prevent or otherwise impose adverse conditions
on the transactions contemplated by the Loan Documents or the financing thereof
and no action, request for stay, petition for review or rehearing,
reconsideration, or appeal with respect to any of the foregoing shall be
pending, and the time for any applicable agency to take action to set aside its
consent on its own motion shall have expired.

(n) There shall not exist any action, suit, investigation, litigation or
proceeding or other legal or regulatory developments, pending or threatened in
any court or before any arbitrator or Governmental Authority that, in the
reasonable opinion of Administrative Agent, singly or in the aggregate,
materially impairs the Transactions, the financing thereof or any of the other
transactions contemplated by the Loan Documents or that could reasonably be
expected to result in a Material Adverse Effect.

(o) All partnership, corporate and other proceedings taken or to be taken in
connection with the Transactions and all documents incidental thereto shall be
reasonably satisfactory in form and substance to Administrative Agent and its
counsel, and Administrative Agent and such counsel shall have received all such
counterpart originals or certified copies of such documents as Administrative
Agent may reasonably request.

 

PDC CREDIT AGREEMENT – Page 71



--------------------------------------------------------------------------------

(p) The Administrative Agent and the Lenders shall have received the Initial
Reserve Report, the Projections and all of the financial statements described in
Section 4.04(a).

(q) The Administrative Agent shall have received such other instruments and
documents incidental and appropriate to the transactions provided for herein as
the Administrative Agent or their special counsel may reasonably request prior
to the Effective Date, and all such documents shall be in form and substance
satisfactory to the Administrative Agent.

The Administrative Agent shall notify the Borrower and the Lenders of the
Effective Date, and such notice shall be conclusive and binding. Notwithstanding
the foregoing, the obligations of the Lenders to continue the Original Loans and
the Existing Swap Agreements and the obligations of the Lenders to make Loans
and of the Issuing Bank to permit the Existing Letters of Credit to remain
outstanding and to issue Letters of Credit hereunder shall not become effective
unless each of the foregoing conditions is satisfied (or waived pursuant to
Section 11.02) at or prior to 3:00 p.m. on May 21, 2013 (and, in the event such
conditions are not so satisfied or waived, the Aggregate Commitment shall
terminate at such time).

Section 5.02. Each Credit Event. The obligation of each Lender to make a Loan on
the occasion of any Borrowing, and of the Issuing Bank to issue, amend, renew or
extend any Letter of Credit, is subject to the satisfaction of the following
conditions:

(a) The representations and warranties of each Credit Party set forth in this
Agreement and the other Loan Documents shall be true and correct on and as of
the date of such Borrowing or the date of issuance, amendment, renewal or
extension of such Letter of Credit, as applicable except to the extent that such
representations and warranties specifically refer to an earlier date, in which
case they shall be true and correct as of such earlier date.

(b) At the time of and immediately after giving effect to such Borrowing or the
issuance, amendment, renewal or extension of such Letter of Credit, as
applicable, no Default shall have occurred and be continuing.

(c) At the time of and immediately after giving effect to such Borrowing or the
issuance, amendment, renewal or extension of such Letter of Credit, as
applicable, no Borrowing Base Deficiency exists or would be caused thereby.

Each Borrowing and each issuance, amendment, renewal or extension of a Letter of
Credit shall be deemed to constitute a representation and warranty by the
Borrower on the date thereof as to the matters specified in paragraphs (a),
(b) and (c) of this Section.

 

PDC CREDIT AGREEMENT – Page 72



--------------------------------------------------------------------------------

Article VI

Affirmative Covenants

Until the Aggregate Commitment has expired or been terminated and the principal
of and interest on each Loan and all fees payable hereunder shall have been paid
in full and all Letters of Credit shall have expired or terminated and all LC
Disbursements shall have been reimbursed, each Credit Party covenants and agrees
with the Lenders that:

Section 6.01. Financial Statements; Other Information. The Borrower will furnish
to the Administrative Agent and each Lender:

(a) within 90 days after the end of each fiscal year of the Borrower, the
audited consolidated balance sheet and related statements of operations,
stockholders’ equity and cash flows of the Borrower and its Consolidated
Subsidiaries as of the end of and for such year, setting forth in each case in
comparative form the figures for the previous fiscal year, all reported on by
PricewaterhouseCoopers L.L.P. or other independent public accountants reasonably
acceptable to Administrative Agent (without a “going concern” or like
qualification or exception and without any qualification or exception as to the
scope of such audit) to the effect that such consolidated financial statements
present fairly in all material respects the financial condition and results of
operations of the Borrower and its Consolidated Subsidiaries on a consolidated
basis in accordance with GAAP consistently applied;

(b) within 45 days after the end of each fiscal quarter of the Borrower, the
consolidated balance sheet and related statements of operations, stockholders’
equity and cash flows of the Borrower and its Consolidated Subsidiaries as of
the end of and for such fiscal quarter and the then elapsed portion of the
fiscal year, setting forth in each case in comparative form the figures for the
corresponding period or periods of (or, in the case of the balance sheet, as of
the end of) the previous fiscal year, all certified by one of its Financial
Officers as presenting fairly in all material respects the financial condition
and results of operations of the Borrower and its Consolidated Subsidiaries on a
consolidated basis in accordance with GAAP consistently applied, subject to
normal year-end audit adjustments and the absence of footnotes;

(c) concurrently with any delivery of financial statements under clause (a) or
(b) above, a certificate in a form reasonably acceptable to Administrative Agent
signed by a Financial Officer of the Borrower (i) certifying as to whether a
Default has occurred and, if a Default has occurred, specifying the details
thereof and any action taken or proposed to be taken with respect thereto,
(ii) setting forth reasonably detailed calculations in a form reasonably
acceptable to the Administrative Agent demonstrating compliance with clauses
(A) and (B) of Section 7.05(a), (iii) setting forth, in a form reasonably
acceptable to the Administrative Agent, the aggregate net amount of all unpaid
holdback or reimbursement obligations of the Sponsored Partnerships to the
Credit Parties with respect to all Allocated Partnership Volumes, taken as a
whole, in the event such aggregate amount exceeds $5,000,000 as of the last day
of any fiscal year of the Borrower with respect to the financial statements
delivered under clause (a) above and as of the last day of any fiscal quarter of
the Borrower with respect to the financial statements delivered under clause
(b) above, (iv) setting forth reasonably detailed calculations demonstrating
compliance with Section 7.11, and (v) if any change in GAAP or in the
application thereof would result in a material change in the preparation or
presentation of the financial statements under clause (a) or (b) above since the
date of the audited financial statements referred to in Section 4.04, a
description of the effect of such change on the financial statements
accompanying such certificate;

 

PDC CREDIT AGREEMENT – Page 73



--------------------------------------------------------------------------------

(d) if, at any time, all of the Consolidated Subsidiaries of the Borrower (other
than PDC Eastern and any of its Subsidiaries) are not Consolidated Restricted
Subsidiaries, then concurrently with any delivery of financial statements under
Section 6.01(a) or Section 6.01(b), a certificate of a Financial Officer setting
forth consolidating spreadsheets that show all Consolidated Unrestricted
Subsidiaries and the eliminating entries, in such form as would be presentable
to the auditors of the Borrower.

(e) promptly after the same become publicly available, copies of all periodic
and other reports, proxy statements and other materials filed by the Borrower or
any Restricted Subsidiary with the Securities and Exchange Commission, or any
Governmental Authority succeeding to any or all of the functions of said
Commission, or with any national securities exchange, or distributed by the
Borrower to its shareholders generally, as the case may be;

(f) for any Sponsored Partnership, upon the written request (or the verbal
request confirmed in writing within ten days of such verbal request) of the
Administrative Agent, (A) copies of any tax returns which such Sponsored
Partnership has sent to or filed with the Internal Revenue Service, and (B) the
audited consolidated balance sheet and related statements of operations,
partners’ equity and cash flows of such Sponsored Partnership as of the end of
any fiscal year, setting forth in each case in comparative form the figures for
the previous fiscal year, as reported on by PricewaterhouseCoopers L.L.P. or
other independent public accountants reasonably acceptable to the Administrative
Agent (without a “going concern” or like qualification or exception and without
any qualification or exception as to the scope of such audit) to the effect that
such financial statements present fairly in all material respects the financial
condition and results of operations of such Sponsored Partnership on a basis in
accordance with GAAP consistently applied;

(g) if requested by the Administrative Agent for such fiscal quarter, as soon as
possible and in any event within 30 days of the end of each fiscal quarter of
the Borrower, a schedule of all cash receipts and other payments received by any
Credit Party with respect to any Direct Interests and by any Sponsored
Partnership with respect to any Attributed Interests;

(h) concurrently with any delivery of financial statements under clauses (a) or
(b) above, a report setting forth, for each calendar month during the then
current fiscal year to date, the aggregate volume of production and sales
attributable to production (and the prices at which such sales were made and the
revenues derived from such sales) for each such calendar month from the Direct
Interests of each Credit Party and the Attributed Interests of each Sponsored
Partnership, taken as a whole, and setting forth the related ad valorem,
severance and production taxes and lease operating expenses attributable thereto
and incurred for each such calendar month.

(i) as soon as possible and in any event within 15 days after the execution
thereof, copies of (i) any amendment to any Material Sales Contract to which the
Borrower or any Restricted Subsidiary is a party, and (ii) any Material Sales
Contract executed and delivered after the date hereof to which the Borrower or
any Restricted Subsidiary is a party;

 

PDC CREDIT AGREEMENT – Page 74



--------------------------------------------------------------------------------

(j) concurrently with the delivery of any Reserve Report pursuant to
Section 6.10, a report, in reasonable detail, setting forth a true and complete
list of all Swap Agreements of the Borrower and each Restricted Subsidiary, the
material terms thereof (including the type, term, effective date, termination
date and notional amounts or volumes on a monthly basis and in the aggregate),
any new credit support agreements relating thereto not listed on Schedule 4.20
(including any margin required or supplied), the counterparty to each such
agreement and the notional amounts or volumes allocated to (i) the Direct
Interests and the Attributed Interests and (ii) the Other Attributed Interests.

(k) within ten (10) Business Days of renewal or promptly upon the Administrative
Agent’s request, one or more certificates of insurance coverage from the
Borrower’s insurance broker or insurers with respect to the insurance required
by Section 6.05, in form and substance reasonably satisfactory to the
Administrative Agent, and, if requested by the Administrative Agent or any
Lender, copies of the applicable policies.

(l) concurrently with the delivery of any Reserve Report pursuant to
Section 6.10, a copy of the plan and forecast (including a projected
consolidated and consolidating balance sheet, income statement and funds flow
statement) of the Borrower for each fiscal quarter for the forthcoming four
quarter period in form reasonably satisfactory to the Administrative Agent.

(m) promptly after receipt, a copy of any notice of default received from any
holder or holders of any Senior Notes or any trustee or agent on its or their
behalf, to the extent such notice has not otherwise been delivered to the
Administrative Agent hereunder.

(n) in the event any Credit Party intends to issue Senior Notes or refinance any
existing Senior Notes with the proceeds of any Permitted Refinancing, prior
written notice of the intended offering of such Senior Notes or such Permitted
Refinancing, the amount thereof, and the anticipated date of closing, and upon
request of the Administrative Agent or any Lender, copies of the preliminary
offering memorandum (if any) and the final offering memorandum (if any) relating
to such Senior Notes or Permitted Refinancing, as the case may be.

(o) promptly, but in any event within five (5) Business Days after the execution
thereof, copies of any material amendment, modification or supplement to the
certificate or articles of incorporation, by-laws, any preferred stock
designation or any other Organizational Document of the Borrower or any
Restricted Subsidiary.

(p) if requested by the Administrative Agent, as soon as possible and in any
event within 30 days of such request, copies of the Organizational Documents of
any one or more of the Sponsored Partnerships as specified by the Administrative
Agent in such request; and

(q) promptly following any request therefor, such other information regarding
the operations, business affairs and financial condition of any Credit Party, or
compliance with the terms of this Agreement, as the Administrative Agent or any
Lender may reasonably request.

Section 6.02. Notices of Material Events. The Borrower will furnish to the
Administrative Agent and each Lender prompt written notice of the following:

(a) as soon as possible, but in any event within 5 days of obtaining knowledge
thereof, the occurrence of any Default;

 

PDC CREDIT AGREEMENT – Page 75



--------------------------------------------------------------------------------

(b) as soon as possible, but in any event within 30 days after the filing or
commencement of any action, suit or proceeding by or before any arbitrator or
Governmental Authority against or affecting any Credit Party or any Affiliate
thereof that, if adversely determined, could reasonably be expected to result in
a Material Adverse Effect;

(c) as soon as possible, but in any event within 30 days after the occurrence of
any ERISA Event that, alone or together with any other ERISA Events that have
occurred, could reasonably be expected to result in liability of the Borrower
and the Restricted Subsidiaries in an aggregate amount exceeding $1,000,000;

(d) as soon as possible, but in any event within 30 days after any notice or
claim to the effect that any Credit Party is or may be liable to any Person as a
result of the release by any Credit Party, or any other Person of any Hazardous
Material into the environment, which could reasonably be expected to have a
Material Adverse Effect;

(e) as soon as possible, but in any event within 30 days after any notice
alleging any violation of any Environmental Law by any Credit Party, which could
reasonably be expected to have a Material Adverse Effect;

(f) as soon as possible, but in any event within 30 days after the occurrence of
any breach or default under, or repudiation or termination of, any Material
Sales Contract, which could reasonably be expected to have a Material Adverse
Effect;

(g) as soon as possible, but in any event within 30 days after the receipt by
the Borrower or any Restricted Subsidiary of any management letter or comparable
analysis prepared by the auditors for the Borrower or any such Restricted
Subsidiary; and

(h) as soon as possible, but in any event within 30 days after any other
development that results in, or could reasonably be expected to result in, a
Material Adverse Effect.

Each notice delivered under this Section shall be accompanied by a statement of
a Responsible Officer of the Borrower setting forth the details of the event or
development requiring such notice and any action taken or proposed to be taken
with respect thereto.

Section 6.03. Existence; Conduct of Business. The Borrower will, and will cause
each Restricted Subsidiary and each Sponsored Partnership to, do or cause to be
done all things necessary to preserve, renew and keep in full force and effect
its legal existence and the rights, licenses, permits, privileges and franchises
material to the conduct of its business; provided that the foregoing shall not
prohibit any merger, consolidation, liquidation or dissolution permitted under
Section 7.03, nor shall the Borrower, any Restricted Subsidiary or any Sponsored
Partnership be required to preserve any right or franchise unrelated to the
Borrowing Base Properties if the Borrower, such Restricted Subsidiary or such
Sponsored Partnership determines that the preservation thereof is no longer
desirable in the conduct of its business and that the loss thereof is not
adverse in any material respect to the Administrative Agent or any Lender.

 

PDC CREDIT AGREEMENT – Page 76



--------------------------------------------------------------------------------

Section 6.04. Payment of Obligations. The Borrower will, and will cause each
Restricted Subsidiary and each Sponsored Partnership to, pay its obligations,
including Tax liabilities, that, if not paid, could result in a Material Adverse
Effect before the same shall become delinquent or in default, except where
(a) the validity or amount thereof is being contested in good faith by
appropriate proceedings, (b) the Borrower, such Restricted Subsidiary or such
Sponsored Partnership, as applicable, has set aside on its books adequate
reserves with respect thereto in accordance with GAAP and (c) the failure to
make payment pending such contest could not reasonably be expected to result in
a Material Adverse Effect.

Section 6.05. Insurance. The Borrower will, and will cause each Restricted
Subsidiary and each Sponsored Partnership and use commercially reasonable
efforts to cause each operator of Borrowing Base Properties to maintain, with
financially sound and reputable insurance companies, insurance in such amounts
and against such risks as are customarily maintained by companies engaged in the
same or similar businesses operating in the same or similar locations. Upon
request of the Administrative Agent, the Borrower will furnish or cause to be
furnished to the Administrative Agent from time to time a summary of the
respective insurance coverage of the Borrower, its Restricted Subsidiaries and
the Sponsored Partnerships in form and substance reasonably satisfactory to the
Administrative Agent, and, if requested, will furnish the Administrative Agent
copies of the applicable policies. Upon demand by Administrative Agent, the
Borrower will cause any insurance policies covering any such property to be
endorsed (a) to provide that such policies may not be cancelled, reduced or
affected in any manner for any reason without fifteen (15) days prior notice to
Administrative Agent, (b) to include the Administrative Agent as loss payee with
respect to all property/casualty policies and additional insured with respect to
all liability policies and (c) to provide for such other matters as the Lenders
may reasonably require.

Section 6.06. Operation and Maintenance of Properties. The Borrower at its sole
expense will, and will cause each Restricted Subsidiary and each Sponsored
Partnership (with respect to Attributed Interests) to:

(a) operate its Oil and Gas Interests and other material Properties or cause
such Oil and Gas Interests and other material Properties to be operated in a
careful and efficient manner in accordance with the practices of the industry
and in compliance with all applicable contracts and agreements and in compliance
with all Governmental Requirements, including, without limitation, applicable
pro ration requirements and Environmental Laws, and all applicable laws, rules
and regulations of every other Governmental Authority from time to time
constituted to regulate the development and operation of its Oil and Gas
Interests and the production and sale of Hydrocarbons and other minerals
therefrom, except, in each case, where the failure to comply could not
reasonably be expected to have a Material Adverse Effect;

(b) keep and maintain all Property to the conduct of its business in good
working order and condition (ordinary wear and tear excepted); preserve,
maintain and keep in good repair, working order and efficiency (ordinary wear
and tear and obsolescence excepted) all of its Oil and Gas Interests and other
Properties, including, without limitation, all equipment, machinery and
facilities, except where the failure to so keep, preserve and maintain could not
reasonably be expected to have a Material Adverse Effect;

(c) promptly pay and discharge, or make reasonable and customary efforts to
cause to be paid and discharged, all delay rentals, royalties, expenses and
indebtedness accruing under the leases or other agreements affecting or
pertaining to its Oil and Gas Interests and will do all other things necessary
to keep materially unimpaired its rights with respect thereto and prevent any
forfeiture thereof or default thereunder, except, in each case, where the
failure to comply could not reasonably be expected to have a Material Adverse
Effect;

 

PDC CREDIT AGREEMENT – Page 77



--------------------------------------------------------------------------------

(d) promptly perform, or make reasonable and customary efforts to cause to be
performed, in accordance with industry standards, the obligations required by
each and all of the assignments, deeds, leases, sub-leases, contracts and
agreements affecting its interests in its Oil and Gas Interests and other
material Properties, except, in each case, where the failure to comply could not
reasonably be expected to have a Material Adverse Effect;

(e) operate its Oil and Gas Interests and other material Properties or cause or
make reasonable and customary efforts to cause such Oil and Gas Interests and
other material Properties to be operated substantially in accordance with the
practices of the industry and in material compliance with all applicable
contracts and agreements and in compliance in all material respects with all
Governmental Requirements; and

(f) to the extent that a Credit Party is not the operator of any Property, the
Borrower shall use reasonable efforts to cause the operator to comply with this
Section 6.06.

Section 6.07. Books and Records; Inspection Rights. The Borrower will, and will
cause each Restricted Subsidiary and each Sponsored Partnership to, keep proper
books of record and account in which full, true and correct entries are made of
all dealings and transactions in relation to its business and activities. The
Borrower will, and will cause each Restricted Subsidiary and each Sponsored
Partnership to, permit any representatives designated by the Administrative
Agent or any Lender, upon reasonable prior notice, to visit and inspect its
properties, to examine and make extracts from its books and records, and to
discuss its affairs, finances and condition with its officers and independent
accountants, all at such reasonable times and as often as reasonably requested;
provided that so long as no Default exists, such visits and inspections shall
not be more frequent than once in any period of 12 consecutive calendar months
without the prior consent or request of the Borrower.

Section 6.08. Compliance with Laws. The Borrower will, and will cause each
Restricted Subsidiary and each Sponsored Partnership to, comply with all laws,
rules, regulations and orders of any Governmental Authority applicable to it or
its Property, except where the failure to do so, individually or in the
aggregate, could not reasonably be expected to result in a Material Adverse
Effect.

Section 6.09. Use of Proceeds and Letters of Credit. The proceeds of the Loans
will be used only to (a) pay the fees, expenses and transaction costs of the
Transactions, (b) make purchases of outstanding Equity Interests in Sponsored
Partnerships to the extent permitted under Section 7.04(b), (c) make investments
in the Equity Interests of PDC Mountaineer to the extent permitted under
Section 7.04(k), (d) make investments consisting of loans to the Marcellus JV
Investor Partner to the extent permitted under Section 7.04(l), (e) retire,
redeem, defease, repurchase, settle or prepay the Senior Notes to the extent
permitted under Section 7.13 and (f) finance the working capital needs of the
Borrower, including capital expenditures, and for general corporate purposes of
the Borrower and the Guarantors, in the ordinary course of business, including
the exploration, acquisition and development of Oil and Gas Interests. No part
of the proceeds of any Loan and no Letter of Credit will be used, whether
directly or indirectly, for any purpose that entails a violation of any of the
Regulations of the Board, including Regulations T, U and X. Letters of Credit
will be issued only to support general corporate purposes of the Borrower and
the Restricted Subsidiaries.

 

PDC CREDIT AGREEMENT – Page 78



--------------------------------------------------------------------------------

Section 6.10. Reserve Reports.

(a) On or before April 1 and October 1 of each year, commencing October 1, 2013,
the Borrower shall furnish to the Administrative Agent and the Lenders a Reserve
Report evaluating the Direct Interests of the Borrower and the other Credit
Parties and the Attributed Interests of the Sponsored Partnerships, in each
case, as of the immediately preceding December 31 and June 30. The Reserve
Report as of December 31 of each year shall be prepared by one or more Approved
Petroleum Engineers. The Reserve Report as of June 30 of each year shall be
prepared either by Approved Petroleum Engineers or by Borrower’s internal
reserve engineering staff, which shall certify such Reserve Report to be true
and accurate and to have been prepared in accordance with the procedures used in
the immediately preceding December 31 Reserve Report.

(b) In the event of an Interim Redetermination, the Borrower shall furnish to
the Administrative Agent and the Lenders a Reserve Report prepared by Borrower’s
internal reserve engineering staff, which shall certify such Reserve Report to
be true and accurate and to have been prepared in accordance with the procedures
used in the immediately preceding December 31 Reserve Report. For any Interim
Redetermination requested by the Administrative Agent or the Borrower pursuant
to Section 3.02, the Borrower shall provide such Reserve Report with an “as of”
date as required by the Administrative Agent as soon as possible, but in no
event later than 30 days following the receipt of such request.

(c) With the delivery of each Reserve Report, the Borrower shall provide to the
Administrative Agent and the Lenders a Reserve Report Certificate from a
Responsible Officer certifying that: (i) the information contained in the
Reserve Report and any other information delivered in connection therewith is
true and correct, (ii) the Borrower or any of the Restricted Subsidiaries owns
good and defensible title to the Direct Interests and the Sponsored Partnerships
owns good and defensible title to the Attributed Interests, in each case,
evaluated in such Reserve Report and such Properties are free of all Liens
except for Liens permitted by Section 7.02, (iii) none of the Direct Interests
of the Borrower and the Restricted Subsidiaries or the Attributed Interests of
the Sponsored Partnerships, in each case, evaluated in the immediately preceding
Reserve Report have been sold since the date of the last Borrowing Base
redetermination except as set forth on an exhibit to the certificate, which
certificate shall list all of such Oil and Gas Interests that have been sold and
in such detail as reasonably required by the Administrative Agent, (iv) attached
to the certificate is a list of all marketing agreements entered into subsequent
to the later of the date hereof or the most recently delivered Reserve Report
Certificate which the Borrower could reasonably be expected to have been
obligated to list on Schedule 4.19 had such agreement been in effect on the date
hereof, (v) attached thereto is a schedule of the Oil and Gas Interests
evaluated by such Reserve Report that are Mortgaged Properties and demonstrating
the percentage of the total Engineered Value of the Oil and Gas Interests that
the total Engineered Value of such Mortgaged Properties represent and
(vi) attached thereto is a schedule setting forth the portion of the Oil and Gas
Interests evaluated by such Reserve Report that are Attributed Interests.

 

PDC CREDIT AGREEMENT – Page 79



--------------------------------------------------------------------------------

Section 6.11. Mortgages and Other Security. In connection with each
Redetermination of the Borrowing Base, the Borrower shall review the Reserve
Report delivered in connection therewith and the list of current Mortgaged
Properties (as described in Section 6.10(c)) to ascertain whether the Mortgaged
Properties represent at least 80% of the total Engineered Value of the Direct
Interests included in the Borrowing Base Properties evaluated in such Reserve
Report after giving effect to exploration and production activities,
acquisitions, dispositions and production. In the event that the Mortgaged
Properties do not represent at least 80% of such total Engineered Value, then
the Borrower shall, and shall cause its Restricted Subsidiaries to, grant,
within thirty (30) days of delivery of the certificate required under
Section 6.10(c), to the Administrative Agent as security for the Obligations a
first-priority Lien interest (subject to Liens that are permitted by
Section 7.02 to have priority over the Administrative Agent’s Lien) on
additional Direct Interests not already subject to a Lien of the Security
Instruments such that after giving effect thereto, the Mortgaged Properties will
represent at least 80% of such total Engineered Value. All such Liens will be
created and perfected by and in accordance with the provisions of deeds of
trust, security agreements and financing statements or other Security
Instruments, all in form and substance reasonably satisfactory to the
Administrative Agent and in sufficient executed (and acknowledged where
necessary or appropriate) counterparts for recording purposes. In addition,
promptly after entering into any such agreement, the Credit Parties shall, and
shall cause each of its Restricted Subsidiaries to (i) execute and deliver to
the Administrative Agent, for the benefit of the Secured Parties, collateral
assignments of all gathering, handling, storing, processing, transportation,
supply, pipeline, marketing, operating or services agreement with any Affiliate
that is not a Credit Party (other than PDC Mountaineer or any of its
Subsidiaries), and (ii) cause each such Affiliate to execute and deliver a
consent acknowledging such collateral assignments, in each case, in form and
substance satisfactory to the Administrative Agent. Within sixty (60) days after
the Effective Date (or such longer time as acceptable to the Administrative
Agent in its sole discretion), the Borrower agrees to execute and deliver, or
cause to be executed and delivered, such amendments to, or amendment and
restatements of, the Mortgages, in form and substance reasonably satisfactory to
the Administrative Agent, as the Administrative Agent may reasonably require in
connection with the Transactions.

Section 6.12. Title Data.

(a) Within 30 days after the delivery to the Administrative Agent and the
Lenders of each Reserve Report required by Section 6.10, the Borrower will
deliver title information in form and substance acceptable to the Administrative
Agent covering enough of the Borrowing Base Properties evaluated by such Reserve
Report that were not included in the immediately preceding Reserve Report so
that the Administrative Agent shall have received, together with title
information previously delivered to the Administrative Agent, satisfactory title
information on at least (i) 80% of the total Engineered Value of the Direct
Interests included in the Borrowing Base Properties that are required to be
subject to a Mortgage pursuant to Section 6.11 and (ii) from and after
November 1, 2013, 80% of the total Engineered Value of the Direct Interests
included in the Borrowing Base Properties that are classified as proved
developed nonproducing reserves and proved developed producing reserves
evaluated by such Reserve Report.

 

PDC CREDIT AGREEMENT – Page 80



--------------------------------------------------------------------------------

(b) If title information for additional Properties has been provided under
Section 6.12(a), the Borrower shall, within 60 days of notice from the
Administrative Agent that title defects or exceptions exist with respect to such
additional Properties that are not permitted by Section 7.02, either (i) cure
any such title defects or exceptions (including defects or exceptions as to
priority), (ii) substitute acceptable Mortgaged Properties with no title defects
or exceptions (other than Liens which are permitted by Section 7.02) having an
equivalent value or (iii) deliver title information in form and substance
reasonably acceptable to the Administrative Agent so that the Administrative
Agent shall have received, together with title information previously delivered
to the Administrative Agent, satisfactory title information to comply with
clause (a) above.

(c) If any title defect or exception identified by the Administrative Agent
pursuant to a notice to the Borrower as described in Section 6.12(b) cannot be
cured or the Borrower does not substitute acceptable Mortgaged Properties or the
Borrower does not comply with the requirement to provide acceptable title
information provided for in clause (a) above, in each case within the 60-day
period described in Section 6.12(b), such default shall not be a Default, but
instead the Administrative Agent and/or the Required Lenders shall have the
right to exercise the remedy described in the immediately succeeding sentence in
their sole discretion from time to time, and any failure to so exercise such
remedy at any time shall not be a waiver as to any future exercise of such
remedy by the Administrative Agent or the Lenders. To the extent that the
Administrative Agent or the Required Lenders are not satisfied with title to any
Mortgaged Property after the 60-day period described in Section 6.12(b) has
elapsed, such Mortgaged Property shall not count towards the title requirement
provided for in clause (a) above and shall be deemed not to have been included
in the most recently delivered Reserve Report, and the Administrative Agent may
send a notice to the Borrower and the Lenders that the then outstanding
Borrowing Base shall be reduced by an amount as determined by the Required
Lenders to cause the Borrower to be in compliance with the requirement to
provide satisfactory title information on the value of the Direct Interests
included in the Borrowing Base Properties evaluated by the most recently
delivered Reserve Report as required in clause (a) above. This new Borrowing
Base shall become effective immediately after receipt of such notice.

Section 6.13. Swap Agreements. Upon the request of the Majority Lenders, the
Borrower and each Restricted Subsidiary shall take all actions necessary to
cause all of its right, title and interest in each Swap Agreement to which it is
a party to be collaterally assigned to the Administrative Agent, for the benefit
of the Secured Parties, and shall, if requested by the Administrative Agent or
the Majority Lenders, use its commercially reasonable efforts to cause each such
agreement or contract to (a) expressly permit such assignment and (b) upon the
occurrence of any default or event of default under such agreement or contract,
(i) to permit the Lenders to cure such default or event of default and assume
the obligations of such Credit Party under such agreement or contract and
(ii) to prohibit the termination of such agreement or contract by the
counterparty thereto if the Lenders assume the obligations of such Credit Party
under such agreement or contract and the Lenders take the actions required under
the foregoing clause (i). Upon the request of the Administrative Agent, the
Borrower shall, within thirty (30) days of such request, provide to the
Administrative Agent and each Lender copies of all agreements, documents and
instruments evidencing the Swap Agreements not previously delivered to the
Administrative Agent and the Lenders, certified as true and correct by a
Responsible Officer of the Borrower, and such other information regarding such
Swap Agreements as the Administrative Agent and the Lenders may reasonably
request. Notwithstanding the foregoing, in no event shall this Section 6.13
apply to any Permitted Convertible Notes Swap Agreement.

 

PDC CREDIT AGREEMENT – Page 81



--------------------------------------------------------------------------------

Section 6.14. Restricted Subsidiaries. In the event any Person is or becomes a
Restricted Subsidiary, Borrower will (a) promptly take all action necessary to
comply with Section 6.15, (b) promptly take all such action and execute and
deliver, or cause to be executed and delivered, to the Administrative Agent all
such opinions, documents, instruments, agreements, and certificates similar to
those described in Sections 5.01(b) and 5.01(c) that the Administrative Agent
may request, and (c) promptly cause such Restricted Subsidiary to (i) become a
party to this Agreement and Guarantee the Obligations by executing and
delivering to the Administrative Agent a Counterpart Agreement in the form of
Exhibit C, (ii) to the extent required to comply with Section 6.11 or as
requested by the Administrative Agent, execute and deliver Mortgages and other
Security Instruments creating Liens prior and superior in right to any other
Person, subject to Permitted Encumbrances, in such Restricted Subsidiary’s
Direct Interests and Partnership Interests, and (iii) to the extent required to
comply with Section 6.12, deliver all title opinions and other information
relating to such Restricted Subsidiary’s Direct Interests. Upon delivery of any
such Counterpart Agreement to the Administrative Agent, notice of which is
hereby waived by each Credit Party, such Restricted Subsidiary shall be a
Guarantor and shall be as fully a party hereto as if such Restricted Subsidiary
were an original signatory hereto. Each Credit Party expressly agrees that its
obligations arising hereunder shall not be affected or diminished by the
addition or release of any other Credit Party hereunder. This Agreement shall be
fully effective as to any Credit Party that is or becomes a party hereto
regardless of whether any other Person becomes or fails to become or ceases to
be a Credit Party hereunder. With respect to each such Restricted Subsidiary,
the Borrower shall promptly send to the Administrative Agent written notice
setting forth with respect to such Person the date on which such Person became a
Restricted Subsidiary of the Borrower, and supplement the data required to be
set forth in the Schedules to this Agreement as a result of the acquisition or
creation of such Restricted Subsidiary; provided that such supplemental data
must be reasonably acceptable to the Administrative Agent and Majority Lenders.

Section 6.15. Pledged Equity Interests. On the date hereof and at any time
hereafter that any Restricted Subsidiary of the Borrower or any Sponsored
Partnership is created or acquired or any Unrestricted Subsidiary becomes a
Restricted Subsidiary, the Borrower and the Subsidiaries (as applicable) shall
execute and deliver to the Administrative Agent for the benefit of the Secured
Parties, a Security Agreement (or an amendment or amendment and restatement of
the existing Security Agreement), in form and substance acceptable to the
Administrative Agent, from the Borrower and/or the Restricted Subsidiaries (as
applicable) covering all Equity Interests owned by the Borrower or such
Restricted Subsidiaries in such Restricted Subsidiaries or any Sponsored
Partnership, together with all certificates (or other evidence acceptable to
Administrative Agent) evidencing the issued and outstanding Equity Interests of
each such Restricted Subsidiary or Sponsored Partnership of every class owned by
such Credit Party (as applicable) which, if certificated, shall be duly endorsed
or accompanied by stock powers executed in blank (as applicable), as the
Administrative Agent shall deem necessary or appropriate to grant, evidence and
perfect a first priority security interest in the issued and outstanding Equity
Interests owned by Borrower or any Restricted Subsidiary in each Restricted
Subsidiary and each Sponsored Partnership.

 

PDC CREDIT AGREEMENT – Page 82



--------------------------------------------------------------------------------

Section 6.16. Hedge Modifications. In the event a Proposed Oil and Gas
Acquisition is terminated by written agreement among the parties or otherwise
not consummated within 90 days after execution and delivery of the underlying
purchase agreement, merger agreement or other similar agreement (or such longer
period of time as acceptable to the Administrative Agent in its sole
discretion), Borrower shall, and shall cause each Restricted Subsidiary to,
within 30 days thereafter (or such longer period of time as acceptable to the
Administrative Agent in its sole discretion) and subject to Section 2.11(c),
enter into Hedge Modifications to the extent required to cause the aggregate
notional volume per month for each of Crude Oil, Natural Gas and Natural Gas
Liquids under all Swap Agreements then in effect (other than Excluded Hedges) to
be no greater than the percentages of “forecasted production from total proved
reserves” and “forecasted production from proved producing reserves” permitted
pursuant to Section 7.05, calculated as if the Borrower was entering into a new
transaction under a Swap Agreement on such date and without including the
Projected Oil and Gas Volumes subject to such Proposed Oil and Gas Acquisition
in the calculation of “forecasted production from total proved reserves” and
“forecasted production from proved producing reserves”. Borrower shall promptly,
and in any event within three (3) Business Days after entering into any such
Hedge Modification required under this Section 6.16, deliver written notice to
the Administrative Agent of any such Hedge Modification, setting forth in
reasonable detail the terms of such Hedge Modification; provided that, in no
event shall the Borrower be required to enter into Hedge Modifications that
would result in the volumes in effect being less than the volumes permitted to
be in effect immediately prior to the addition of any Swap Agreements entered
into with respect to any Proposed Oil and Gas Acquisition that was terminated or
not consummated within the period specified in this Section 6.16.

Section 6.17. Unrestricted Subsidiaries. The Borrower will cause the management,
business and affairs of each of the Borrower and its Restricted Subsidiaries to
be conducted in such a manner (including, without limitation, by keeping
separate books of account, furnishing separate financial statements of
Unrestricted Subsidiaries to creditors and potential creditors thereof and by
not permitting Properties of the Borrower and its respective Restricted
Subsidiaries to be commingled with those of Unrestricted Subsidiaries) so that
each Unrestricted Subsidiary that is a corporation, limited liability company or
partnership will be treated as an entity separate and distinct from Borrower and
the Restricted Subsidiaries.

Section 6.18. Further Assurances.

(a) The Borrower at its sole expense will, and will cause each Restricted
Subsidiary and each Sponsored Partnership to, promptly execute and deliver to
the Administrative Agent all such other documents, agreements and instruments
reasonably requested by the Administrative Agent to comply with, cure any
defects or accomplish the conditions precedent, covenants and agreements of the
Borrower, any other Credit Party or any Sponsored Partnership, as the case may
be, in the Loan Documents, or to further evidence and more fully describe the
Collateral intended as security for the Obligations, or to correct any omissions
in this Agreement or the Security Instruments, or to state more fully the
obligations secured therein, or to perfect, protect or preserve any Liens
created pursuant to this Agreement or any of the Security Instruments or the
priority thereof, or to make any recordings, file any notices or obtain any
consents, all as may be reasonably necessary or appropriate, in the reasonable
discretion of the Administrative Agent, in connection therewith.

 

PDC CREDIT AGREEMENT – Page 83



--------------------------------------------------------------------------------

(b) The Borrower hereby authorizes the Administrative Agent to file one or more
financing or continuation statements, and amendments thereto, relative to all or
any part of the Collateral without the signature of the Borrower or any other
Guarantor where permitted by law. A carbon, photographic or other reproduction
of the Security Instruments or any financing statement covering the Collateral
or any part thereof shall be sufficient as a financing statement where permitted
by law. The Borrower acknowledges and agrees that any such financing statement
may describe the collateral as “all assets” of the applicable Credit Party or
words of similar effect as may be required by the Administrative Agent.

Section 6.19. Post Closing Covenant. Within forty-five (45) days following the
Effective Date (or such longer period as permitted by the Administrative Agent
in its sole discretion), the Borrower shall deliver to the Administrative Agent
Mortgages and title information, in each case, reasonably satisfactory to the
Administrative Agent with respect to the Borrowing Base Properties, or the
portion thereof, as required by Sections 6.11 and 6.12 of this Agreement.

Article VII

Negative Covenants

Until the Aggregate Commitment has expired or terminated and the principal of
and interest on each Loan and all fees payable hereunder have been paid in full
and all Letters of Credit have expired or terminated and all LC Disbursements
shall have been reimbursed, each Credit Party covenants and agrees with the
Lenders that:

Section 7.01. Indebtedness. The Borrower will not, nor will it permit any of its
Restricted Subsidiaries or any Sponsored Partnership to, create, incur, assume
or permit to exist any Indebtedness, except:

(a) the Obligations;

(b) Indebtedness existing on the date hereof and set forth in Schedule 7.01 and
extensions, renewals and replacements of any such Indebtedness that do not
increase the outstanding principal amount thereof;

(c) Indebtedness of the Borrower to any Guarantor and of any Guarantor to the
Borrower or any other Guarantor; provided, that (i) all such Indebtedness shall
be unsecured and subordinated in right of payment to the payment in full of all
of the Obligations in a manner and on terms and conditions reasonably
satisfactory to the Administrative Agent and (ii) all such Indebtedness is
evidenced by promissory notes in form and substance reasonably satisfactory to
the Administrative Agent, and such promissory notes are subject to a first
priority security interest in favor of the Administrative Agent for the benefit
of the Secured Parties on terms and conditions reasonably satisfactory to the
Administrative Agent;

 

PDC CREDIT AGREEMENT – Page 84



--------------------------------------------------------------------------------

(d) Guarantees of the Obligations;

(e) Indebtedness of the Borrower and the Restricted Subsidiaries incurred to
finance the acquisition, construction or improvement of any fixed or capital
assets (including office equipment, data processing equipment and motor
vehicles), including Capital Lease Obligations and any Indebtedness assumed in
connection with the acquisition of any such assets or secured by a Lien on any
such assets prior to the acquisition thereof, and extensions, renewals and
replacements of any such Indebtedness that do not increase the outstanding
principal amount thereof; provided that (i) such Indebtedness is incurred prior
to or within 90 days after such acquisition or the completion of such
construction or improvement and (ii) the aggregate principal amount of
Indebtedness permitted by this clause (e) together with the aggregate principal
amount of Indebtedness permitted by clause (i) of this Section 7.01 shall not
exceed $15,000,000 at any time outstanding;

(f) Indebtedness incurred or deposits made by the Borrower, any Restricted
Subsidiary or any Sponsored Partnership (i) under worker’s compensation laws,
unemployment insurance laws or similar legislation, or (ii) in connection with
bids, tenders, contracts (other than for the payment of Indebtedness) or leases
to which such Credit Party or such Sponsored Partnership is a party, (iii) to
secure public or statutory obligations of such Credit Party or such Sponsored
Partnership, and (iv) of cash or U.S. Government Securities made to secure the
performance of statutory obligations, surety, stay, customs and appeal bonds to
which such Credit Party or such Sponsored Partnerships a party in connection
with the operation of the Oil and Gas Interests, in each case in the ordinary
course of business;

(g) Indebtedness of the Borrower, any Restricted Subsidiary or any Sponsored
Partnership under (i) Swap Agreements to the extent permitted under
Section 7.05, (ii) Advance Payment Contracts to the extent permitted under
Section 7.12 and (iii) Sale and Leaseback Transactions to the extent permitted
under Section 7.12;

(h) subject to any adjustment of the Borrowing Base required under Section 3.06
and any mandatory prepayment required under Section 2.11(d), unsecured
Indebtedness under the Senior Notes (and any Permitted Refinancing thereof),
including any Indebtedness constituting Guarantees thereof by any Credit Party,
in an aggregate principal amount not to exceed $1,000,000,000; provided that at
the time of and immediately after giving effect to each issuance of Senior Notes
(and any Permitted Refinancing thereof), no Default shall have occurred and be
continuing;

(i) Other unsecured Indebtedness of the Credit Parties; provided that the
aggregate principal amount of Indebtedness permitted by this clause (i) together
with the aggregate principal amount of Indebtedness permitted by clause (e) of
this Section 7.01 shall not exceed $15,000,000 at any time outstanding;

(j) Other unsecured Indebtedness of the Sponsored Partnership: provided the
aggregate principal amount of such Indebtedness shall not exceed $1,000,000 at
any time outstanding; and

 

PDC CREDIT AGREEMENT – Page 85



--------------------------------------------------------------------------------

(k) Indebtedness of Marcellus JV PDC Partner to Marcellus JV Investor Partner
for the unfunded portion of any capital contribution Marcellus JV PDC Partner is
required to make to PDC Mountaineer in accordance with the Marcellus JV
Documents; provided that (i) the aggregate principal amount of such Indebtedness
shall not exceed $40,000,000 at any time outstanding, (ii) on each date such
Indebtedness is incurred, the Borrower is in compliance with the financial
covenants set forth in Section 7.11 as of the last day of the fiscal quarter
most recently ended for which financial statements are available, calculated on
a pro forma basis after giving effect to the incurrence of such Indebtedness as
if such Indebtedness had been incurred on the first day of such fiscal quarter,
and (iii) Aggregate Commitment Usage is less than eighty percent (80%) on each
date such Indebtedness is incurred.

Section 7.02. Liens. The Borrower will not, nor will it permit any of its
Restricted Subsidiaries or any Sponsored Partnership to, create, incur, assume
or permit to exist any Lien on any property or asset now owned or hereafter
acquired by it, or assign or sell any income or revenues (including accounts
receivable) or rights in respect of any thereof, except:

(a) any Lien created pursuant to this Agreement or any other Loan Document;

(b) Permitted Encumbrances;

(c) any Lien on any Property of the Borrower or any Restricted Subsidiary
existing on the date hereof and set forth in Schedule 7.02; provided that
(i) such Lien shall not apply to any other Property of the Borrower or any other
Restricted Subsidiary and (ii) such Lien shall secure only those obligations
which it secures on the date hereof and extensions, renewals and replacements
thereof that do not increase the outstanding principal amount thereof;

(d) any Lien existing on any Property prior to the acquisition thereof by the
Borrower or any Restricted Subsidiary or existing on any Property of any Person
that becomes a Restricted Subsidiary after the date hereof prior to the time
such Person becomes a Restricted Subsidiary; provided that (i) such Lien secures
Indebtedness permitted by clause (e) of Section 7.01, (ii) such Lien is not
created in contemplation of or in connection with such acquisition or such
Person becoming a Restricted Subsidiary, as the case may be, (iii) such Lien
shall not apply to any other Property of the Borrower or any other Restricted
Subsidiary and (iv) such Lien shall secure only those obligations which it
secures on the date of such acquisition or the date such Person becomes a
Restricted Subsidiary, as the case may be and extensions, renewals and
replacements thereof that do not increase the outstanding principal amount
thereof;

(e) Liens on fixed or capital assets (including office equipment, data
processing equipment and motor vehicles) acquired, constructed or improved by
the Borrower or any Restricted Subsidiary; provided that (i) such Liens, secure
Indebtedness permitted by clause (e) of Section 7.01, (ii) such Liens and the
Indebtedness secured thereby are incurred prior to or within 90 days after such
acquisition or the completion of such construction or improvement, (iii) the
Indebtedness secured thereby does not exceed the cost of acquiring, constructing
or improving such fixed or capital assets and (iv) such Liens shall not apply to
any Property of the Borrower or any other Restricted Subsidiaries;

 

PDC CREDIT AGREEMENT – Page 86



--------------------------------------------------------------------------------

(f) Liens in favor of Marcellus JV Investor Partner on the Equity Interests of
PDC Mountaineer owned by Marcellus JV PDC Partner; provided that (i) the only
Indebtedness secured by such Liens is the Indebtedness permitted by clause
(k) of Section 7.01, (ii) the only Property of the Borrower or any Restricted
Subsidiary encumbered by such Liens are such Equity Interests and the proceeds
thereof and (iii) except for the Liens permitted by this Section 7.02(f), no
other Liens encumber such Equity Interests or the proceeds thereof.

Section 7.03. Fundamental Changes.

(a) The Borrower will not, nor will it permit any of its Restricted Subsidiaries
to, merge into or consolidate with any other Person, or permit any other Person
to merge into or consolidate with it, or Dispose of (in one transaction or in a
series of transactions) all or any substantial part of its Property, or any of
its Borrowing Base Properties (or permit any Sponsored Partnership to Dispose of
any Attributed Interests included in the Borrowing Base Properties) or the
Equity Interests owned by it in any Restricted Subsidiary or any Sponsored
Partnership that holds title to any Attributed Interest (in each case, whether
now owned or hereafter acquired), or effect, or enter into an agreement to
effect, any Hedge Modification, or liquidate or dissolve, except that, the
Borrower, any Restricted Subsidiary or any Sponsored Partnership may sell
Hydrocarbons produced from its Oil and Gas Interests in the ordinary course of
business and, if at the time thereof and immediately after giving effect thereto
no Default shall have occurred and be continuing:

(i) any Restricted Subsidiary may merge into the Borrower in a transaction in
which the Borrower is the surviving entity;

(ii) any Restricted Subsidiary may merge into any other Restricted Subsidiary in
a transaction in which the surviving entity is a Restricted Subsidiary;

(iii) any Restricted Subsidiary or any Sponsored Partnership may Dispose of its
assets to the Borrower or to another Restricted Subsidiary;

(iv) any Restricted Subsidiary or Sponsored Partnership may liquidate or
dissolve if the Borrower determines in good faith that such liquidation or
dissolution is in the best interests of the Borrower (or in the case of any
Sponsored Partnership the best interest of the holders of the Equity Interests
of such Sponsored Partnership) and is not materially disadvantageous to the
Lenders;

(v) the Borrower, any Restricted Subsidiary or any Sponsored Partnership may
Dispose of equipment and related items in the ordinary course of business, that
are obsolete or no longer necessary in the business of the Borrower or any of
its Subsidiaries or that is being replaced by equipment of comparable value and
utility;

(vi) subject to Section 2.11(b) and Section 2.11(c), the Borrower, any
Restricted Subsidiary or any Sponsored Partnership may Dispose of Borrowing Base
Properties (whether pursuant to a Disposition of all, but not less than all, of
the Equity Interests of any Restricted Subsidiary or otherwise) or enter into
Hedge Modifications; provided that the Engineered Value (as assigned by the
Administrative Agent) of all Borrowing Base Properties Disposed of and the
economic effect (as determined by the Administrative Agent) of all Hedge
Modifications entered into between Scheduled Redeterminations does not exceed,
in the aggregate for all Credit Parties and the Sponsored Partnerships taken as
a whole, ten percent (10%) of the Borrowing Base most recently determined;
provided, further, that Borrower shall promptly and in any event within three
(3) Business Days thereafter, provide written notice to the Administrative Agent
of any such Hedge Modification, setting forth in reasonable detail the terms of
such Hedge Modification;

 

PDC CREDIT AGREEMENT – Page 87



--------------------------------------------------------------------------------

(vii) so long as (x) no Borrowing Base Deficiency exists or would exist after
giving effect to any such Disposition or Hedge Modification, as the case may be,
and (y) no Default exists or would exist after giving effect to such Disposition
or Hedge Modification, as the case may be, the Borrower, the Restricted
Subsidiaries and the Sponsored Partnerships may Dispose of Borrowing Base
Properties (whether pursuant to a Disposition of all, but not less than all, of
the Equity Interests of any Restricted Subsidiary or otherwise) and enter into
Hedge Modifications not otherwise permitted by the foregoing clause (vi);
provided that:

(1) the Borrower provides the Administrative Agent and the Lenders with at least
fifteen (15) days prior written notice of such Disposition or Hedge
Modification, setting forth in reasonable detail the Borrowing Base Properties
that are subject to such Disposition or the terms of such Hedge Modification, as
the case may be;

(2) the Administrative Agent and the Lenders may request an Interim
Redetermination of the Borrowing Base in accordance with the procedures and
standards set forth in Article III;

(3)(a) with respect to any Disposition of Borrowing Base Properties, the
consideration received shall be equal to or greater than the fair market value
of the Oil and Gas Interests subject to such Disposition and (b) with respect to
any Hedge Modification, the consideration received for such Hedge Modification
is greater than or equal to fair market value, in each case, as reasonably
determined in good faith by the Board of Directors of the Borrower and, if
requested by the Administrative Agent, the Borrower shall deliver to the
Administrative Agent a certificate of a Responsible Officer certifying to that
effect;

(4) at least 90% of the consideration received by the Borrower, any Restricted
Subsidiary or any Sponsored Partnership in respect of any such Disposition or
Hedge Modification is cash or cash equivalents;

(5) the Borrower prepays the Loans to the extent required by Sections 2.11(b)
and 2.11(c) as a result of such Disposition or Hedge Modification (as determined
after giving effect to any Interim Redetermination pursuant to clause
(2) above), and with respect to any Disposition, uses any remaining Net Cash
Proceeds received from such Disposition in accordance with the terms and
conditions set forth in Section 2.11(b); and

 

PDC CREDIT AGREEMENT – Page 88



--------------------------------------------------------------------------------

(6) unless otherwise approved in writing by all of the Lenders, such Disposition
by the Credit Parties (whether pursuant to one transaction or a series of
related transactions) is not a Disposition of all or substantially all of the
Borrowing Base Properties (whether pursuant to a Disposition of all, but not
less than all, of the Equity Interests of any Restricted Subsidiary or
otherwise).

(b) The Borrower will not, nor will it permit any of its Restricted Subsidiaries
or any Sponsored Partnership to, (i) engage to any material extent in any
business other than businesses of the type conducted by the Borrower and its
Restricted Subsidiaries on the date of execution of this Agreement and
businesses reasonably related thereto or (ii) acquire or make any other
expenditure (whether such expenditure is capital, operating or otherwise) in or
related to, any Oil and Gas Interests not located within the geographic
boundaries of the United States; and

(viii) the Borrower or any Restricted Subsidiary may enter into Hedge
Modifications solely to the extent required under Section 6.16.

Section 7.04. Investments, Loans, Advances, Guarantees and Acquisitions. The
Borrower will not, nor will it permit any of its Restricted Subsidiaries to,
purchase, hold or acquire (including pursuant to any merger with any Person that
was not a wholly owned Restricted Subsidiary prior to such merger) any capital
stock, evidences of Indebtedness or other securities (including any option,
warrant or other right to acquire any of the foregoing) of, make or permit to
exist any loans or advances to, Guarantee any Indebtedness of, or make or permit
to exist any investment or any other interest in, any other Person, or purchase
or otherwise acquire (in one transaction or a series of transactions) any assets
of any other Person constituting a business unit, except:

(a) Permitted Investments;

(b) investments by the Borrower in the Equity Interests of any Restricted
Subsidiary or Sponsored Partnership; provided that with respect to investments
made by the Borrower to purchase outstanding Equity Interests of any Sponsored
Partnership, (i) immediately after giving effect to such investment, the
aggregate amount of investments made by the Borrower to purchase outstanding
Equity Interests of any Sponsored Partnership since July 15, 2008 shall not
exceed $250,000,000, (ii) both before and immediately after giving effect to
such investment, no Default shall have occurred and be continuing, and
(iii) both before and immediately after giving effect to such investment,
Aggregate Commitment Usage is less than eighty percent (80%);

(c) investments by the Borrower or any Guarantor consisting of intercompany
Indebtedness permitted under Section 7.01(c);

(d) Guarantees constituting Indebtedness permitted by Section 7.01;

(e) subject to the limits in Section 7.03(b), investments by the Borrower and
its Restricted Subsidiaries that are (i) customary in the oil and gas business,
(ii) made in the ordinary course of the Borrower’s or such Restricted
Subsidiary’s business, and (iii) made in the form of, or pursuant to, oil, gas
and mineral leases, operating agreements, farm-in agreements, farm-out
agreements, development agreements, unitization agreements, joint bidding
agreements, services contracts and other similar agreements that a reasonable
and prudent oil and gas industry owner or operator would find acceptable;

 

PDC CREDIT AGREEMENT – Page 89



--------------------------------------------------------------------------------

(f) investments consisting of Swap Agreements to the extent permitted under
Section 7.05;

(g) investments existing as the date hereof and set forth on Schedule 7.04;

(h) investments consisting of (i) loans and advances to employees for moving,
entertainment, travel and other similar expenses in the ordinary course of
business and (ii) other short term loans to employees not to exceed, with
respect to the foregoing clauses (i) and (ii) together, $250,000 in the
aggregate at any time outstanding;

(i) investments representing the non-cash portion of the consideration received
for any Disposition of any assets permitted under Section 7.03, not to exceed
$1,000,000 in the aggregate at any time outstanding;

(j) other investments by the Borrower and the Restricted Subsidiaries; provided
that, (1) on the date any such investment is made, the amount of such
investment, together with all other investments made pursuant to this clause
(j) of Section 7.04 (in each case determined based on the cost of such
investment), since the Effective Date does not exceed in the aggregate,
$10,000,000, and (2) both before and after giving effect to such investment,
Aggregate Commitment Usage is less than ninety percent (90%);

(k) (i) the investment made by the Borrower in the Equity Interests of PDC
Mountaineer in exchange for the Borrower’s contribution of the Marcellus
Properties pursuant to the Marcellus JV Contribution Agreement and (ii) so long
as no Default shall have occurred and be continuing or would be caused thereby,
(A) additional cash equity investments by the Borrower in the Equity Interests
of PDC Mountaineer at any time during the Marcellus JV Catch-Up Period not to
exceed $40,000,000, and (B) additional cash equity investments by the Borrower
in the Equity Interests of PDC Mountaineer at any time after the end of the
Marcellus JV Catch-Up Period; provided that, with respect to each such cash
equity investment made pursuant to this clause (B), (1) the Borrower is in
compliance with the financial covenants set forth in Section 7.11 as of the last
day of the fiscal quarter most recently ended for which financial statements are
available, calculated on a pro forma basis after giving effect to such
investment as if such investment had been made on the first day of such fiscal
quarter and (2) both immediately before and immediately after giving effect to
such investment, Aggregate Commitment Usage is less than eighty percent (80%);

(l) investments consisting of loans to Marcellus JV Investor Partner for the
unfunded portion of any capital contribution Marcellus JV Investor Partner is
required to make to PDC Mountaineer in accordance with the Marcellus JV
Documents; provided that (i) no Default shall have occurred and be continuing or
would be caused thereby, (ii) the aggregate principal amount of such loans shall
not exceed $40,000,000 at any time outstanding, (iii) on the date each such loan
is made, the Borrower shall be in compliance with the financial covenants set
forth in Section 7.11 as of the last day of the fiscal quarter most recently
ended for which financial statements are available, calculated on a pro forma
basis after giving effect to such loan as if such loan had been made on the
first day of such fiscal quarter, and (iv) both immediately before and
immediately after giving effect to each such loan, Aggregate Commitment Usage is
less than eighty percent (80%); and

 

PDC CREDIT AGREEMENT – Page 90



--------------------------------------------------------------------------------

(m) investments consisting of Permitted Convertible Notes Swap Agreements.

Section 7.05. Swap Agreements. The Borrower will not, nor will the Borrower
permit any of its Restricted Subsidiaries or any Sponsored Partnership to, enter
into any Swap Agreement, except (x) the Existing Swap Agreements, (y) the
Permitted Convertible Notes Swap Agreements and (z) Swap Agreements entered into
with an Approved Counterparty in the ordinary course of business and not for
speculative purposes to:

(a) hedge or mitigate Crude Oil, Natural Gas and Natural Gas Liquids price risks
to which the Borrower, any Restricted Subsidiary or any Sponsored Partnership
has actual exposure (whether or not treated as a hedge for accounting purposes
under GAAP); provided that at the time the Borrower (whether on its own behalf
or on behalf of any Sponsored Partnership), any Restricted Subsidiary or any
Sponsored Partnership enters into any such Swap Agreement, such Swap Agreement
(x) does not have a term greater than sixty (60) months from the date such Swap
Agreement is entered into, and (y) when aggregated and netted with all other
Swap Agreements then in effect would not cause the aggregate notional volume per
month for each of Crude Oil, Natural Gas and Natural Gas Liquids, calculated
separately, under all Swap Agreements then in effect (other than Excluded
Hedges) to exceed, as of the date such Swap Agreement is executed, (A) for any
month during the first three years of the forthcoming five year period,
(i) eighty-five percent (85%) of the “forecasted production from total proved
reserves” (as defined below) of the Borrower, the Restricted Subsidiaries, and
the Sponsored Partnerships, taken as a whole or (ii) eighty-five percent
(85%) of the “forecasted production from total proved reserves” of the Borrower
and the Restricted Subsidiaries (including the Attributed Interests), and
(B) for any month during the last two years of the forthcoming five year period,
(i) eighty-five percent (85%) of the “forecasted production from proved
producing reserves” (as defined below) of the Borrower, the Restricted
Subsidiaries, and the Sponsored Partnerships, taken as a whole or
(ii) eighty-five percent (85%) of the “forecasted production from proved
producing reserves” of the Borrower and the Restricted Subsidiaries (including
the Attributed Interests); provided, further, that so long as the Borrower and
the Restricted Subsidiaries properly identify and consistently report such
hedges on the reports delivered pursuant to Section 6.01(j), the Borrower may
utilize Crude Oil hedges as a substitute for hedging Natural Gas Liquids; and

(b) effectively cap, collar or exchange interest rates (from fixed to floating
rates, from one floating rate to another floating rate or otherwise) with
respect to any interest-bearing liability or investment of any Credit Party.

 

PDC CREDIT AGREEMENT – Page 91



--------------------------------------------------------------------------------

As used in this Section 7.05, “forecasted production from proved producing
reserves” and “forecasted production from total proved reserves” means the
forecasted production from proved producing reserves or total proved reserves,
as the case may be, of each of Crude Oil, Natural Gas and Natural Gas Liquids as
reflected in the most recent Reserve Report delivered to the Administrative
Agent pursuant to Section 6.10, after giving effect to any pro forma adjustments
for the consummation of any Acquisitions or Dispositions since the effective
date of such Reserve Report; provided that upon the execution and delivery of a
purchase agreement, merger agreement or other similar agreement by the Borrower
or any Restricted Subsidiary in respect of an Acquisition consisting directly or
indirectly of Oil and Gas Interests (each, a “Proposed Oil and Gas Acquisition”)
and so long as the Aggregate Commitment Usage is less than ninety percent
(90%) at the time of and immediately after giving effect thereto, “forecasted
production from proved producing reserves” and “forecasted production from total
proved reserves” as used in this Section 7.05 shall include, without duplication
and until such Proposed Oil and Gas Acquisition is consummated in accordance
with the terms of the underlying purchase agreement, merger agreement or other
similar agreement or is terminated by written agreement among the parties or
otherwise not consummated within 90 days after execution and delivery of such
agreement (or such longer period of time as acceptable to the Administrative
Agent in its sole discretion), the projected production from the Oil and Gas
Interests subject to such Proposed Oil and Gas Acquisition (the “Projected Oil
and Gas Volumes”) as reflected in a separate report delivered to the
Administrative Agent meeting the requirements of a Reserve Report and otherwise
in form and substance satisfactory to the Administrative Agent.

Except as otherwise permitted in Section 7.03 or required under Section 6.16, in
no event shall the Borrower, any Restricted Subsidiary or any Sponsored
Partnership enter into any Hedge Modification without the prior written consent
of the Required Lenders; provided that, for purposes of this Section 7.05, a
Hedge Modification shall not be deemed to have occurred if such Swap Agreement
is novated from the existing counterparty to an Approved Counterparty, with the
Borrower or the applicable Credit Party being the “remaining party” for purposes
of such novation.

Section 7.06. Restricted Payments. The Borrower will not, nor will it permit any
of its Restricted Subsidiaries to, declare or make, or agree to pay or make,
directly or indirectly, any Restricted Payment, except that (a) the Borrower may
declare and pay dividends with respect to its Equity Interests payable solely in
additional shares of its common stock, (b) the Borrower may make Restricted
Payments pursuant to and in accordance with stock option plans or other benefit
plans for management or employees of the Borrower and its Restricted
Subsidiaries in an aggregate amount not to exceed $10,000,000 in any fiscal
year, (c) any Restricted Subsidiary may make Restricted Payments to the Borrower
or any Guarantor, (d) the Borrower may make payments of cash in lieu of
fractional Equity Interests of the Borrower in connection with the conversion of
the Convertible Notes; provided that the aggregate amount of cash paid by the
Borrower in lieu of any such fractional Equity Interests shall not exceed
$2,000,000, (e) the Borrower may make a one-time payment of the premium for the
Convertible Notes Call Options; provided that the net amount paid by the
Borrower in respect of such Convertible Notes Call Options, after taking into
account the aggregate premium received by the Borrower in respect of any
Convertible Notes Warrants issued by the Borrower substantially
contemporaneously with such Convertible Notes Call Options, does not exceed
$20,000,000, (f) the Borrower may make any payment in Equity Interests of the
Borrower in settlement of any Convertible Notes Warrants or in satisfaction of
any obligation of the Borrower in connection with the termination, cancellation
or early unwind of any Convertible Notes Warrants, (g) the Borrower may make any
other payment in satisfaction of any obligation of the Borrower in connection
with the termination, cancellation or early unwind of any Convertible Notes
Warrants, but only to the extent that such payment is less than or equal to the
amount of any substantially concurrent payment or payments received by the
Borrower in connection with the termination, cancellation or early unwind of any
Convertible Notes Call Options, and (h) the Borrower may retire, redeem,
defease, repurchase or prepay the Convertible Notes to the extent expressly
permitted under Section 7.13.

 

PDC CREDIT AGREEMENT – Page 92



--------------------------------------------------------------------------------

Section 7.07. Transactions with Affiliates. The Borrower will not, nor will it
permit any of its Restricted Subsidiaries to, sell, lease or otherwise transfer
any Property to, or purchase, lease or otherwise acquire any Property from, or
otherwise engage in any other transactions with, any of its Affiliates
(including any Sponsored Partnership), except (a) transactions that (i) are in
the ordinary course of business and (ii) are at prices and on terms and
conditions not less favorable to the Borrower or such Restricted Subsidiary than
could be obtained on an arm’s-length basis from unrelated third parties,
(b) transactions between or among the Borrower and its Restricted Subsidiaries
not involving any other Affiliate (including any Sponsored Partnership),
(c) transactions described on Schedule 7.07, (d) any Restricted Payment
permitted by Section 7.06, (e) investments permitted by Section 7.04 and
(f) transactions with PDC Mountaineer entered into in connection with the
Marcellus Joint Venture.

Section 7.08. Restrictive Agreements. The Borrower will not, nor will it permit
any of its Restricted Subsidiaries to, directly or indirectly, enter into, incur
or permit to exist any agreement or other arrangement that prohibits, restricts
or imposes any condition upon (a) the ability of the Borrower or any Restricted
Subsidiary to create, incur or permit to exist any Lien upon any of its
Property, or (b) the ability of any Restricted Subsidiary to pay dividends or
other distributions with respect to any of its Equity Interests or to make or
repay loans or advances to the Borrower or any Restricted Subsidiary or to
Guarantee Indebtedness of the Borrower or any Restricted Subsidiary; provided
that (i) the foregoing shall not apply to restrictions and conditions imposed by
law or by this Agreement or the Indenture (or any documents evidencing or
relating to the issuance of any permitted Senior Notes or any Permitted
Refinancing), (ii) the foregoing shall not apply to restrictions and conditions
existing on the date hereof identified on Schedule 7.08 (but shall apply to any
extension or renewal of, or any amendment or modification expanding the scope
of, any such restriction or condition), (iii) clause (a) of the foregoing shall
not apply to restrictions or conditions imposed by any agreement relating to
secured Indebtedness permitted by this Agreement if such restrictions or
conditions apply only to the Property securing such Indebtedness, (iv) clause
(a) of the foregoing shall not apply to customary provisions in leases and other
contracts restricting the assignment thereof and (v) the foregoing shall not
apply to the Organizational Documents of the Borrower or any Restricted
Subsidiary as in effect on the Effective Date or any amendment or modification
thereof after the Effective Date that complies with Section 7.10. Neither the
Borrower nor any of its Restricted Subsidiaries will permit any Sponsored
Partnership to, directly or indirectly, enter into, incur or permit to exist any
agreement or other arrangement that prohibits, restricts or imposes any
condition upon the ability of any Sponsored Partnership to (x) create, incur or
permit to exist any Lien upon any of its Oil and Gas Interests, (y) pay
dividends or other distributions with respect to any of its Equity Interests or
(z) to make or repay loans or advances to the Borrower or any Restricted
Subsidiary; provided that the foregoing shall not apply to the Organizational
Documents of any existing Sponsored Partnership as in effect on November 5, 2010
or any Sponsored Partnership formed after such date if the Organizational
Documents of such Sponsored Partnership are substantially the same as the
Organizational Documents of the Sponsored Partnerships existing on November 5,
2010 or any amendment or modification thereof after November 5, 2010 that
complies with Section 7.10.

 

PDC CREDIT AGREEMENT – Page 93



--------------------------------------------------------------------------------

Section 7.09. Disqualified Stock. The Borrower will not, nor will it permit any
of its Restricted Subsidiaries or any Sponsored Partnership to, issue any
Disqualified Stock. Notwithstanding the foregoing, in no event shall this
Section 7.09 apply to any Permitted Convertible Notes Swap Agreement.

Section 7.10. Amendments to Organizational Documents. The Borrower will not, nor
will it permit any of its Restricted Subsidiaries nor any Sponsored Partnership
to, enter into or permit any modification or amendment of, or waive any material
right or obligation of any Person under its Organizational Documents if the
effect thereof would be materially adverse to the Administrative Agent or any
Lender or violate Section 7.08.

Section 7.11. Financial Covenants.

(a) Consolidated Current Ratio. The Borrower will not permit the Consolidated
Current Ratio as of the end of any fiscal quarter ending on or after June 30,
2013, to be less than 1.00 to 1.00.

(b) Leverage Ratio. The Borrower will not permit the Consolidated Leverage
Ratio, determined as of the end of each fiscal quarter ending on or after
June 30, 2013 to be greater than 4.25 to 1.00.

As used herein, with respect to any fiscal quarter, “Consolidated Leverage
Ratio” means the ratio of (A) Consolidated Funded Indebtedness as of the end of
such fiscal quarter to (B) Consolidated EBITDAX for the trailing four fiscal
quarter period ending on the last day of such fiscal quarter.

Section 7.12. Sale and Leaseback Transactions and other Off-Balance Sheet
Liabilities. The Borrower will not, nor will it permit any Restricted Subsidiary
to, enter into or suffer to exist any (i) Sale and Leaseback Transaction, except
Sale and Leaseback Transactions in which the aggregate amount of liability
incurred by any Credit Party does not exceed $20,000,000 for all such Sale and
Leaseback Transactions, taken as a whole, or (ii) any other transaction pursuant
to which it incurs or has incurred Off-Balance Sheet Liabilities, except for
(x) Swap Agreements to the extent permitted under the terms of Section 7.05 and
(y) Advance Payment Contracts; provided that the aggregate amount of all Advance
Payments received by any Credit Party that have not been satisfied by delivery
of production at any time does not exceed, in the aggregate $5,000,000.

Section 7.13. Senior Notes Restrictions.

(a) The Borrower will not, nor will it permit any Restricted Subsidiary to,
except for regularly scheduled payments of interest required under the Senior
Notes and the conversion of the Convertible Notes into Equity Interests of the
Borrower, directly or indirectly, retire, redeem, defease, repurchase or prepay
prior to the scheduled due date thereof any part of the principal of, or
interest on, the Senior Notes (or any Permitted Refinancing thereof); provided
that:

(i) so long as no Default has occurred and is continuing or would be caused
thereby, the Borrower may retire, redeem, defease, repurchase or prepay the
Senior Notes with the proceeds of any Permitted Refinancing permitted pursuant
to Section 7.01(h);

 

PDC CREDIT AGREEMENT – Page 94



--------------------------------------------------------------------------------

(ii) so long as no Default has occurred and is continuing or would be caused
thereby, the Borrower may retire, redeem, defease, repurchase, settle or prepay
the Convertible Notes upon the conversion or maturity of such Convertible Notes;
provided that immediately after giving effect to any such retirement,
redemption, defeasance, repurchase, settlement or prepayment (other than any
such retirement, redemption, defeasance, repurchase, settlement or prepayment
effected pursuant to a Permitted Refinancing pursuant to Section 7.13(a)(i)),
the Aggregate Commitment exceeds the Aggregate Credit Exposure by at least the
greater of (1) $115,000,000 or (2) an amount equal to or greater than 30% of the
Aggregate Commitment;

(iii) the Borrower may make payments of cash in lieu of fractional Equity
Interests of the Borrower upon the conversion of the Convertible Notes to the
extent permitted under Section 7.06(d); and

(iv) the Borrower may retire, redeem, defease, repurchase, settle or prepay the
Convertible Notes upon the conversion of such Convertible Notes with any cash
proceeds received by the Borrower from an Approved Counterparty pursuant to any
Convertible Notes Call Options.

(b) The Borrower will not, nor will it permit any of its Restricted Subsidiaries
to, enter into or permit any modification or amendment of the Senior Notes
Documents the effect of which is to (a) increase the maximum principal amount of
the Senior Notes or the rate of interest on any of the Senior Notes (other than
as a result of the imposition of a default rate of interest in accordance with
the terms of the Senior Notes Documents), (b) change or add any event of default
or any covenant with respect to the Senior Notes Documents if the effect of such
change or addition is to cause any one or more of the Senior Notes Documents to
be more restrictive on the Borrower or any of its Subsidiaries than such Senior
Notes Documents were prior to such change or addition, (c) change the dates upon
which payments of principal or interest on the Senior Notes are due, (d) change
any redemption or prepayment provisions of the Senior Notes, (e) alter the
subordination provisions, if any, with respect to any of the Senior Notes
Documents, (f) grant any Liens in any assets of the Borrower or any of its
Subsidiaries, or (g) permit any Subsidiary to Guarantee the Senior Notes unless
such Subsidiary is (or concurrently with any such Guarantee becomes) a Guarantor
hereunder.

Section 7.14. Marcellus JV Documents. Without the Administrative Agent’s prior
written consent, the Borrower will not, nor will it permit any Restricted
Subsidiary to, enter into or permit any supplement, modification or amendment
of, or waive any right or obligation of any Person under, any Marcellus JV
Document if the effect thereof would be materially adverse to the Administrative
Agent and/or any Lender or would change the definition of “AMI”, “Special PDC
Withdrawal” or “Catch-Up Period”.

Section 7.15. Marketing Activities. The Borrower will not, and will not permit
any Restricted Subsidiary or any Sponsored Partnership to, engage in any
material respect in marketing activities for any Hydrocarbons or enter into any
contracts related thereto other than (i) contracts for the sale of Hydrocarbons
scheduled or reasonably estimated to be produced from their proved Oil and Gas
Interests during the period of such contract, (ii) contracts for the sale of
Hydrocarbons scheduled or reasonably estimated to be produced from proved Oil
and Gas Interests of third parties during the period of such contract associated
with the Oil and Gas Interests of the Borrower, its Restricted Subsidiaries and
the Sponsored Partnerships that the Borrower or one of its Restricted
Subsidiaries has the right to market pursuant to joint operating agreements,
unitization agreements or other similar contracts that are usual and customary
in the oil and gas business and (iii) other contracts for the purchase and/or
sale of Hydrocarbons of third parties (A) which have generally offsetting
provisions (i.e. corresponding pricing mechanics, delivery dates and points and
volumes) such that no “position” is taken and (B) for which appropriate credit
support has been taken to alleviate the material credit risks of the
counterparty thereto.

 

PDC CREDIT AGREEMENT – Page 95



--------------------------------------------------------------------------------

Article VIII

Guarantee of Obligations

Section 8.01. Guaranty. Each Guarantor (other than those that have delivered a
separate Guarantee) hereby agrees that it is jointly and severally liable for,
and absolutely and unconditionally guarantees to the Secured Parties, the prompt
payment when due, whether at stated maturity, upon acceleration or otherwise,
and at all times thereafter, of the Obligations and all costs and expenses,
including, without limitation, all court costs and attorneys’ and paralegals’
fees (including allocated costs of in-house counsel and paralegals) and expenses
paid or incurred by the Administrative Agent, the Issuing Bank and the Lenders
in endeavoring to collect all or any part of the Obligations from, or in
prosecuting any action against, the Borrower, any Guarantor or any other
guarantor of all or any part of the Obligations (such costs and expenses,
together with the Obligations, collectively the “Guaranteed Liabilities”). Each
Guarantor further agrees that the Guaranteed Liabilities may be extended or
renewed in whole or in part without notice to or further assent from it, and
that it remains bound upon its guarantee notwithstanding any such extension or
renewal. All terms of this Guaranty apply to and may be enforced by or on behalf
of any domestic or foreign branch or Affiliate of any Lender that extended any
portion of the Guaranteed Liabilities.

Section 8.02. Guaranty of Payment. This Guaranty is a guaranty of payment and
not of collection. Each Guarantor waives any right to require the Administrative
Agent, the Issuing Bank or any Lender to sue the Borrower, any Guarantor, any
other guarantor, or any other Person obligated for all or any part of the
Guaranteed Liabilities (each, an “Obligated Party”), or otherwise to enforce its
payment against any collateral securing all or any part of the Guaranteed
Liabilities.

Section 8.03. No Discharge or Diminishment of Guaranty.

(a) Except as otherwise provided for herein, the obligations of each Guarantor
hereunder are unconditional and absolute and not subject to any reduction,
limitation, impairment or termination for any reason (other than the
indefeasible payment in full in cash of the Guaranteed Liabilities), including:
(i) any claim of waiver, release, extension, renewal, settlement, surrender,
alteration or compromise of any of the Guaranteed Liabilities, by operation of
law or otherwise; (ii) any change in the corporate existence, structure or
ownership of the Borrower or any other Obligated Party liable for any of the
Guaranteed Liabilities; (iii) any insolvency, bankruptcy, reorganization or
other similar proceeding affecting any Obligated Party or their assets or any
resulting release or discharge of any obligation of any Obligated Party; or
(iv) the existence of any claim, setoff or other rights which any Guarantor may
have at any time against any Obligated Party, the Administrative Agent, the
Issuing Bank, any Lender or any other person, whether in connection herewith or
in any unrelated transactions.

 

PDC CREDIT AGREEMENT – Page 96



--------------------------------------------------------------------------------

(b) The obligations of each Guarantor hereunder are not subject to any defense
or setoff, counterclaim, recoupment or termination whatsoever by reason of the
invalidity, illegality or unenforceability of any of the Guaranteed Liabilities
or otherwise, or any provision of applicable law or regulation purporting to
prohibit payment by any Obligated Party, of the Guaranteed Liabilities or any
part thereof.

(c) Further, the obligations of any Guarantor hereunder are not discharged or
impaired or otherwise affected by: (i) the failure of the Administrative Agent,
the Issuing Bank or any Lender to assert any claim or demand or to enforce any
remedy with respect to all or any part of the Guaranteed Liabilities; (ii) any
waiver or modification of or supplement to any provision of any agreement
relating to the Guaranteed Liabilities; (iii) any release, non-perfection or
invalidity of any indirect or direct security for the obligations of the
Borrower for all or any part of the Guaranteed Liabilities or any obligations of
any other Obligated Party liable for any of the Guaranteed Liabilities; (iv) any
action or failure to act by the Administrative Agent, the Issuing Bank or any
Lender with respect to any collateral securing any part of the Guaranteed
Liabilities; or (v) any default, failure or delay, willful or otherwise, in the
payment or performance of any of the Guaranteed Liabilities, or any other
circumstance, act, omission or delay that might in any manner or to any extent
vary the risk of such Guarantor or that would otherwise operate as a discharge
of any Guarantor as a matter of law or equity (other than the indefeasible
payment in full in cash of the Guaranteed Liabilities).

Section 8.04. Defenses Waived. To the fullest extent permitted by applicable
law, each Guarantor hereby waives any defense based on or arising out of any
defense of the Borrower or any Guarantor or the unenforceability of all or any
part of the Guaranteed Liabilities from any cause, or the cessation from any
cause of the liability of the Borrower or any Guarantor, other than the
indefeasible payment in full in cash of the Guaranteed Liabilities. Without
limiting the generality of the foregoing, each Guarantor irrevocably waives
acceptance hereof, presentment, demand, protest and, to the fullest extent
permitted by law, any notice not provided for herein, as well as any requirement
that at any time any action be taken by any Person against any Obligated Party,
or any other Person. Each Guarantor confirms that it is not a surety under any
state law and shall not raise any such law as a defense to its obligations
hereunder. The Administrative Agent may, at its election, foreclose on any
Collateral held by it by one or more judicial or nonjudicial sales, accept an
assignment of any such Collateral in lieu of foreclosure or otherwise act or
fail to act with respect to any collateral securing all or a part of the
Guaranteed Liabilities, compromise or adjust any part of the Guaranteed
Liabilities, make any other accommodation with any Obligated Party or exercise
any other right or remedy available to it against any Obligated Party, without
affecting or impairing in any way the liability of such Guarantor under this
Guaranty except to the extent the Guaranteed Liabilities have been fully and
indefeasibly paid in cash. To the fullest extent permitted by applicable law,
each Guarantor waives any defense arising out of any such election even though
that election may operate, pursuant to applicable law, to impair or extinguish
any right of reimbursement or subrogation or other right or remedy of any
Guarantor against any Obligated Party or any security.

 

PDC CREDIT AGREEMENT – Page 97



--------------------------------------------------------------------------------

Section 8.05. Rights of Subrogation. No Guarantor will assert any right, claim
or cause of action, including, without limitation, a claim of subrogation,
contribution or indemnification, that it has against any Obligated Party, or any
collateral, until the Credit Parties and the Guarantors have fully performed all
their obligations to the Administrative Agent, the Issuing Bank and the Lenders.

Section 8.06. Reinstatement; Stay of Acceleration. If at any time any payment of
any portion of the Guaranteed Liabilities is rescinded or must otherwise be
restored or returned upon the insolvency, bankruptcy or reorganization of the
Borrower or any other Credit Party or otherwise, each Guarantor’s obligations
under this Guaranty with respect to that payment shall be reinstated at such
time as though the payment had not been made and whether or not the
Administrative Agent, the Issuing Bank and the Lenders are in possession of this
Guaranty. If acceleration of the time for payment of any of the Guaranteed
Liabilities is stayed upon the insolvency, bankruptcy or reorganization of the
Borrower or any other Credit Party, all such amounts otherwise subject to
acceleration under the terms of any agreement relating to the Guaranteed
Liabilities shall nonetheless be payable by the Guarantors forthwith on demand
by the Administrative Agent.

Section 8.07. Information. Each Guarantor assumes all responsibility for being
and keeping itself informed of the Borrower’s and the other Credit Parties’
financial condition and assets, and of all other circumstances bearing upon the
risk of nonpayment of the Guaranteed Liabilities and the nature, scope and
extent of the risks that each Guarantor assumes and incurs under this Guaranty,
and agrees that neither the Administrative Agent, the Issuing Bank nor any
Lender shall have any duty to advise any Guarantor of information known to it
regarding those circumstances or risks.

Section 8.08. Termination. Each of the Lenders and the Issuing Bank may continue
to make loans or extend credit to the Borrower based on this Guaranty until five
days after it receives written notice of termination from any Guarantor.
Notwithstanding receipt of any such notice, each Guarantor will continue to be
liable to the Lenders for any Guaranteed Liabilities created, assumed or
committed to prior to the fifth day after receipt of the notice, and all
subsequent renewals, extensions, modifications and amendments with respect to,
or substitutions for, all or any part of such Guaranteed Liabilities.

Section 8.09. Taxes. Each payment of the Guaranteed Liabilities will be made by
each Guarantor without withholding for any Taxes, unless such withholding is
required by law. If any Guarantor determines, in its sole discretion exercised
in good faith, that it is so required to withhold Taxes, then such Guarantor may
so withhold and shall timely pay the full amount of withheld Taxes to the
relevant Governmental Authority in accordance with applicable law. If such Taxes
are Indemnified Taxes, then the amount payable by such Guarantor shall be
increased as necessary so that, net of such withholding (including such
withholding applicable to additional amounts payable under this Section), the
Administrative Agent, Lender or Issuing Bank (as the case may be) receives the
amount it would have received had no such withholding been made.

 

PDC CREDIT AGREEMENT – Page 98



--------------------------------------------------------------------------------

Section 8.10. Maximum Liability. The provisions of this Guaranty are severable,
and in any action or proceeding involving any state corporate law, or any state,
federal or foreign bankruptcy, insolvency, reorganization or other law affecting
the rights of creditors generally, if the obligations of any Guarantor under
this Guaranty would otherwise be held or determined to be avoidable, invalid or
unenforceable on account of the amount of such Guarantor’s liability under this
Guaranty, then, notwithstanding any other provision of this Guaranty to the
contrary, the amount of such liability shall, without any further action by the
Guarantors or the Administrative Agent, the Issuing Bank or any Lender, be
automatically limited and reduced to the highest amount that is valid and
enforceable as determined in such action or proceeding (such highest amount
determined hereunder being the relevant Guarantor’s “Maximum Liability”. This
Section with respect to the Maximum Liability of each Guarantor is intended
solely to preserve the rights of the Administrative Agent, the Issuing Bank and
the Lenders to the maximum extent not subject to avoidance under applicable law,
and no Guarantor nor any other Person shall have any right or claim under this
Section with respect to such Maximum Liability, except to the extent necessary
so that the obligations of any Guarantor hereunder shall not be rendered
voidable under applicable law. Each Guarantor agrees that the Guaranteed
Liabilities may at any time and from time to time exceed the Maximum Liability
of each Guarantor without impairing this Guaranty or affecting the rights and
remedies of the Administrative Agent, the Issuing Bank or the Lenders hereunder,
provided that, nothing in this sentence shall be construed to increase any
Guarantor’s obligations hereunder beyond its Maximum Liability.

Section 8.11. Contribution. In the event any Guarantor (a “Paying Guarantor”)
shall make any payment or payments under this Guaranty or shall suffer any loss
as a result of any realization upon any collateral granted by it to secure its
obligations under this Guaranty, each other Guarantor (each a “Non-Paying
Guarantor”) shall contribute to such Paying Guarantor an amount equal to such
Non-Paying Guarantor’s “Applicable Percentage” of such payment or payments made,
or losses suffered, by such Paying Guarantor. For purposes of this Article VIII,
each Non-Paying Guarantor’s “Applicable Percentage” with respect to any such
payment or loss by a Paying Guarantor shall be determined as of the date on
which such payment or loss was made by reference to the ratio of (i) such
Non-Paying Guarantor’s Maximum Liability as of such date (without giving effect
to any right to receive, or obligation to make, any contribution hereunder) or,
if such Non-Paying Guarantor’s Maximum Liability has not been determined, the
aggregate amount of all monies received by such Non-Paying Guarantor from the
Borrower after the date hereof (whether by loan, capital infusion or by other
means) to (ii) the aggregate Maximum Liability of all Guarantors hereunder
(including such Paying Guarantor) as of such date (without giving effect to any
right to receive, or obligation to make, any contribution hereunder), or to the
extent that a Maximum Liability has not been determined for any Guarantor, the
aggregate amount of all monies received by such Guarantors from the Borrower
after the date hereof (whether by loan, capital infusion or by other means).
Nothing in this provision shall affect any Guarantor’s several liability for the
entire amount of the Guaranteed Liabilities (up to such Guarantor’s Maximum
Liability). Each of the Guarantors covenants and agrees that its right to
receive any contribution under this Guaranty from a Non-Paying Guarantor shall
be subordinate and junior in right of payment to the payment in full in cash of
the Guaranteed Liabilities. This provision is for the benefit of all of the
Administrative Agent, the Issuing Bank, the Lenders and the Guarantors and may
be enforced by any one, or more, or all of them in accordance with the terms
hereof.

Section 8.12. Liability Cumulative. The liability of each Credit Party as a
Guarantor under this Article VIII is in addition to and shall be cumulative with
all liabilities of each Credit Party to the Administrative Agent, the Issuing
Bank and the Lenders under this Agreement and the other Loan Documents to which
such Credit Party is a party or in respect of any obligations or liabilities of
the other Credit Parties, without any limitation as to amount, unless the
instrument or agreement evidencing or creating such other liability specifically
provides to the contrary.

 

PDC CREDIT AGREEMENT – Page 99



--------------------------------------------------------------------------------

Section 8.13. Subordination. Without limiting the rights of the Administrative
Agent, the Issuing Bank and the Lenders under any other agreement, any
indebtedness of Borrower or any other Credit Party now or hereafter held by any
Guarantor is hereby subordinated in right of payment to the prior indefeasible
payment in full in cash of the Guaranteed Liabilities. Notwithstanding the
foregoing, prior to the occurrence of an Event of Default, the Borrower or any
other Credit Party may make payments to any Guarantor on account of any such
indebtedness to the extent not prohibited under the Credit Agreement. After the
occurrence and during the continuance of an Event of Default, none of the
Guarantors will demand, sue for, or otherwise attempt to collect any such
indebtedness until (i) the Commitments have expired or been terminated, (ii) all
of the Guaranteed Liabilities have been indefeasible paid in full in cash or
otherwise satisfied, (iii) the LC Exposure has been reduced to zero (or fully
cash collateralized in a manner reasonably satisfactory to the Issuing Bank and
the Administrative Agent), and (iv) the Issuing Bank has no further obligation
to issue Letters of Credit under the Credit Agreement. If any amount shall
erroneously be paid to any Guarantor on account of any such indebtedness of
Borrower or any other Credit Party, such amount shall be held in trust for the
benefit of the Secured Parties and shall forthwith be paid to the Administrative
Agent to be credited against the payment of the Guaranteed Liabilities, whether
matured or unmatured, in accordance with the terms of the Credit Agreement.

Section 8.14. Keepwell.

(a) Each Qualified ECP Guarantor hereby jointly and severally absolutely,
unconditionally and irrevocably undertakes to provide such funds or other
support as may be needed from time to time by each other Credit Party to honor
all of its obligations under this Agreement in respect of Swap Obligations
(provided, however, that each Qualified ECP Guarantor shall only be liable under
this Section 8.14 for the maximum amount of such liability that can be hereby
incurred without rendering its obligations under this Section 8.14, or otherwise
under this Agreement, voidable under applicable law relating to fraudulent
conveyance or fraudulent transfer, and not for any greater amount). The
obligations of each Qualified ECP Guarantor under this Section 8.14 shall remain
in full force and effect until this Agreement is terminated, all Obligations are
paid in full (other than contingent obligations for which no claim has been
made) and all of the Lenders’ Commitments are terminated. Each Qualified ECP
Guarantor intends that this Section 8.14 constitute, and this Section 8.14 shall
be deemed to constitute, a “keepwell, support, or other agreement” for the
benefit of each other Credit Party for all purposes of Section 1a(18)(A)(v)(II)
of the Commodity Exchange Act.

(b) Notwithstanding any other provisions of this Agreement or any other Loan
Document, Obligations guaranteed by any Guarantor, or secured by the grant of
any Lien by such Guarantor under any Security Instrument, shall exclude all
Excluded Swap Obligations of such Guarantor.

 

PDC CREDIT AGREEMENT – Page 100



--------------------------------------------------------------------------------

Article IX

Events of Default

If any of the following events (each an “Event of Default” and collectively, the
“Events of Default”) shall occur:

(a) the Borrower shall fail to pay any principal of any Loan (including any
payments required under Section 2.11) or any reimbursement obligation in respect
of any LC Disbursement when and as the same shall become due and payable,
whether at the due date thereof or at a date fixed for prepayment thereof or
otherwise;

(b) the Borrower shall fail to pay any interest on any Loan or any fee or any
other amount (other than an amount referred to in clause (a) of this Article)
payable under this Agreement, when and as the same shall become due and payable,
and such failure shall continue unremedied for a period of five days;

(c) any representation or warranty made or deemed made by or on behalf of the
Borrower, any Restricted Subsidiary or any Sponsored Partnership in or in
connection with this Agreement or any other Loan Document or any amendment or
modification hereof or thereof or waiver hereunder or thereunder, or in any
report, certificate, financial statement or other document furnished pursuant to
or in connection with this Agreement or any other Loan Document or any amendment
or modification hereof or thereof or waiver hereunder or thereunder, shall prove
to have been incorrect in any material respect when made or deemed made and such
materiality is continuing;

(d) the Borrower or any Restricted Subsidiary shall fail to observe or perform
any covenant, condition or agreement contained in Section 2.11, Section 6.02,
Section 6.03 (with respect to the Borrower, any Restricted Subsidiary’s or any
Sponsored Partnership’s existence), Section 6.05 (with respect to insurance),
Section 6.09 or in Article VII;

(e) the Borrower or any Restricted Subsidiary shall fail to observe or perform
any covenant, condition or agreement contained in this Agreement (other than
those specified in clause (a), (b) or (d) of this Article) or any Loan Document,
and such failure shall continue unremedied for a period of 30 days after the
earlier to occur of knowledge of such breach or the receipt of written notice
thereof from the Administrative Agent to the Borrower (which notice will be
given at the request of any Lender);

(f) the Borrower or any Restricted Subsidiary shall fail to make any payment
(whether of principal or interest and regardless of amount) in respect of any
Material Indebtedness, when and as the same shall become due and payable and
such failure shall continue beyond the applicable grace period, if any;

(g) any event or condition occurs that results in any Material Indebtedness
becoming due prior to its scheduled maturity or that enables or permits (with or
without the giving of notice, the lapse of time or both) the holder or holders
of any Material Indebtedness or any trustee or agent on its or their behalf to
cause any Material Indebtedness to become due, or to require the prepayment,
repurchase, redemption or defeasance thereof, prior to its scheduled maturity;
provided that this clause (g) shall not apply to (i) secured Indebtedness that
becomes due as a result of the voluntary sale or transfer of the Property
(permitted by this Agreement) securing such Indebtedness, (ii) Indebtedness that
becomes due as a result of a change in law, tax regulation or accounting
treatment so long as such Indebtedness is paid when due and (iii) any amount
that becomes due or that may be caused to become due in connection with the
termination, cancellation or early unwind of any Convertible Notes Warrants to
the extent that the payment by the Borrower of such amount would constitute a
Restricted Payment that is permitted pursuant to Section 7.06;

 

PDC CREDIT AGREEMENT – Page 101



--------------------------------------------------------------------------------

(h) an involuntary proceeding shall be commenced or an involuntary petition
shall be filed seeking (i) liquidation, reorganization or other relief in
respect of the Borrower, any Restricted Subsidiary or any Sponsored Partnership
or its debts, or of a substantial part of its assets, under any Federal, state
or foreign bankruptcy, insolvency, receivership or similar law now or hereafter
in effect or (ii) the appointment of a receiver, trustee, custodian,
sequestrator, conservator or similar official for the Borrower, any Restricted
Subsidiary or any Sponsored Partnership or for a substantial part of its assets,
and, in any such case, such proceeding or petition shall continue undismissed
for 60 days or an order or decree approving or ordering any of the foregoing
shall be entered;

(i) the Borrower, any Restricted Subsidiary or any Sponsored Partnership shall
(i) voluntarily commence any proceeding or file any petition seeking
liquidation, reorganization or other relief under any Federal, state or foreign
bankruptcy, insolvency, receivership or similar law now or hereafter in effect,
(ii) consent to the institution of, or fail to contest in a timely and
appropriate manner, any proceeding or petition described in clause (h) of this
Article, (iii) apply for or consent to the appointment of a receiver, trustee,
custodian, sequestrator, conservator or similar official for the Borrower, any
Restricted Subsidiary or any Sponsored Partnership or for a substantial part of
its assets, (iv) file an answer admitting the material allegations of a petition
filed against it in any such proceeding, (v) make a general assignment for the
benefit of creditors or (vi) take any action for the purpose of effecting any of
the foregoing;

(j) the Borrower or any Restricted Subsidiary shall become unable, admit in
writing its inability or fail generally to pay its debts as they become due;

(k) one or more judgments for the payment of money in an aggregate amount in
excess of $15,000,000 shall be rendered against the Borrower, any Restricted
Subsidiary or any Sponsored Partnership or any combination thereof and either
the same shall remain undischarged or unsatisfied for a period of 30 consecutive
days during which execution shall not be effectively stayed, or any action shall
be legally taken by a judgment creditor to attach or levy upon any assets of the
Borrower or any Restricted Subsidiary or any Sponsored Partnership to enforce
any such judgment;

(l) an ERISA Event shall have occurred that, in the opinion of the Majority
Lenders, when taken together with all other ERISA Events that have occurred,
could reasonably be expected to result in a Material Adverse Effect;

 

PDC CREDIT AGREEMENT – Page 102



--------------------------------------------------------------------------------

(m) the Loan Documents after delivery thereof shall for any reason cease to be
in full force and effect and valid, binding and enforceable in accordance with
their terms against the Borrower or any Restricted Subsidiary party thereto or
shall be repudiated by any of them, or cease to create a valid and perfected
Lien of the priority required thereby on any material portion of the Collateral
purported to be covered thereby, or the Borrower or any Restricted Subsidiary
shall so state in writing; or

(n) a Change of Control shall occur;

then, and in every such event (other than an event with respect to the Borrower,
any Restricted Subsidiary or any Sponsored Partnership described in clause
(h) or (i) of this Article), and at any time thereafter during the continuance
of such event, the Administrative Agent may, and at the request of the Majority
Lenders shall, by notice to the Borrower, take either or both of the following
actions, at the same or different times: (i) terminate the Aggregate Commitment,
and thereupon the Aggregate Commitment shall terminate immediately, and
(ii) declare the Loans then outstanding to be due and payable in whole (or in
part, in which case any principal not so declared to be due and payable may
thereafter be declared to be due and payable), and thereupon the principal of
the Loans so declared to be due and payable, together with accrued interest
thereon and all fees and other obligations of the Borrower accrued hereunder,
shall become due and payable immediately, without presentment, demand, protest
or other notice of any kind, all of which are hereby waived by the Borrower; and
in case of any event with respect to the Borrower, any Restricted Subsidiary or
any Sponsored Partnership described in clause (h) or (i) of this Article, the
Aggregate Commitment shall automatically terminate and the principal of the
Loans then outstanding, together with accrued interest thereon and all fees and
other obligations of the Borrower accrued hereunder, shall automatically become
due and payable, without presentment, demand, protest or other notice of any
kind, all of which are hereby waived by the Borrower. Without limiting the
foregoing, upon the occurrence and during the continuance of an Event of
Default, the Administrative Agent may, and at the request of the Majority
Lenders shall, exercise any rights and remedies provided to the Administrative
Agent under the Loan Documents or at law or equity, including all remedies
provided under the Uniform Commercial Code.

Article X

The Administrative Agent

Each of the Lenders and the Issuing Bank hereby irrevocably appoints the
Administrative Agent as its agent and authorizes the Administrative Agent to
take such actions on its behalf, including execution of other Loan Documents,
and to exercise such powers as are delegated to the Administrative Agent by the
terms of the Loan Documents, together with such actions and powers as are
reasonably incidental thereto.

The bank serving as the Administrative Agent hereunder shall have the same
rights and powers in its capacity as a Lender as any other Lender and may
exercise the same as though it were not the Administrative Agent, and such bank
and its Affiliates may accept deposits from, lend money to and generally engage
in any kind of business with any Credit Party or any Subsidiary of a Credit
Party or other Affiliate thereof as if it were not the Administrative Agent
hereunder.

 

PDC CREDIT AGREEMENT – Page 103



--------------------------------------------------------------------------------

The Administrative Agent shall not have any duties or obligations except those
expressly set forth in the Loan Documents. Without limiting the generality of
the foregoing, (a) the Administrative Agent shall not be subject to any
fiduciary or other implied duties, regardless of whether a Default has occurred
and is continuing, (b) the Administrative Agent shall not have any duty to take
any discretionary action or exercise any discretionary powers, except
discretionary rights and powers expressly contemplated by the Loan Documents
that the Administrative Agent is required to exercise in writing as directed by
the Majority Lenders (or such other number or percentage of the Lenders as shall
be necessary under the circumstances as provided in Section 11.02), and
(c) except as expressly set forth in the Loan Documents, the Administrative
Agent shall not have any duty to disclose, and shall not be liable for the
failure to disclose, any information relating to any Credit Party or any of its
Subsidiaries that is communicated to or obtained by the bank serving as
Administrative Agent or any of its Affiliates in any capacity. The
Administrative Agent shall not be liable for any action taken or not taken by it
with the consent or at the request of the Majority Lenders (or such other number
or percentage of the Lenders as shall be necessary under the circumstances as
provided in Section 11.02) or in the absence of its own gross negligence or
willful misconduct. The Administrative Agent shall be deemed not to have
knowledge of any Default unless and until written notice thereof is given to the
Administrative Agent by the Borrower or a Lender, and the Administrative Agent
shall not be responsible for or have any duty to ascertain or inquire into
(i) any statement, warranty or representation made in or in connection with any
Loan Document, (ii) the contents of any certificate, report or other document
delivered hereunder or in connection with any Loan Document, (iii) the
performance or observance of any of the covenants, agreements or other terms or
conditions set forth in any Loan Document, (iv) the validity, enforceability,
effectiveness or genuineness of any Loan Document or any other agreement,
instrument or document, (v) the creation, perfection or priority of Liens on the
Collateral or the existence of the Collateral, or (vi) the satisfaction of any
condition set forth in Article V or elsewhere in any Loan Document, other than
to confirm receipt of items expressly required to be delivered to the
Administrative Agent. No Person identified as a Syndication Agent,
Co-Documentation Agent or Co-Lead Arranger, in each case in its respective
capacity as such, shall have any responsibilities or duties, or incur any
liability, under this Agreement or the other Loan Documents.

The Administrative Agent shall be entitled to rely upon, and shall not incur any
liability for relying upon, any notice, request, certificate, consent,
statement, instrument, document or other writing believed by it to be genuine
and to have been signed or sent by the proper Person. The Administrative Agent
also may rely upon any statement made to it orally or by telephone and believed
by it to be made by the proper Person, and shall not incur any liability for
relying thereon. The Administrative Agent may consult with legal counsel (who
may be counsel for the Borrower), independent accountants and other experts
selected by it, and shall not be liable for any action taken or not taken by it
in accordance with the advice of any such counsel, accountants or experts.

The Administrative Agent may perform any and all its duties and exercise its
rights and powers by or through any one or more sub-agents appointed by the
Administrative Agent. The Administrative Agent and any such sub-agent may
perform any and all its duties and exercise its rights and powers through their
respective Related Parties. The exculpatory provisions of the preceding
paragraphs shall apply to any such sub-agent and to the Related Parties of the
Administrative Agent and any such sub-agent, and shall apply to their respective
activities in connection with the syndication of the credit facilities provided
for herein as well as activities as Administrative Agent.

 

PDC CREDIT AGREEMENT – Page 104



--------------------------------------------------------------------------------

Subject to the appointment and acceptance of a successor Administrative Agent as
provided in this paragraph, the Administrative Agent may resign at any time by
notifying the Lenders, the Issuing Bank and the Borrower. Upon any such
resignation, the Majority Lenders shall have the right, with the consent of the
Borrower (which consent shall not be unreasonably withheld or delayed), to
appoint a successor; provided that no consent of the Borrower shall be required
if any Event of Default has occurred and is continuing. If no successor shall
have been so appointed by the Majority Lenders and shall have accepted such
appointment within 30 days after the retiring Administrative Agent gives notice
of its resignation, then the retiring Administrative Agent may, on behalf of the
Lenders and the Issuing Bank, appoint a successor Administrative Agent which
shall be a bank with an office in Chicago, Illinois or New York, New York, or an
Affiliate of any such bank. Upon the acceptance of its appointment as
Administrative Agent hereunder by a successor, such successor shall succeed to
and become vested with all the rights, powers, privileges and duties of the
retiring Administrative Agent, and the retiring Administrative Agent shall be
discharged from its duties and obligations hereunder. The fees payable by the
Borrower to a successor Administrative Agent shall be the same as those payable
to its predecessor unless otherwise agreed between the Borrower and such
successor. After the Administrative Agent’s resignation hereunder, the
provisions of this Article, Section 2.17(d) and Section 11.03 shall continue in
effect for the benefit of such retiring Administrative Agent, its sub-agents and
their respective Related Parties in respect of any actions taken or omitted to
be taken by any of them while it was acting as Administrative Agent.

Each Lender acknowledges that it has, independently and without reliance upon
the Administrative Agent or any other Lender and based on such documents and
information as it has deemed appropriate, made its own credit analysis and
decision to enter into this Agreement. Each Lender also acknowledges that it
will, independently and without reliance upon the Administrative Agent or any
other Lender and based on such documents and information as it shall from time
to time deem appropriate, continue to make its own decisions in taking or not
taking action under or based upon this Agreement, any other Loan Document or any
related agreement or any document furnished hereunder or thereunder.

Each Lender, the Issuing Bank and each other Secured Party (by its acceptance of
the benefits of any Lien encumbering the Mortgaged Properties or any other
Collateral) hereby irrevocably authorize the Administrative Agent, at its option
and in its sole discretion, to (A) release any Liens granted to the
Administrative Agent by the Credit Parties on any Collateral (i) upon the
termination of the Commitments, payment and satisfaction in full in cash of all
Obligations (other than any contingent obligations for which no claim has been
asserted), (ii) that is permitted to be Disposed of pursuant to the terms of the
Loan Documents, and to the extent that the Property being Disposed of
constitutes 100% of the Equity Interest of a Restricted Subsidiary, the
Administrative Agent is authorized to release any Guarantee provided by such
Restricted Subsidiary, or (iii) as required to effect any Disposition of such
Collateral in connection with any exercise of remedies of the Administrative
Agent and the Lenders pursuant to Article IX, (B) subordinate Liens on any
Property granted to or held by the Administrative Agent under any Loan Document
to the holder of any Lien on such Property that is permitted by Section 7.02(e)
and (C) release any Guarantor from its obligations under the Guaranty if such
Person ceases to be a Subsidiary as a result of a transaction permitted
hereunder. Any such release shall not in any manner discharge, affect or impair
the Obligations or any Liens (other than those expressly being released) upon
(or obligations of the Credit Parties in respect of) all interests retained by
the Credit Parties, including the proceeds of any sale, all of which shall
continue to constitute part of the Collateral. Each Lender, the Issuing Bank and
each other Secured Party (by its acceptance of the benefits of any Lien
encumbering the Mortgaged Properties or any other Collateral) hereby authorizes
the Administrative Agent to execute and deliver to the Borrower, at the
Borrower’s sole cost and expense, any and all releases of Liens, termination
statements, assignments, subordination agreements or other documents reasonably
requested by the Borrower in connection with any release or subordination
permitted hereunder. Upon the request of the Administrative Agent at any time,
the Secured Parties will confirm in writing the Administrative Agent’s authority
to release or subordinate, as the case may be, particular types or items of
Collateral, or to release any Guarantor from its obligations under the Guaranty
pursuant to this clause.

 

PDC CREDIT AGREEMENT – Page 105



--------------------------------------------------------------------------------

Article XI

Miscellaneous

Section 11.01. Notices.

(a) Except in the case of notices and other communications expressly permitted
to be given by telephone (and subject to paragraph (b) below), all notices and
other communications provided for herein shall be in writing and shall be
delivered by hand or overnight courier service, mailed by certified or
registered mail or sent by telecopy, as follows:

(i) if to the Borrower or any other Credit Party, to PDC Energy, Inc., 1775
Sherman St., Suite 3000, Denver, CO 80203 Attention: Chief Financial Officer,
Telecopy No. (303) 831-3988;

(ii) if to the Administrative Agent or Issuing Bank, to JPMorgan Chase Bank,
N.A., Mail Code IL1-0010, 10 South Dearborn, Floor 07, Chicago, Illinois,
60603-2003, Telecopy No.: (888) 292-9533, email:
jpm.agency.servicing.4@jpmorgan.com, Attention: Sabana Johnson, with a copy to
JPMorgan Chase Bank, N.A., Mail Code TX2-S038, 712 Main Street, 8th Floor,
Houston, Texas 77002, Telecopy No. (713) 216-7770, Attention: Jo Linda
Papadakis;

(iii) if to the Syndication Agent, Co-Documentation Agent, Co-Lead Arranger or
any Lender, to its address (or telecopy number) set forth in its Administrative
Questionnaire.

All such notices and other communications (i) sent by hand or overnight courier
service, or mailed by certified or registered mail, shall be deemed to have been
given when received or (ii) sent by telecopy shall be deemed to have been given
when sent, provided that if not given during normal business hours for the
recipient, shall be deemed to have been given at the opening of business on the
next Business Day for the recipient.

 

PDC CREDIT AGREEMENT – Page 106



--------------------------------------------------------------------------------

(b) Notices and other communications to the Lenders hereunder may be delivered
or furnished by electronic communications pursuant to procedures approved by the
Administrative Agent; provided that the foregoing shall not apply to notices
pursuant to Article II unless otherwise agreed by the Administrative Agent and
the applicable Lender. The Administrative Agent or the Borrower may, in their
discretion, agree to accept notices and other communications to it hereunder by
electronic communications pursuant to procedures approved by it; provided that
approval of such procedures may be limited to particular notices or
communications. All such notices and other communications (i) sent to an e-mail
address shall be deemed received upon the sender’s receipt of an acknowledgement
from the intended recipient (such as by the “return receipt requested” function,
as available, return e-mail or other written acknowledgement), provided that if
not given during the normal business hours of the recipient, shall be deemed to
have been given at the opening of business on the next Business Day for the
recipient, and (ii) posted to an Internet or intranet website shall be deemed
received upon the deemed receipt by the intended recipient at its e-mail address
as described in the foregoing clause (b)(i) of notification that such notice or
communication is available and identifying the website address therefor.
Documents required to be delivered pursuant to Section 6.01(a) or (b) (to the
extent any such documents are included in materials otherwise filed with the
SEC) or Section 6.01(e) may be delivered electronically and if so delivered,
shall be deemed to have been delivered on the date (i) on which the Borrower
posts such documents, or provides a link thereto on Borrower’s website on the
Internet at http://www.petd.com/, or (ii) on which such documents are posted on
Borrower’s behalf on an Internet or intranet website, if any, to which each
Lender and the Administrative Agent have access (whether a commercial,
third-party website or whether sponsored by the Administrative Agent); or
(iii) on which the Borrower provides to the Administrative Agent by electronic
mail electronic versions (i.e., soft copies) of such documents (delivery of the
compliance certificate required to be delivered pursuant to Section 6.01(c) also
being deemed delivered on such date if included within such electronic mail
under this clause (iii)); provided, the Borrower shall upon the request of the
Administrative Agent provide to the Administrative Agent paper copies of any
such electronically delivered certificate); provided further, that the Borrower
shall notify the Administrative Agent (by telecopier or electronic mail) of the
posting of any such documents pursuant to clause (i) or (ii) above and provide
to the Administrative Agent by electronic mail electronic versions (i.e., soft
copies) of such documents. Except as expressly provided in the foregoing clause
(b) the Administrative Agent shall have no obligation to request the delivery or
to maintain copies of the documents referred to above, and in any event shall
have no responsibility to monitor compliance by the Borrower with any such
request for delivery, and each Lender shall be solely responsible for requesting
delivery to it or maintaining its copies of such documents.

(c) Any party hereto may change its address or telecopy number for notices and
other communications hereunder by notice to the other parties hereto.

Section 11.02. Waivers; Amendments.

(a) No failure or delay by the Administrative Agent, the Issuing Bank or any
Lender in exercising any right or power hereunder or under any other Loan
Document shall operate as a waiver thereof, nor shall any single or partial
exercise of any such right or power, or any abandonment or discontinuance of
steps to enforce such a right or power, preclude any other or further exercise
thereof or the exercise of any other right or power. The rights and remedies of
the Administrative Agent, the Issuing Bank and the Lenders hereunder and under
any other Loan Document are cumulative and are not exclusive of any rights or
remedies that they would otherwise have. No waiver of any provision of any Loan
Document or consent to any departure by any Credit Party therefrom shall in any
event be effective unless the same shall be permitted by paragraph (b) of this
Section, and then such waiver or consent shall be effective only in the specific
instance and for the purpose for which given. Without limiting the generality of
the foregoing, the making of a Loan or issuance of a Letter of Credit shall not
be construed as a waiver of any Default, regardless of whether the
Administrative Agent, any Lender or the Issuing Bank may have had notice or
knowledge of such Default at the time.

 

PDC CREDIT AGREEMENT – Page 107



--------------------------------------------------------------------------------

(b) Neither this Agreement nor any provision hereof may be waived, amended or
modified except pursuant to an agreement or agreements in writing entered into
by the Credit Parties and the Majority Lenders or by the Credit Parties and the
Administrative Agent with the consent of the Majority Lenders; provided that no
such agreement shall

(i) increase the Borrowing Base without the written consent of each Lender
(other than any Defaulting Lender);

(ii) increase the Commitment of any Lender or, except as set forth in the
definition of Applicable Percentage, increase the Applicable Percentage of any
Lender, in each case, without the written consent of such Lender (including any
such Lender that is a Defaulting Lender);

(iii) increase the Maximum Facility Amount without the written consent of each
Lender (other than any Defaulting Lender);

(iv) reduce or forgive the principal amount of any Loan or LC Disbursement or
reduce the rate of interest thereon, or reduce or forgive any interest or fees
payable hereunder, without the written consent of each Lender (including any
such Lender that is a Defaulting Lender) affected thereby;

(v) postpone the scheduled date of payment of the principal amount of any Loan
or LC Disbursement, or any date for the payment of any interest, fees or other
Obligations hereunder, or reduce the amount of, waive or excuse any such
payment, or postpone the scheduled date of expiration of any of the Aggregate
Commitment, without the written consent of each Lender (including any such
Lender that is a Defaulting Lender) affected thereby (it being understood that
waiver of a mandatory prepayment of the Loans or a mandatory reduction of the
Commitments shall not constitute a postponement or waiver of a scheduled payment
or date of expiration);

(vi) change Section 2.18(b) or Section 2.18(c) in a manner that would alter the
pro rata sharing of payments required thereby, without the written consent of
each Lender (including any such Lender that is a Defaulting Lender);

(vii) except in connection with any Dispositions permitted in Section 7.03,
release any Credit Party from its obligations under the Loan Documents or
release any of the Collateral without the written consent of each Lender (other
than any Defaulting Lender); or

 

PDC CREDIT AGREEMENT – Page 108



--------------------------------------------------------------------------------

(viii) change any of the provisions of this Section or the definition of
“Majority Lenders”, “Required Lenders” or any other provision hereof specifying
the number or percentage of Lenders required to waive, amend or modify any
rights hereunder or make any determination or grant any consent hereunder,
without the written consent of each Lender (including any such Lender that is a
Defaulting Lender) affected thereby;

provided further that no such agreement shall (x) amend, modify or otherwise
affect the rights or duties of the Administrative Agent or the Issuing Bank
hereunder without the prior written consent of the Administrative Agent or the
Issuing Bank, as the case may be or (y) change any of the provisions of
Section 2.20 without the prior written consent of the Administrative Agent and
the Issuing Bank.

Section 11.03. Expenses; Indemnity; Damage Waiver.

(a) The Borrower shall pay (i) all reasonable out-of-pocket expenses incurred by
the Administrative Agent and its Affiliates, including the reasonable fees,
charges and disbursements of counsel for the Administrative Agent, in connection
with the syndication of the credit facilities provided for herein, the
preparation and administration of this Agreement and the other Loan Documents or
any amendments, modifications or waivers of the provisions of the Loan Documents
(whether or not the transactions contemplated hereby or thereby shall be
consummated), (ii) all reasonable out-of-pocket expenses incurred by the Issuing
Bank in connection with the issuance, amendment, renewal or extension of any
Letter of Credit or any demand for payment thereunder and (iii) all reasonable
out-of-pocket expenses incurred by the Administrative Agent, the Issuing Bank or
any Lender, including the fees, charges and disbursements of any counsel for the
Administrative Agent, the Issuing Bank or any Lender, in connection with the
enforcement or protection of its rights in connection with the Loan Documents,
including its rights under this Section, or in connection with the Loans made or
Letters of Credit issued hereunder, including all such out-of-pocket expenses
incurred during any workout, restructuring or negotiations in respect of such
Loans or Letters of Credit.

 

PDC CREDIT AGREEMENT – Page 109



--------------------------------------------------------------------------------

(b) THE CREDIT PARTIES SHALL INDEMNIFY THE ADMINISTRATIVE AGENT, THE CO-LEAD
ARRANGERS, THE ISSUING BANK AND EACH LENDER, AND EACH RELATED PARTY OF ANY OF
THE FOREGOING PERSONS (EACH SUCH PERSON BEING CALLED AN “INDEMNITEE”) AGAINST,
AND HOLD EACH INDEMNITEE HARMLESS FROM, ANY AND ALL LOSSES, CLAIMS, DAMAGES,
LIABILITIES AND RELATED EXPENSES, INCLUDING THE FEES, CHARGES AND DISBURSEMENTS
OF ANY COUNSEL FOR ANY INDEMNITEE, INCURRED BY OR ASSERTED AGAINST ANY
INDEMNITEE ARISING OUT OF, IN CONNECTION WITH, OR AS A RESULT OF (I) THE
EXECUTION OR DELIVERY OF THE LOAN DOCUMENTS OR ANY AGREEMENT OR INSTRUMENT
CONTEMPLATED THEREBY, THE PERFORMANCE BY THE PARTIES HERETO OF THEIR RESPECTIVE
OBLIGATIONS THEREUNDER OR THE CONSUMMATION OF THE TRANSACTIONS OR ANY OTHER
TRANSACTIONS CONTEMPLATED HEREBY, (II) ANY LOAN OR LETTER OF CREDIT OR THE USE
OF THE PROCEEDS THEREFROM (INCLUDING ANY REFUSAL BY THE ISSUING BANK TO HONOR A
DEMAND FOR PAYMENT UNDER A LETTER OF CREDIT IF THE DOCUMENTS PRESENTED IN
CONNECTION WITH SUCH DEMAND DO NOT STRICTLY COMPLY WITH THE TERMS OF SUCH LETTER
OF CREDIT), (III) ANY ACTUAL OR ALLEGED PRESENCE OR RELEASE OF HAZARDOUS
MATERIALS ON OR FROM ANY PROPERTY OWNED OR OPERATED BY THE BORROWER OR ANY
RESTRICTED SUBSIDIARY, OR ANY ENVIRONMENTAL LIABILITY RELATED IN ANY WAY TO THE
BORROWER OR ANY RESTRICTED SUBSIDIARY, (IV) THE FAILURE OF THE BORROWER TO
DELIVER TO THE ADMINISTRATIVE AGENT THE REQUIRED RECEIPTS OR OTHER REQUIRED
DOCUMENTARY EVIDENCE WITH RESPECT TO A PAYMENT MADE BY THE BORROWER FOR TAXES
PURSUANT TO SECTION 2.17 OR (IV) ANY ACTUAL OR PROSPECTIVE CLAIM, LITIGATION,
INVESTIGATION OR PROCEEDING RELATING TO ANY OF THE FOREGOING, WHETHER BASED ON
CONTRACT, TORT OR ANY OTHER THEORY AND REGARDLESS OF WHETHER ANY INDEMNITEE IS A
PARTY THERETO; PROVIDED THAT SUCH INDEMNITY SHALL NOT, AS TO ANY INDEMNITEE, BE
AVAILABLE TO THE EXTENT THAT SUCH LOSSES, CLAIMS, DAMAGES, LIABILITIES OR
RELATED EXPENSES ARE DETERMINED BY A COURT OF COMPETENT JURISDICTION BY FINAL
AND NONAPPEALABLE JUDGMENT TO HAVE RESULTED FROM THE GROSS NEGLIGENCE OR WILLFUL
MISCONDUCT OF SUCH INDEMNITEE OR FROM A CLAIM BROUGHT BY A CREDIT PARTY AGAINST
SUCH INDEMNITEE FOR BREACH IN BAD FAITH OF SUCH INDEMNITEE’S OBLIGATIONS UNDER
THIS AGREEMENT OR ANY OTHER LOAN DOCUMENTS. FOR THE AVOIDANCE OF DOUBT, WITH
RESPECT TO THE FOREGOING PROVISO “ANY INDEMNITEE” MEANS ONLY THE INDEMNITEE OR
INDEMNITEES, AS THE CASE MAY BE, THAT ARE DETERMINED BY SUCH COURT TO HAVE BEEN
GROSSLY NEGLIGENT OR TO HAVE ENGAGED IN WILLFUL MISCONDUCT OR BREACHED THIS
AGREEMENT OR ANY OTHER LOAN DOCUMENT IN BAD FAITH AND NOT ANY OTHER INDEMNITEE.
WITHOUT LIMITATION OF THE FOREGOING, IT IS THE INTENTION OF THE CREDIT PARTIES
AND EACH CREDIT PARTY AGREES THAT THE FOREGOING INDEMNITIES SHALL APPLY TO EACH
INDEMNITEE WITH RESPECT TO LOSSES, CLAIMS, DAMAGES, LIABILITIES AND RELATED
EXPENSES (INCLUDING, WITHOUT LIMITATION, ALL EXPENSES OF LITIGATION OR
PREPARATION THEREFOR), WHICH IN WHOLE OR IN PART ARE CAUSED BY OR ARISE OUT OF
THE NEGLIGENCE OF SUCH (AND/OR ANY OTHER) INDEMNITEE. THIS SECTION 11.03(b)
SHALL NOT APPLY WITH RESPECT TO TAXES OTHER THAN TAXES THAT REPRESENT LOSSES OR
DAMAGES ARISING FROM ANY NON-TAX CLAIM.

(c) To the extent that any Credit Party fails to pay any amount required to be
paid by it to the Administrative Agent or the Issuing Bank under paragraph
(a) or (b) of this Section, each Lender severally agrees to pay to the
Administrative Agent or the Issuing Bank, as the case may be, such Lender’s
Applicable Percentage of such unpaid amount with respect to amounts to be paid
to the Issuing Bank and such Lender’s Applicable Percentage of such unpaid
amount with respect to amounts to be paid to the Administrative Agent (in each
case, determined as of the time that the applicable unreimbursed expense or
indemnity payment is sought); provided that the unreimbursed expense or
indemnified loss, claim, damage, liability or related expense, as the case may
be, was incurred by or asserted against the Administrative Agent or the Issuing
Bank in its capacity as such.

 

PDC CREDIT AGREEMENT – Page 110



--------------------------------------------------------------------------------

(d) To the extent permitted by applicable law, the Credit Parties shall not
assert, and hereby waive, any claim against any Indemnitee, on any theory of
liability, for special, indirect, consequential or punitive damages (as opposed
to direct or actual damages) arising out of, in connection with, or as a result
of, this Agreement or any agreement or instrument contemplated hereby, the
Transactions, any Loan or Letter of Credit or the use of the proceeds thereof.

(e) All amounts due under this Section shall be payable not later than 10 days
after written demand therefor.

Section 11.04. Successors and Assigns.

(a) The provisions of this Agreement shall be binding upon and inure to the
benefit of the parties hereto and their respective successors and assigns
permitted hereby (including any Affiliate of the Issuing Bank that issues any
Letter of Credit), except that (i) no Credit Party may assign or otherwise
transfer any of its rights or obligations hereunder without the prior written
consent of each Lender (and any attempted assignment or transfer by such Credit
Party without such consent shall be null and void) and (ii) no Lender may assign
or otherwise transfer its rights or obligations hereunder except in accordance
with this Section. Nothing in this Agreement, expressed or implied, shall be
construed to confer upon any Person (other than the parties hereto, their
respective successors and assigns permitted hereby (including any Affiliate of
the Issuing Bank that issues any Letter of Credit), Participants (to the extent
provided in paragraph (c) of this Section) and, to the extent expressly
contemplated hereby, the Related Parties of each of the Administrative Agent,
the Issuing Bank and the Lenders) any legal or equitable right, remedy or claim
under or by reason of this Agreement.

(b)

(i) Subject to the conditions set forth in paragraph (b)(ii) below, any Lender
may assign to one or more assignees all or a portion of its rights and
obligations under this Agreement (including all or a portion of its Commitment
and the Loans at the time owing to it) with the prior written consent (such
consent not to be unreasonably withheld) of:

(A) the Borrower, provided that the Borrower shall be deemed to have consented
to any such assignment unless it shall object thereto by written notice to the
Administrative Agent within five (5) Business Days after having received notice
thereof and provided further that no consent of the Borrower shall be required
for an assignment to a Lender, an Affiliate of a Lender, a Federal Reserve Bank,
an Approved Fund or, if an Event of Default has occurred and is continuing, any
other assignee;

(B) the Administrative Agent; and

(C) the Issuing Bank.

 

PDC CREDIT AGREEMENT – Page 111



--------------------------------------------------------------------------------

(ii) Assignments shall be subject to the following additional conditions:

(A) except in the case of an assignment to a Lender, an Affiliate of a Lender,
an Approved Fund or an assignment of the entire remaining amount of the
assigning Lender’s Commitment or Loans, the amount of the Commitment or Loans of
the assigning Lender subject to each such assignment (determined as of the date
the Assignment and Assumption with respect to such assignment is delivered to
the Administrative Agent) shall not be less than $5,000,000 unless each of the
Borrower and the Administrative Agent otherwise consent, provided that no such
consent of the Borrower shall be required if an Event of Default has occurred
and is continuing;

(B) each partial assignment shall be made as an assignment of a proportionate
part of all the assigning Lender’s rights and obligations in respect of such
Lender’s Commitment and such Lender’s Loans under this Agreement;

(C) the parties to each assignment shall execute and deliver to the
Administrative Agent an Assignment and Assumption, together with a processing
and recordation fee of $3,500; and

(D) the assignee, if it shall not be a Lender, shall deliver to the
Administrative Agent an Administrative Questionnaire.

For the purposes of this Section 11.04(b), the term “Approved Fund” has the
following meaning:

“Approved Fund” means any Person (other than a natural person) that is engaged
in making, purchasing, holding or investing in bank loans and similar extensions
of credit in the ordinary course of its business and that is administered or
managed by (a) a Lender, (b) an Affiliate of a Lender or (c) an entity or an
Affiliate of an entity that administers or manages a Lender.

(iii) Subject to acceptance and recording thereof pursuant to paragraph (b)(iv)
of this Section, from and after the effective date specified in each Assignment
and Assumption the assignee thereunder shall be a party hereto and, to the
extent of the interest assigned by such Assignment and Assumption, have the
rights and obligations of a Lender under this Agreement, and the assigning
Lender thereunder shall, to the extent of the interest assigned by such
Assignment and Assumption, be released from its obligations under this Agreement
(and, in the case of an Assignment and Assumption covering all of the assigning
Lender’s rights and obligations under this Agreement, such Lender shall cease to
be a party hereto but shall continue to be entitled to the benefits of
Section 2.15, Section 2.16, Section 2.17 and Section 11.03). Any assignment or
transfer by a Lender of rights or obligations under this Agreement that does not
comply with this Section 11.04 shall be treated for purposes of this Agreement
as a sale by such Lender of a participation in such rights and obligations in
accordance with paragraph (c) of this Section except that any attempted
assignment or transfer by any Lender that does not comply with clause (C) of
Section 11.04(b)(ii) shall be null and void.

 

PDC CREDIT AGREEMENT – Page 112



--------------------------------------------------------------------------------

(iv) The Administrative Agent, acting solely for this purpose as an agent of the
Borrower for tax purposes, shall maintain at one of its offices a copy of each
Assignment and Assumption delivered to it and a register for the recordation of
the names and addresses of the Lenders, and the Commitment and Applicable
Percentage of, and principal amount of the Loans and LC Disbursements owing to,
each Lender pursuant to the terms hereof from time to time (the “Register”). The
entries in the Register shall be conclusive, and the Credit Parties, the
Administrative Agent, the Issuing Bank and the Lenders shall treat each Person
whose name is recorded in the Register pursuant to the terms hereof as a Lender
hereunder for all purposes of this Agreement, notwithstanding notice to the
contrary. The Register shall be available for inspection by the Credit Parties,
the Issuing Bank and any Lender, at any reasonable time and from time to time
upon reasonable prior notice.

(v) Upon its receipt of a duly completed Assignment and Assumption executed by
an assigning Lender and an assignee, the assignee’s completed Administrative
Questionnaire (unless the assignee shall already be a Lender hereunder), the
processing and recordation fee referred to in paragraph (b) of this Section any
written consent to such assignment required by paragraph (b) of this Section,
the Administrative Agent shall accept such Assignment and Assumption and record
the information contained therein in the Register; provided that if either the
assigning Lender or the assignee shall have failed to make any payment required
to be made by it pursuant to Section 2.06(d) or Section 2.06(e), Section 2.07,
Section 2.18(d) or Section 11.03(c), the Administrative Agent shall have no
obligation to accept such Assignment and Assumption and record the information
therein in the Register unless and until such payment shall have been made in
full, together with all accrued interest thereon. No assignment shall be
effective for purposes of this Agreement unless it has been recorded in the
Register as provided in this paragraph.

(c)

(i) Any Lender may, without the consent of the Borrower, the Administrative
Agent or the Issuing Bank, sell participations to one or more banks or other
entities (a “Participant”) in all or a portion of such Lender’s rights and
obligations under this Agreement (including all or a portion of its Commitment
and the Loans owing to it); provided that (A) such Lender’s obligations under
this Agreement shall remain unchanged, (B) such Lender shall remain solely
responsible to the other parties hereto for the performance of such obligations
and (C) the Borrower, the Administrative Agent, the Issuing Bank and the other
Lenders shall continue to deal solely and directly with such Lender in
connection with such Lender’s rights and obligations under this Agreement. Any
agreement or instrument pursuant to which a Lender sells such a participation
shall provide that such Lender shall retain the sole right to enforce this
Agreement and to approve any amendment, modification or waiver of any provision
of this Agreement; provided that such agreement or instrument may provide that
such Lender will not, without the consent of the Participant, agree to any
amendment, modification or waiver described in the first proviso to
Section 11.02(b) that affects such Participant. The Borrower agrees that each
Participant shall be entitled to the benefits of Section 2.15, Section 2.16 and
Section 2.17 (subject to the requirements and limitations therein, including the
requirements under Section 2.17(f) (it being understood that the documentation
required under Section 2.17(f) shall be delivered to the participating Lender))
to the same extent as if it were a Lender and had acquired its interest by
assignment pursuant to paragraph (b) of this Section; provided that such
Participant (A) agrees to be subject to the provisions of Section 2.18 and
Section 2.19 as if it were an assignee under clause (b) of this Section, and
(B) shall not be entitled to receive any greater payment under Section 2.15 or
Section 2.17, with respect to any participation, than its participating Lender
would have been entitled to receive, except to the extent such entitlement to
receive a greater payment results from a Change in Law that occurs after the
Participant acquired the applicable participation.

 

PDC CREDIT AGREEMENT – Page 113



--------------------------------------------------------------------------------

(ii) To the extent permitted by law, each Participant also shall be entitled to
the benefits of Section 11.08 as though it were a Lender, provided such
Participant agrees to be subject to Section 2.18(c) as though it were a Lender.
Each Lender that sells a participation shall, acting solely for this purpose as
a non-fiduciary agent of the Borrower for tax purposes, maintain a register on
which it enters the name and address of each Participant and the principal
amounts (and stated interest) of each Participant’s interest in the Loans or
other obligations under this Agreement (the “Participant Register”); provided
that no Lender shall have any obligation to disclose all or any portion of the
Participant Register to any Person (including the identity of any Participant or
any information relating to a Participant’s interest in any Commitments, Loans,
Letters of Credit or its other obligations under any Loan Document) except to
the extent that such disclosure is necessary to establish that such Commitment,
Loan, Letter of Credit or other obligation is in registered form under
Section 5f.103-1(c) of the United States Treasury Regulations. The entries in
the Participant Register shall be conclusive absent manifest error, and such
Lender shall treat each person whose name is recorded in the Participant
Register as the owner of such participation for all purposes of this Agreement
notwithstanding any notice to the contrary. For the avoidance of doubt, the
Administrative Agent (in its capacity as Administrative Agent) shall have no
responsibility for maintaining a Participant Register.

(d) Any Lender may at any time pledge or assign a security interest in all or
any portion of its rights under this Agreement to secure obligations of such
Lender, including without limitation any pledge or assignment to secure
obligations to a Federal Reserve Bank, and this Section shall not apply to any
such pledge or assignment of a security interest; provided that no such pledge
or assignment of a security interest shall release a Lender from any of its
obligations hereunder or substitute any such pledgee or assignee for such Lender
as a party hereto.

Section 11.05. Survival. All covenants, agreements, representations and
warranties made by the Credit Parties in the Loan Documents and in the
certificates or other instruments delivered in connection with or pursuant to
this Agreement or any other Loan Document shall be considered to have been
relied upon by the other parties hereto and shall survive the execution and
delivery of the Loan Documents and the making of any Loans and issuance of any
Letters of Credit, regardless of any investigation made by any such other party
or on its behalf and notwithstanding that the Administrative Agent, the Issuing
Bank or any Lender may have had notice or knowledge of any Default or incorrect
representation or warranty at the time any credit is extended hereunder, and
shall continue in full force and effect as long as the principal of or any
accrued interest on any Loan or any fee or any other amount payable under this
Agreement is outstanding and unpaid or any Letter of Credit is outstanding and
so long as the Aggregate Commitment has not expired or terminated. The
provisions of Section 2.15, Section 2.16, Section 2.17 and Section 11.03 and
Article X shall survive and remain in full force and effect regardless of the
consummation of the transactions contemplated hereby, the repayment of the
Loans, the expiration or termination of the Letters of Credit and the Aggregate
Commitment or the termination of this Agreement or any provision hereof.

 

PDC CREDIT AGREEMENT – Page 114



--------------------------------------------------------------------------------

Section 11.06. Counterparts; Integration; Effectiveness. This Agreement may be
executed in counterparts (and by different parties hereto on different
counterparts), each of which shall constitute an original, but all of which when
taken together shall constitute a single contract. This Agreement, the other
Loan Documents and any separate letter agreements with respect to fees payable
to the Administrative Agent constitute the entire contract among the parties
relating to the subject matter hereof and supersede any and all previous
agreements and understandings, oral or written, relating to the subject matter
hereof. THIS AGREEMENT AND THE OTHER LOAN DOCUMENTS REPRESENT THE FINAL
AGREEMENT AMONG THE PARTIES AND MAY NOT BE CONTRADICTED BY EVIDENCE OF PRIOR,
CONTEMPORANEOUS, OR SUBSEQUENT ORAL AGREEMENTS OF THE PARTIES. THERE ARE NO
UNWRITTEN ORAL AGREEMENTS BETWEEN THE PARTIES. Except as provided in
Section 5.01, this Agreement shall become effective when it shall have been
executed by the Administrative Agent and when the Administrative Agent shall
have received counterparts hereof which, when taken together, bear the
signatures of each of the other parties hereto, and thereafter shall be binding
upon and inure to the benefit of the parties hereto and their respective
successors and assigns. Delivery of an executed counterpart of a signature page
of this Agreement by facsimile or other electronic transmission shall be
effective as delivery of a manually executed counterpart of this Agreement.

Section 11.07. Severability. Any provision of any Loan Document held to be
invalid, illegal or unenforceable in any jurisdiction shall, as to such
jurisdiction, be ineffective to the extent of such invalidity, illegality or
unenforceability without affecting the validity, legality and enforceability of
the remaining provisions thereof; and the invalidity of a particular provision
in a particular jurisdiction shall not invalidate such provision in any other
jurisdiction.

Section 11.08. Right of Setoff. If an Event of Default shall have occurred and
be continuing, each Lender and each of its Affiliates is hereby authorized at
any time and from time to time, to the fullest extent permitted by law, to set
off and apply any and all deposits (general or special, time or demand,
provisional or final) at any time held and other obligations (of whatsoever
kind, including, without limitation, obligations under Swap Agreements) at any
time owing by such Lender or Affiliate to or for the credit or the account of
the Borrower or any Guarantor against any of and all the obligations of any
Credit Party now or hereafter existing under this Agreement held by such Lender,
irrespective of whether or not such Lender shall have made any demand under the
Loan Documents and although such obligations may be unmatured. The applicable
Lender shall notify the Borrower and the Administrative Agent of such set-off or
application, provided that any failure to give or any delay in giving such
notice shall not affect the validity of any such set-off or application under
this Section. The rights of each Lender under this Section are in addition to
other rights and remedies (including other rights of setoff) which such Lender
may have.

 

PDC CREDIT AGREEMENT – Page 115



--------------------------------------------------------------------------------

Section 11.09. GOVERNING LAW; JURISDICTION; CONSENT TO SERVICE OF PROCESS.

(a) THE LOAN DOCUMENTS (OTHER THAN THOSE CONTAINING A CONTRARY EXPRESS CHOICE OF
LAW PROVISION) SHALL BE GOVERNED BY AND CONSTRUED IN ACCORDANCE WITH THE
INTERNAL LAWS (AND NOT THE LAW OF CONFLICTS) OF THE STATE OF NEW YORK, BUT
GIVING EFFECT TO FEDERAL LAWS APPLICABLE TO NATIONAL BANKS.

(b) EACH CREDIT PARTY HEREBY IRREVOCABLY AND UNCONDITIONALLY SUBMITS, FOR ITSELF
AND ITS PROPERTY, TO THE NONEXCLUSIVE JURISDICTION OF ANY UNITED STATES FEDERAL
OR NEW YORK STATE COURT SITTING IN NEW YORK, NEW YORK IN ANY ACTION OR
PROCEEDING ARISING OUT OF OR RELATING TO ANY LOAN DOCUMENTS, OR FOR RECOGNITION
OR ENFORCEMENT OF ANY JUDGMENT, AND EACH OF THE PARTIES HERETO HEREBY
IRREVOCABLY AND UNCONDITIONALLY AGREES THAT ALL CLAIMS IN RESPECT OF ANY SUCH
ACTION OR PROCEEDING MAY BE HEARD AND DETERMINED IN SUCH NEW YORK STATE OR, TO
THE EXTENT PERMITTED BY LAW, IN SUCH FEDERAL COURT. EACH OF THE PARTIES HERETO
AGREES THAT A FINAL JUDGMENT IN ANY SUCH ACTION OR PROCEEDING SHALL BE
CONCLUSIVE AND MAY BE ENFORCED IN OTHER JURISDICTIONS BY SUIT ON THE JUDGMENT OR
IN ANY OTHER MANNER PROVIDED BY LAW. NOTHING IN THIS AGREEMENT OR ANY OTHER LOAN
DOCUMENT SHALL AFFECT ANY RIGHT THAT THE ADMINISTRATIVE AGENT, THE ISSUING BANK
OR ANY LENDER MAY OTHERWISE HAVE TO BRING ANY ACTION OR PROCEEDING RELATING TO
THIS AGREEMENT OR ANY OTHER LOAN DOCUMENT AGAINST ANY CREDIT PARTY OR ITS
PROPERTIES IN THE COURTS OF ANY JURISDICTION.

(c) EACH CREDIT PARTY HEREBY IRREVOCABLY AND UNCONDITIONALLY WAIVES, TO THE
FULLEST EXTENT IT MAY LEGALLY AND EFFECTIVELY DO SO, ANY OBJECTION WHICH IT MAY
NOW OR HEREAFTER HAVE TO THE LAYING OF VENUE OF ANY SUIT, ACTION OR PROCEEDING
ARISING OUT OF OR RELATING TO THIS AGREEMENT OR ANY OTHER LOAN DOCUMENT IN ANY
COURT REFERRED TO IN PARAGRAPH (B) OF THIS SECTION. EACH OF THE PARTIES HERETO
HEREBY IRREVOCABLY WAIVES, TO THE FULLEST EXTENT PERMITTED BY LAW, THE DEFENSE
OF AN INCONVENIENT FORUM TO THE MAINTENANCE OF SUCH ACTION OR PROCEEDING IN ANY
SUCH COURT.

(d) EACH PARTY TO THIS AGREEMENT IRREVOCABLY CONSENTS TO SERVICE OF PROCESS IN
THE MANNER PROVIDED FOR NOTICES IN SECTION 11.01. NOTHING IN THIS AGREEMENT WILL
AFFECT THE RIGHT OF ANY PARTY TO THIS AGREEMENT TO SERVE PROCESS IN ANY OTHER
MANNER PERMITTED BY LAW.

 

PDC CREDIT AGREEMENT – Page 116



--------------------------------------------------------------------------------

Section 11.10. WAIVER OF JURY TRIAL. EACH PARTY HERETO HEREBY WAIVES, TO THE
FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ANY RIGHT IT MAY HAVE TO A TRIAL BY
JURY IN ANY LEGAL PROCEEDING DIRECTLY OR INDIRECTLY ARISING OUT OF OR RELATING
TO THIS AGREEMENT, ANY OTHER LOAN DOCUMENT, OR THE TRANSACTIONS CONTEMPLATED
HEREBY OR THEREBY (WHETHER BASED ON CONTRACT, TORT OR ANY OTHER THEORY). EACH
PARTY HERETO (A) CERTIFIES THAT NO REPRESENTATIVE, AGENT OR ATTORNEY OF ANY
OTHER PARTY HAS REPRESENTED, EXPRESSLY OR OTHERWISE, THAT SUCH OTHER PARTY WOULD
NOT, IN THE EVENT OF LITIGATION, SEEK TO ENFORCE THE FOREGOING WAIVER AND
(B) ACKNOWLEDGES THAT IT AND THE OTHER PARTIES HERETO HAVE BEEN INDUCED TO ENTER
INTO THIS AGREEMENT BY, AMONG OTHER THINGS, THE MUTUAL WAIVERS AND
CERTIFICATIONS IN THIS SECTION.

Section 11.11. Headings. Article and Section headings and the Table of Contents
used herein are for convenience of reference only, are not part of this
Agreement and shall not affect the construction of, or be taken into
consideration in interpreting, this Agreement.

Section 11.12. Confidentiality. Each of the Administrative Agent, the Issuing
Bank and the Lenders agrees to maintain the confidentiality of the Information
(as defined below), except that Information may be disclosed (a) to its Related
Parties (it being understood that the Persons to whom such disclosure is made
will be informed of the confidential nature of such Information and instructed
to keep such Information confidential), (b) to the extent requested by any
regulatory authority having jurisdiction over any Lender or over its Related
Parties (including any self-regulatory authority, such as the National
Association of Insurance Commissioners), (c) to the extent required by
applicable laws or regulations or by any subpoena or similar legal process,
(d) to any other party to this Agreement, (e) in connection with the exercise of
any remedies hereunder or any suit, action or proceeding relating to this
Agreement or any other Loan Document or the enforcement of rights hereunder or
thereunder, (f) subject to an agreement containing provisions substantially the
same as those of this Section, to (i) any assignee of or Participant in, or any
prospective assignee of or Participant in, any of its rights or obligations
under this Agreement or (ii) any actual or prospective counterparty (or its
advisors) to any swap or derivative transaction relating to the Credit Parties
and their obligations, (g) with the consent of the Borrower or (h) to the extent
such Information (i) becomes publicly available other than as a result of a
breach of this Section or (ii) becomes available to the Administrative Agent,
the Issuing Bank or any Lender on a nonconfidential basis from a source other
than a Credit Party. For the purposes of this Section, “Information” means all
information received from any Credit Party relating to any Credit Party or its
business, other than any such information that is available to the
Administrative Agent, the Issuing Bank or any Lender on a nonconfidential basis
prior to disclosure by any Credit Party; provided that, in the case of
information received from any Credit Party after the date hereof, such
information is clearly identified at the time of delivery as confidential. Any
Person required to maintain the confidentiality of Information as provided in
this Section shall be considered to have complied with its obligation to do so
if such Person has exercised the same degree of care to maintain the
confidentiality of such Information as such Person would accord to its own
confidential information.

 

PDC CREDIT AGREEMENT – Page 117



--------------------------------------------------------------------------------

Section 11.13. Interest Rate Limitation. Notwithstanding anything herein to the
contrary, if at any time the interest rate applicable to any Loan, together with
all fees, charges and other amounts which are treated as interest on such Loan
under applicable law (collectively the “Charges”), shall exceed the maximum
lawful rate (the “Maximum Rate”) which may be contracted for, charged, taken,
received or reserved by the Lender holding such Loan in accordance with
applicable law, the rate of interest payable in respect of such Loan hereunder,
together with all Charges payable in respect thereof, shall be limited to the
Maximum Rate and, to the extent lawful, the interest and Charges that would have
been payable in respect of such Loan but were not payable as a result of the
operation of this Section shall be cumulated and the interest and Charges
payable to such Lender in respect of other Loans or periods shall be increased
(but not above the Maximum Rate therefor) until such cumulated amount, together
with interest thereon at the Federal Funds Effective Rate to the date of
repayment, shall have been received by such Lender. In the event that,
notwithstanding Section 11.09, applicable law is the law of the State of Texas
and such applicable law provides for an interest ceiling under Chapter 303 of
the Texas Finance Code (the “Texas Finance Code”) as amended, for each day, the
ceiling shall be the “weekly ceiling” as defined in the Texas Finance Code and
shall be used in this Note and the other Loan Documents for calculating the
Maximum Rate and for all other purposes. Chapter 346 of the Texas Finance Code
(which regulates certain revolving credit accounts (formerly Tex. Rev. Civ.
Stat. Ann. Art. 5069, Ch. 15)) shall not apply to this Agreement or to any Loan,
nor shall this Agreement or any Loan be governed by or be subject to the
provisions of such Chapter 346 in any manner whatsoever.

Section 11.14. USA PATRIOT Act. Each Lender that is subject to the requirements
of the USA Patriot Act (Title III of Pub. L. 107-56 (signed into law October 26,
2001)) (the “Act”) hereby notifies each Credit Party that pursuant to the
requirements of the Act, it is required to obtain, verify and record information
that identifies each Credit Party, which information includes the name and
address of each Credit Party and other information that will allow such Lender
to identify each Credit Party in accordance with the Act.

Section 11.15. Original Credit Agreement. Upon the Effective Date, this
Agreement shall supersede and replace in its entirety the Original Credit
Agreement; provided, however, that (i) all loans, letters of credit, and other
indebtedness, obligations and liabilities outstanding under the Original Credit
Agreement on such date shall continue to constitute Loans, Letters of Credit and
other indebtedness, obligations and liabilities under this Agreement, (ii) the
execution and delivery of this Agreement or any of the Loan Documents hereunder
shall not constitute a novation, refinancing or any other fundamental change in
the relationship among the parties and (iii) the Loans, Letters of Credit, and
other indebtedness, obligations and liabilities outstanding hereunder, to the
extent outstanding under the Original Credit Agreement immediately prior to the
date hereof, shall constitute the same loans, letters of credit, and other
indebtedness, obligations and liabilities as were outstanding under the Original
Credit Agreement.

Section 11.16. Reaffirmation and Grant of Security Interest. Each Credit Party
hereby (a) confirms that each Security Instrument (as defined in the Original
Credit Agreement) to which it is a party or is otherwise bound and all
Collateral encumbered thereby, will continue to guarantee or secure, as the case
may be, to the fullest extent possible in accordance with the Loan Documents,
the payment and performance of all Obligations and Guaranteed Liabilities under
this Agreement and the Secured Indebtedness (as such term is defined in the
Mortgages) and all other indebtedness, obligations and liabilities under the
Mortgages, as the case may be, and (b) reaffirms its grant to the Administrative
Agent for the benefit of the Secured Parties of a continuing Lien on and
security interest in and to such Credit Party’s right, title and interest in, to
and under all Collateral as collateral security for the prompt payment and
performance in full when due of the Obligations and Guaranteed Liabilities under
this Agreement and the Secured Indebtedness and all other indebtedness,
obligations and liabilities under the Mortgages (whether at stated maturity, by
acceleration or otherwise) in accordance with the terms thereof.

 

PDC CREDIT AGREEMENT – Page 118



--------------------------------------------------------------------------------

Section 11.17. Reallocation of Commitments and Loans. The Lenders party to the
Original Credit Agreement have agreed among themselves to reallocate their
respective Revolving Commitments (as defined in the Original Credit Agreement)
as contemplated by this Agreement, and to, among other things, allow certain
financial institutions identified by the Co-Lead Arrangers in consultation with
the Borrower, to become a party to this Agreement as a Lender (each, a “New
Lender”) by acquiring an interest in the Aggregate Commitment. On the Effective
Date and after giving effect to such reallocation and adjustment of the
Aggregate Commitment, the Commitment and Applicable Percentage of each Lender,
including each New Lender, shall be as set forth on Schedule 2.01 and each
Lender, including each New Lender, shall own its Applicable Percentage of the
outstanding Loans. The reallocation and adjustment to the Commitments of each
Lender, including each New Lender, as contemplated by this Section 11.17 shall
be deemed to have been consummated pursuant to the terms of the Assignment and
Assumption attached as Exhibit A hereto as if each of the Lenders, including
each New Lender, had executed an Assignment and Assumption with respect to such
reallocation and adjustment. The Borrower and the Administrative Agent hereby
consent to such reallocation and adjustment of the Commitments and each New
Lender’s acquisition of an interest in the Aggregate Commitment. The
Administrative Agent hereby waives the $3,500 processing and recordation fee set
forth in Section 11.04(b)(ii)(C) with respect to the assignments and
reallocations of the Commitments contemplated by this Section 11.17. To the
extent requested by any Lender, and in accordance with Section 2.16, the
Borrower shall pay to such Lender, within the time period prescribed by
Section 2.16, any amounts required to be paid by the Borrower under Section 2.16
in the event the payment of any principal of any Eurodollar Loan or the
conversion of any Eurodollar Loan other than on the last day of an Interest
Period applicable thereto is required in connection with the reallocation
contemplated by this Section 11.17.

Section 11.18. Flood Insurance Regulations. Notwithstanding any provision in
this Agreement or any other Loan Document to the contrary, in no event is any
Building (as defined in the applicable Flood Insurance Regulation) or
Manufactured (Mobile) Home (as defined in the applicable Flood Insurance
Regulation) located on the Mortgaged Properties within an area having special
flood hazards and in which flood insurance is available under the National Flood
Insurance Act of 1968 included in the definition of “Mortgaged Properties” under
the Mortgages and no Building or Manufactured (Mobile) Home shall be encumbered
by the Security Instruments. As used herein, “Flood Insurance Regulations” shall
mean (i) the National Flood Insurance Act of 1968 as now or hereafter in effect
or any successor statute thereto, (ii) the Flood Disaster Protection Act of 1973
as now or hereafter in effect or any successor statue thereto, (iii) the
National Flood Insurance Reform Act of 1994 (amending 42 USC 4001, et seq.), as
the same may be amended or recodified from time to time, and (iv) the Flood
Insurance Reform Act of 2004 and any regulations promulgated thereunder.

 

PDC CREDIT AGREEMENT – Page 119



--------------------------------------------------------------------------------

Section 11.19. No Fiduciary Duty. Each Lender and their Affiliates
(collectively, solely for purposes of this Section 11.19, the “Lenders”), may
have economic interests that conflict with those of the Credit Parties and their
respective Subsidiaries and their stockholders and/or their affiliates. Each
Credit Party, for itself and on behalf of its Subsidiaries, agrees that nothing
in this Agreement or the Loan Documents or otherwise will be deemed to create an
advisory, fiduciary or agency relationship or fiduciary or other implied duty
between any Lender, on the one hand, and any Credit Party or its Subsidiaries,
their stockholders or their affiliates, on the other. Each Credit Party, for
itself and on behalf of its Subsidiaries, acknowledges and agrees that (i) the
transactions contemplated by the Loan Documents (including the exercise of
rights and remedies hereunder and thereunder) are arm’s-length commercial
transactions between the Lenders, on the one hand, and the Credit Parties and
their Subsidiaries, on the other, and (ii) in connection therewith and with the
process leading thereto, (x) no Lender has assumed an advisory or fiduciary
responsibility in favor of any Credit Party or its Subsidiaries, their
stockholders or their affiliates with respect to the transactions contemplated
hereby (or the exercise of rights or remedies with respect thereto) or the
process leading thereto (irrespective of whether any Lender has advised, is
currently advising or will advise any Credit Party or its Subsidiaries, their
stockholders or their affiliates on other matters) or any other obligation to
any Credit Party or any of its Subsidiaries except the obligations expressly set
forth in the Loan Documents and (y) each Lender is acting solely as principal
and not as the agent or fiduciary of any Credit Party or any of its
Subsidiaries, their management, stockholders, creditors or any other Person.
Each Credit Party, for itself and its Subsidiaries, acknowledges and agrees that
it has consulted its own legal and financial advisors to the extent it deemed
appropriate and that it is responsible for making its own independent judgment
with respect to such transactions and the process leading thereto. Each Credit
Party, for itself and its Subsidiaries, agrees that it will not claim that any
Lender has rendered advisory services of any nature or respect, or owes a
fiduciary or similar duty to such Credit Party or Subsidiary, in connection with
such transaction or the process leading thereto.

[Signature Page Follows]

 

PDC CREDIT AGREEMENT – Page 120



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed by their respective authorized officers as of the day and year first
above written.

 

BORROWER:

PDC ENERGY, INC.

By:

 

/s/ Gysle R. Shellum

  Name: Gysle R. Shellum   Title: Chief Financial Officer

GUARANTORS:

RILEY NATURAL GAS COMPANY

By:

 

/s/ James M. Trimble

  Name: James M. Trimble   Title: President

 

PDC CREDIT AGREEMENT   Signature Page  



--------------------------------------------------------------------------------

JPMORGAN CHASE BANK, N.A., as

Administrative Agent, Issuing Bank and as a Lender

By:

 

/s/ Jo Linda Papadakis

  Name: Jo Linda Papadakis   Title: Authorized Officer

 

PDC CREDIT AGREEMENT   Signature Page  



--------------------------------------------------------------------------------

BANK OF AMERICA, N.A.,

as a Lender and as a Co-Documentation Agent

By:

 

/s/ Jason Zilewicz

 

Name: Jason Zilewicz

 

Title: Assistant Vice President

:

 

BANK OF MONTREAL,

as a Lender and as a Co-Documentation Agent

By:

 

/s/ Gumaro Tijerina

 

Name: Gumaro Tijerina

 

Title: Director

 

THE ROYAL BANK OF SCOTLAND PLC,

as a Lender and as a Co-Documentation Agent

By:

 

/s/ Sanjay Remond

 

Name: Sanjay Remond

 

Title: Director

 

COMPASS BANK,

as a Lender

By:

 

/s/ Kathleen J. Bowen

 

Name: Kathleen J. Bowen

 

Title: Senior Vice President

 

CREDIT AGRICOLE CORPORATE AND

INVESTMENT BANK,

as a Lender

By:

 

/s/ Sharada Manne

 

Name: Sharada Manne

 

Title: Managing Director

By:

 

/s/ Ting Lee

 

Name: Ting Lee

 

Title: Director

 

THE BANK OF NOVA SCOTIA,

as a Lender

By:

 

/s/ Terry Donovan

 

Name: Terry Donovan

 

Title: Managing Director

 

SCOTIABANC INC.,

as a Lender

By:

 

/s/ J. F. Todd

 

Name: J. F. Todd

 

Title: Managing Director

 

WELLS FARGO BANK, N.A.,

as a Lender and as a Syndication Agent

By:

 

/s/ Betsy Jocher

 

Name: Betsy Jocher

 

Title: Director

 

PDC CREDIT AGREEMENT   Signature Page  



--------------------------------------------------------------------------------

BOKF, NA dba BANK OF OKLAHOMA,

as a Lender

By:

 

/s/ Eric Griffin

 

Name: Eric Griffin

 

Title: Assistant Vice President

 

CAPITAL ONE, NATIONAL ASSOCIATION,

as a Lender

By:

 

/s/ Wesley Fontana

 

Name: Wesley Fontana

 

Title: Vice President

 

COMERICA BANK,

as a Lender

By:

 

/s/ Katya Evseev

 

Name: Katya Evseev

 

Title: Assistant Vice President

 

NATIXIS,

as a Lender

By:

 

/s/ Stuart Murray

 

Name: Stuart Murray

 

Title: Managing Director

By:

 

/s/ Mary Lou Allen

 

Name: Mary Lou Allen

 

Title: Director

 

TEXAS CAPITAL BANK, N.A.,

as a Lender

By:

 

/s/ Kelly Graham

 

Name: Kelly Graham

 

Title: Vice President

 

U.S. BANK NATIONAL ASSOCIATION,

as a Lender

By:  

/s/ Tara McLean

 

Name: Tara McLean

 

Title: Vice President

 

KEYBANK NATIONAL ASSOCIATION,

as a Lender

By:

 

/s/ Chulley Bogle

 

Name: Chulley Bogle

 

Title: Vice President

 

CANADIAN IMPERIAL BANK OF

COMMERCE, NEW YORK AGENCY,

as a Lender

By:

 

/s/ Trudy Nelson

 

Name: Trudy Nelson

 

Title: Managing Director

By:

 

/s/ Daria Mahoney

 

Name: Daria Mahoney

 

Title: Executive Director

 

PDC CREDIT AGREEMENT   Signature Page  